       Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1 of 1085




WASHAR0035990
       Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 2 of 1085




WASHAR0035991
       Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 3 of 1085




WASHAR0035992
       Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 4 of 1085




WASHAR0035993
       Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 5 of 1085




WASHAR0035994
       Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 6 of 1085




WASHAR0035995
       Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 7 of 1085




WASHAR0035996
       Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 8 of 1085




WASHAR0035997
       Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 9 of 1085




WASHAR0035998
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 10 of 1085




WASHAR0035999
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 11 of 1085




WASHAR0036000
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 12 of 1085




WASHAR0036001
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 13 of 1085




WASHAR0036002
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 14 of 1085




WASHAR0036003
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 15 of 1085




WASHAR0036004
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 16 of 1085




WASHAR0036005
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 17 of 1085




WASHAR0036006
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 18 of 1085




WASHAR0036007
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 19 of 1085




WASHAR0036008
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 20 of 1085




WASHAR0036009
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 21 of 1085




WASHAR0036010
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 22 of 1085




WASHAR0036011
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 23 of 1085




WASHAR0036012
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 24 of 1085




WASHAR0036013
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 25 of 1085




WASHAR0036014
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 26 of 1085




WASHAR0036015
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 27 of 1085




WASHAR0036016
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 28 of 1085




WASHAR0036017
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 29 of 1085




WASHAR0036018
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 30 of 1085




WASHAR0036019
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 31 of 1085




WASHAR0036020
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 32 of 1085




WASHAR0036021
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 33 of 1085




WASHAR0036022
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 34 of 1085




WASHAR0036023
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 35 of 1085




WASHAR0036024
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 36 of 1085




WASHAR0036025
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 37 of 1085




WASHAR0036026
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 38 of 1085




WASHAR0036027
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 39 of 1085




WASHAR0036028
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 40 of 1085




WASHAR0036029
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 41 of 1085




WASHAR0036030
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 42 of 1085




WASHAR0036031
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 43 of 1085




WASHAR0036032
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 44 of 1085




WASHAR0036033
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 45 of 1085




WASHAR0036034
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 46 of 1085




WASHAR0036035
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 47 of 1085




WASHAR0036036
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 48 of 1085




WASHAR0036037
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 49 of 1085




WASHAR0036038
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 50 of 1085




WASHAR0036039
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 51 of 1085




WASHAR0036040
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 52 of 1085




WASHAR0036041
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 53 of 1085




WASHAR0036042
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 54 of 1085




WASHAR0036043
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 55 of 1085




WASHAR0036044
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 56 of 1085




WASHAR0036045
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 57 of 1085




WASHAR0036046
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 58 of 1085




WASHAR0036047
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 59 of 1085




WASHAR0036048
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 60 of 1085




WASHAR0036049
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 61 of 1085




WASHAR0036050
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 62 of 1085




WASHAR0036051
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 63 of 1085




WASHAR0036052
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 64 of 1085




WASHAR0036053
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 65 of 1085




WASHAR0036054
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 66 of 1085




WASHAR0036055
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 67 of 1085




WASHAR0036056
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 68 of 1085




WASHAR0036057
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 69 of 1085




WASHAR0036058
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 70 of 1085




WASHAR0036059
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 71 of 1085




WASHAR0036060
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 72 of 1085




WASHAR0036061
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 73 of 1085




WASHAR0036062
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 74 of 1085




WASHAR0036063
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 75 of 1085




WASHAR0036064
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 76 of 1085




WASHAR0036065
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 77 of 1085




WASHAR0036066
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 78 of 1085




WASHAR0036067
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 79 of 1085




WASHAR0036068
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 80 of 1085




WASHAR0036069
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 81 of 1085




WASHAR0036070
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 82 of 1085




WASHAR0036071
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 83 of 1085




WASHAR0036072
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 84 of 1085




WASHAR0036073
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 85 of 1085




WASHAR0036074
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 86 of 1085




WASHAR0036075
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 87 of 1085




WASHAR0036076
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 88 of 1085




WASHAR0036077
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 89 of 1085




WASHAR0036078
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 90 of 1085




WASHAR0036079
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 91 of 1085




WASHAR0036080
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 92 of 1085




WASHAR0036081
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 93 of 1085




WASHAR0036082
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 94 of 1085




WASHAR0036083
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 95 of 1085




WASHAR0036084
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 96 of 1085




WASHAR0036085
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 97 of 1085




WASHAR0036086
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 98 of 1085




WASHAR0036087
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 99 of 1085




WASHAR0036088
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 100 of 1085




WASHAR0036089
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 101 of 1085




WASHAR0036090
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 102 of 1085




WASHAR0036091
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 103 of 1085




WASHAR0036092
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 104 of 1085




WASHAR0036093
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 105 of 1085




WASHAR0036094
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 106 of 1085




WASHAR0036095
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 107 of 1085




WASHAR0036096
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 108 of 1085




WASHAR0036097
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 109 of 1085




WASHAR0036098
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 110 of 1085




WASHAR0036099
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 111 of 1085




WASHAR0036100
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 112 of 1085




WASHAR0036101
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 113 of 1085




WASHAR0036102
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 114 of 1085




WASHAR0036103
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 115 of 1085




WASHAR0036104
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 116 of 1085




WASHAR0036105
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 117 of 1085




WASHAR0036106
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 118 of 1085




WASHAR0036107
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 119 of 1085




WASHAR0036108
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 120 of 1085




WASHAR0036109
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 121 of 1085




WASHAR0036110
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 122 of 1085




WASHAR0036111
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 123 of 1085




WASHAR0036112
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 124 of 1085




WASHAR0036113
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 125 of 1085




WASHAR0036114
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 126 of 1085




WASHAR0036115
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 127 of 1085




WASHAR0036116
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 128 of 1085




WASHAR0036117
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 129 of 1085




WASHAR0036118
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 130 of 1085




WASHAR0036119
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 131 of 1085




WASHAR0036120
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 132 of 1085




WASHAR0036121
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 133 of 1085




WASHAR0036122
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 134 of 1085




WASHAR0036123
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 135 of 1085




WASHAR0036124
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 136 of 1085




WASHAR0036125
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 137 of 1085




WASHAR0036126
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 138 of 1085




WASHAR0036127
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 139 of 1085




WASHAR0036128
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 140 of 1085




WASHAR0036129
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 141 of 1085




WASHAR0036130
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 142 of 1085




WASHAR0036131
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 143 of 1085




WASHAR0036132
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 144 of 1085




WASHAR0036133
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 145 of 1085




WASHAR0036134
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 146 of 1085




WASHAR0036135
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 147 of 1085




WASHAR0036136
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 148 of 1085




WASHAR0036137
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 149 of 1085




WASHAR0036138
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 150 of 1085




WASHAR0036139
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 151 of 1085




WASHAR0036140
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 152 of 1085




WASHAR0036141
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 153 of 1085




WASHAR0036142
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 154 of 1085




WASHAR0036143
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 155 of 1085




WASHAR0036144
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 156 of 1085




WASHAR0036145
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 157 of 1085




WASHAR0036146
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 158 of 1085




WASHAR0036147
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 159 of 1085




WASHAR0036148
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 160 of 1085




WASHAR0036149
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 161 of 1085




WASHAR0036150
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 162 of 1085




WASHAR0036151
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 163 of 1085




WASHAR0036152
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 164 of 1085




WASHAR0036153
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 165 of 1085




WASHAR0036154
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 166 of 1085




WASHAR0036155
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 167 of 1085




WASHAR0036156
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 168 of 1085




WASHAR0036157
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 169 of 1085




WASHAR0036158
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 170 of 1085




WASHAR0036159
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 171 of 1085




WASHAR0036160
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 172 of 1085




WASHAR0036161
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 173 of 1085




WASHAR0036162
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 174 of 1085




WASHAR0036163
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 175 of 1085




WASHAR0036164
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 176 of 1085




WASHAR0036165
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 177 of 1085




WASHAR0036166
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 178 of 1085




WASHAR0036167
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 179 of 1085




WASHAR0036168
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 180 of 1085




WASHAR0036169
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 181 of 1085




WASHAR0036170
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 182 of 1085




WASHAR0036171
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 183 of 1085




WASHAR0036172
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 184 of 1085




WASHAR0036173
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 185 of 1085




WASHAR0036174
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 186 of 1085




WASHAR0036175
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 187 of 1085




WASHAR0036176
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 188 of 1085




WASHAR0036177
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 189 of 1085




WASHAR0036178
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 190 of 1085




WASHAR0036179
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 191 of 1085




WASHAR0036180
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 192 of 1085




WASHAR0036181
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 193 of 1085




WASHAR0036182
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 194 of 1085




WASHAR0036183
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 195 of 1085




WASHAR0036184
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 196 of 1085




WASHAR0036185
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 197 of 1085




WASHAR0036186
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 198 of 1085




WASHAR0036187
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 199 of 1085




WASHAR0036188
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 200 of 1085




WASHAR0036189
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 201 of 1085




WASHAR0036190
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 202 of 1085




WASHAR0036191
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 203 of 1085




WASHAR0036192
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 204 of 1085




WASHAR0036193
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 205 of 1085




WASHAR0036194
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 206 of 1085




WASHAR0036195
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 207 of 1085




WASHAR0036196
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 208 of 1085




WASHAR0036197
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 209 of 1085




WASHAR0036198
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 210 of 1085




WASHAR0036199
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 211 of 1085




WASHAR0036200
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 212 of 1085




WASHAR0036201
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 213 of 1085




WASHAR0036202
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 214 of 1085




WASHAR0036203
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 215 of 1085




WASHAR0036204
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 216 of 1085




WASHAR0036205
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 217 of 1085




WASHAR0036206
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 218 of 1085




WASHAR0036207
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 219 of 1085




WASHAR0036208
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 220 of 1085




WASHAR0036209
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 221 of 1085




WASHAR0036210
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 222 of 1085




WASHAR0036211
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 223 of 1085




WASHAR0036212
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 224 of 1085




WASHAR0036213
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 225 of 1085




WASHAR0036214
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 226 of 1085




WASHAR0036215
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 227 of 1085




WASHAR0036216
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 228 of 1085




WASHAR0036217
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 229 of 1085




WASHAR0036218
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 230 of 1085




WASHAR0036219
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 231 of 1085




WASHAR0036220
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 232 of 1085




WASHAR0036221
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 233 of 1085




WASHAR0036222
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 234 of 1085




WASHAR0036223
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 235 of 1085




WASHAR0036224
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 236 of 1085




WASHAR0036225
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 237 of 1085




WASHAR0036226
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 238 of 1085




WASHAR0036227
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 239 of 1085




WASHAR0036228
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 240 of 1085




WASHAR0036229
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 241 of 1085




WASHAR0036230
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 242 of 1085




WASHAR0036231
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 243 of 1085




WASHAR0036232
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 244 of 1085




WASHAR0036233
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 245 of 1085




WASHAR0036234
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 246 of 1085




WASHAR0036235
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 247 of 1085




WASHAR0036236
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 248 of 1085




WASHAR0036237
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 249 of 1085




WASHAR0036238
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 250 of 1085




WASHAR0036239
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 251 of 1085




WASHAR0036240
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 252 of 1085




WASHAR0036241
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 253 of 1085




WASHAR0036242
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 254 of 1085




WASHAR0036243
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 255 of 1085




WASHAR0036244
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 256 of 1085




WASHAR0036245
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 257 of 1085




WASHAR0036246
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 258 of 1085




WASHAR0036247
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 259 of 1085




WASHAR0036248
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 260 of 1085




WASHAR0036249
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 261 of 1085




WASHAR0036250
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 262 of 1085




WASHAR0036251
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 263 of 1085




WASHAR0036252
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 264 of 1085




WASHAR0036253
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 265 of 1085




WASHAR0036254
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 266 of 1085




WASHAR0036255
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 267 of 1085




WASHAR0036256
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 268 of 1085




WASHAR0036257
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 269 of 1085




WASHAR0036258
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 270 of 1085




WASHAR0036259
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 271 of 1085




WASHAR0036260
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 272 of 1085




WASHAR0036261
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 273 of 1085




WASHAR0036262
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 274 of 1085




WASHAR0036263
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 275 of 1085




WASHAR0036264
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 276 of 1085




WASHAR0036265
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 277 of 1085




WASHAR0036266
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 278 of 1085




WASHAR0036267
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 279 of 1085




WASHAR0036268
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 280 of 1085




WASHAR0036269
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 281 of 1085




WASHAR0036270
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 282 of 1085




WASHAR0036271
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 283 of 1085




WASHAR0036272
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 284 of 1085




WASHAR0036273
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 285 of 1085




WASHAR0036274
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 286 of 1085




WASHAR0036275
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 287 of 1085




WASHAR0036276
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 288 of 1085




WASHAR0036277
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 289 of 1085




WASHAR0036278
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 290 of 1085




WASHAR0036279
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 291 of 1085




WASHAR0036280
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 292 of 1085




WASHAR0036281
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 293 of 1085




WASHAR0036282
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 294 of 1085




WASHAR0036283
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 295 of 1085




WASHAR0036284
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 296 of 1085




WASHAR0036285
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 297 of 1085




WASHAR0036286
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 298 of 1085




WASHAR0036287
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 299 of 1085




WASHAR0036288
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 300 of 1085




WASHAR0036289
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 301 of 1085




WASHAR0036290
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 302 of 1085




WASHAR0036291
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 303 of 1085




WASHAR0036292
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 304 of 1085




WASHAR0036293
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 305 of 1085




WASHAR0036294
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 306 of 1085




WASHAR0036295
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 307 of 1085




WASHAR0036296
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 308 of 1085




WASHAR0036297
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 309 of 1085




WASHAR0036298
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 310 of 1085




WASHAR0036299
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 311 of 1085




WASHAR0036300
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 312 of 1085




WASHAR0036301
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 313 of 1085




WASHAR0036302
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 314 of 1085




WASHAR0036303
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 315 of 1085




WASHAR0036304
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 316 of 1085




WASHAR0036305
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 317 of 1085




WASHAR0036306
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 318 of 1085




WASHAR0036307
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 319 of 1085




WASHAR0036308
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 320 of 1085




WASHAR0036309
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 321 of 1085




WASHAR0036310
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 322 of 1085




WASHAR0036311
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 323 of 1085




WASHAR0036312
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 324 of 1085




WASHAR0036313
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 325 of 1085




WASHAR0036314
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 326 of 1085




WASHAR0036315
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 327 of 1085




WASHAR0036316
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 328 of 1085




WASHAR0036317
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 329 of 1085




WASHAR0036318
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 330 of 1085




WASHAR0036319
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 331 of 1085




WASHAR0036320
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 332 of 1085




WASHAR0036321
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 333 of 1085




WASHAR0036322
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 334 of 1085




WASHAR0036323
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 335 of 1085




WASHAR0036324
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 336 of 1085




WASHAR0036325
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 337 of 1085




WASHAR0036326
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 338 of 1085




WASHAR0036327
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 339 of 1085




WASHAR0036328
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 340 of 1085




WASHAR0036329
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 341 of 1085




WASHAR0036330
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 342 of 1085




WASHAR0036331
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 343 of 1085




WASHAR0036332
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 344 of 1085




WASHAR0036333
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 345 of 1085




WASHAR0036334
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 346 of 1085




WASHAR0036335
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 347 of 1085




WASHAR0036336
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 348 of 1085




WASHAR0036337
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 349 of 1085




WASHAR0036338
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 350 of 1085




WASHAR0036339
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 351 of 1085




WASHAR0036340
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 352 of 1085




WASHAR0036341
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 353 of 1085




WASHAR0036342
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 354 of 1085




WASHAR0036343
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 355 of 1085




WASHAR0036344
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 356 of 1085




WASHAR0036345
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 357 of 1085




WASHAR0036346
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 358 of 1085




WASHAR0036347
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 359 of 1085




WASHAR0036348
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 360 of 1085




WASHAR0036349
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 361 of 1085




WASHAR0036350
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 362 of 1085




WASHAR0036351
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 363 of 1085




WASHAR0036352
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 364 of 1085




WASHAR0036353
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 365 of 1085




WASHAR0036354
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 366 of 1085




WASHAR0036355
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 367 of 1085




WASHAR0036356
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 368 of 1085




WASHAR0036357
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 369 of 1085




WASHAR0036358
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 370 of 1085




WASHAR0036359
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 371 of 1085




WASHAR0036360
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 372 of 1085




WASHAR0036361
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 373 of 1085




WASHAR0036362
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 374 of 1085




WASHAR0036363
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 375 of 1085




WASHAR0036364
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 376 of 1085




WASHAR0036365
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 377 of 1085




WASHAR0036366
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 378 of 1085




WASHAR0036367
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 379 of 1085




WASHAR0036368
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 380 of 1085




WASHAR0036369
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 381 of 1085




WASHAR0036370
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 382 of 1085




WASHAR0036371
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 383 of 1085




WASHAR0036372
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 384 of 1085




WASHAR0036373
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 385 of 1085




WASHAR0036374
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 386 of 1085




WASHAR0036375
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 387 of 1085




WASHAR0036376
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 388 of 1085




WASHAR0036377
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 389 of 1085




WASHAR0036378
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 390 of 1085




WASHAR0036379
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 391 of 1085




WASHAR0036380
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 392 of 1085




WASHAR0036381
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 393 of 1085




WASHAR0036382
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 394 of 1085




WASHAR0036383
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 395 of 1085




WASHAR0036384
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 396 of 1085




WASHAR0036385
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 397 of 1085




WASHAR0036386
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 398 of 1085




WASHAR0036387
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 399 of 1085




WASHAR0036388
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 400 of 1085




WASHAR0036389
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 401 of 1085




WASHAR0036390
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 402 of 1085




WASHAR0036391
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 403 of 1085




WASHAR0036392
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 404 of 1085




WASHAR0036393
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 405 of 1085




WASHAR0036394
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 406 of 1085




WASHAR0036395
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 407 of 1085




WASHAR0036396
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 408 of 1085




WASHAR0036397
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 409 of 1085




WASHAR0036398
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 410 of 1085




WASHAR0036399
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 411 of 1085




WASHAR0036400
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 412 of 1085




WASHAR0036401
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 413 of 1085




WASHAR0036402
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 414 of 1085




WASHAR0036403
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 415 of 1085




WASHAR0036404
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 416 of 1085




WASHAR0036405
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 417 of 1085




WASHAR0036406
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 418 of 1085




WASHAR0036407
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 419 of 1085




WASHAR0036408
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 420 of 1085




WASHAR0036409
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 421 of 1085




WASHAR0036410
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 422 of 1085




WASHAR0036411
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 423 of 1085




WASHAR0036412
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 424 of 1085




WASHAR0036413
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 425 of 1085




WASHAR0036414
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 426 of 1085




WASHAR0036415
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 427 of 1085




WASHAR0036416
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 428 of 1085




WASHAR0036417
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 429 of 1085




WASHAR0036418
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 430 of 1085




WASHAR0036419
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 431 of 1085




WASHAR0036420
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 432 of 1085




WASHAR0036421
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 433 of 1085




WASHAR0036422
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 434 of 1085




WASHAR0036423
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 435 of 1085




WASHAR0036424
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 436 of 1085




WASHAR0036425
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 437 of 1085




WASHAR0036426
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 438 of 1085




WASHAR0036427
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 439 of 1085




WASHAR0036428
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 440 of 1085




WASHAR0036429
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 441 of 1085




WASHAR0036430
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 442 of 1085




WASHAR0036431
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 443 of 1085




WASHAR0036432
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 444 of 1085




WASHAR0036433
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 445 of 1085




WASHAR0036434
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 446 of 1085




WASHAR0036435
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 447 of 1085




WASHAR0036436
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 448 of 1085




WASHAR0036437
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 449 of 1085




WASHAR0036438
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 450 of 1085




WASHAR0036439
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 451 of 1085




WASHAR0036440
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 452 of 1085




WASHAR0036441
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 453 of 1085




WASHAR0036442
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 454 of 1085




WASHAR0036443
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 455 of 1085




WASHAR0036444
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 456 of 1085




WASHAR0036445
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 457 of 1085




WASHAR0036446
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 458 of 1085




WASHAR0036447
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 459 of 1085




WASHAR0036448
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 460 of 1085




WASHAR0036449
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 461 of 1085




WASHAR0036450
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 462 of 1085




WASHAR0036451
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 463 of 1085




WASHAR0036452
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 464 of 1085




WASHAR0036453
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 465 of 1085




WASHAR0036454
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 466 of 1085




WASHAR0036455
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 467 of 1085




WASHAR0036456
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 468 of 1085




WASHAR0036457
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 469 of 1085




WASHAR0036458
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 470 of 1085




WASHAR0036459
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 471 of 1085




WASHAR0036460
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 472 of 1085




WASHAR0036461
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 473 of 1085




WASHAR0036462
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 474 of 1085




WASHAR0036463
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 475 of 1085




WASHAR0036464
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 476 of 1085




WASHAR0036465
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 477 of 1085




WASHAR0036466
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 478 of 1085




WASHAR0036467
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 479 of 1085




WASHAR0036468
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 480 of 1085




WASHAR0036469
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 481 of 1085




WASHAR0036470
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 482 of 1085




WASHAR0036471
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 483 of 1085




WASHAR0036472
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 484 of 1085




WASHAR0036473
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 485 of 1085




WASHAR0036474
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 486 of 1085




WASHAR0036475
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 487 of 1085




WASHAR0036476
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 488 of 1085




WASHAR0036477
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 489 of 1085




WASHAR0036478
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 490 of 1085




WASHAR0036479
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 491 of 1085




WASHAR0036480
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 492 of 1085




WASHAR0036481
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 493 of 1085




WASHAR0036482
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 494 of 1085




WASHAR0036483
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 495 of 1085




WASHAR0036484
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 496 of 1085




WASHAR0036485
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 497 of 1085




WASHAR0036486
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 498 of 1085




WASHAR0036487
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 499 of 1085




WASHAR0036488
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 500 of 1085




WASHAR0036489
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 501 of 1085




WASHAR0036490
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 502 of 1085




WASHAR0036491
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 503 of 1085




WASHAR0036492
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 504 of 1085




WASHAR0036493
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 505 of 1085




WASHAR0036494
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 506 of 1085




WASHAR0036495
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 507 of 1085




WASHAR0036496
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 508 of 1085




WASHAR0036497
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 509 of 1085




WASHAR0036498
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 510 of 1085




WASHAR0036499
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 511 of 1085




WASHAR0036500
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 512 of 1085




WASHAR0036501
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 513 of 1085




WASHAR0036502
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 514 of 1085




WASHAR0036503
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 515 of 1085




WASHAR0036504
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 516 of 1085




WASHAR0036505
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 517 of 1085




WASHAR0036506
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 518 of 1085




WASHAR0036507
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 519 of 1085




WASHAR0036508
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 520 of 1085




WASHAR0036509
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 521 of 1085




WASHAR0036510
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 522 of 1085




WASHAR0036511
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 523 of 1085




WASHAR0036512
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 524 of 1085




WASHAR0036513
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 525 of 1085




WASHAR0036514
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 526 of 1085




WASHAR0036515
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 527 of 1085




WASHAR0036516
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 528 of 1085




WASHAR0036517
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 529 of 1085




WASHAR0036518
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 530 of 1085




WASHAR0036519
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 531 of 1085




WASHAR0036520
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 532 of 1085




WASHAR0036521
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 533 of 1085




WASHAR0036522
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 534 of 1085




WASHAR0036523
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 535 of 1085




WASHAR0036524
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 536 of 1085




WASHAR0036525
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 537 of 1085




WASHAR0036526
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 538 of 1085




WASHAR0036527
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 539 of 1085




WASHAR0036528
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 540 of 1085




WASHAR0036529
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 541 of 1085




WASHAR0036530
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 542 of 1085




WASHAR0036531
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 543 of 1085




WASHAR0036532
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 544 of 1085




WASHAR0036533
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 545 of 1085




WASHAR0036534
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 546 of 1085




WASHAR0036535
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 547 of 1085




WASHAR0036536
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 548 of 1085




WASHAR0036537
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 549 of 1085




WASHAR0036538
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 550 of 1085




WASHAR0036539
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 551 of 1085




WASHAR0036540
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 552 of 1085




WASHAR0036541
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 553 of 1085




WASHAR0036542
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 554 of 1085




WASHAR0036543
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 555 of 1085




WASHAR0036544
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 556 of 1085




WASHAR0036545
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 557 of 1085




WASHAR0036546
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 558 of 1085




WASHAR0036547
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 559 of 1085




WASHAR0036548
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 560 of 1085




WASHAR0036549
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 561 of 1085




WASHAR0036550
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 562 of 1085




WASHAR0036551
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 563 of 1085




WASHAR0036552
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 564 of 1085




WASHAR0036553
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 565 of 1085




WASHAR0036554
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 566 of 1085




WASHAR0036555
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 567 of 1085




WASHAR0036556
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 568 of 1085




WASHAR0036557
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 569 of 1085




WASHAR0036558
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 570 of 1085




WASHAR0036559
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 571 of 1085




WASHAR0036560
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 572 of 1085




WASHAR0036561
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 573 of 1085




WASHAR0036562
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 574 of 1085




WASHAR0036563
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 575 of 1085




WASHAR0036564
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 576 of 1085




WASHAR0036565
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 577 of 1085




WASHAR0036566
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 578 of 1085




WASHAR0036567
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 579 of 1085




WASHAR0036568
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 580 of 1085




WASHAR0036569
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 581 of 1085




WASHAR0036570
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 582 of 1085




WASHAR0036571
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 583 of 1085




WASHAR0036572
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 584 of 1085




WASHAR0036573
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 585 of 1085




WASHAR0036574
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 586 of 1085




WASHAR0036575
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 587 of 1085




WASHAR0036576
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 588 of 1085




WASHAR0036577
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 589 of 1085




WASHAR0036578
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 590 of 1085




WASHAR0036579
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 591 of 1085




WASHAR0036580
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 592 of 1085




WASHAR0036581
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 593 of 1085




WASHAR0036582
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 594 of 1085




WASHAR0036583
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 595 of 1085




WASHAR0036584
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 596 of 1085




WASHAR0036585
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 597 of 1085




WASHAR0036586
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 598 of 1085




WASHAR0036587
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 599 of 1085




WASHAR0036588
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 600 of 1085




WASHAR0036589
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 601 of 1085




WASHAR0036590
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 602 of 1085




WASHAR0036591
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 603 of 1085




WASHAR0036592
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 604 of 1085




WASHAR0036593
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 605 of 1085




WASHAR0036594
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 606 of 1085




WASHAR0036595
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 607 of 1085




WASHAR0036596
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 608 of 1085




WASHAR0036597
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 609 of 1085




WASHAR0036598
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 610 of 1085




WASHAR0036599
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 611 of 1085




WASHAR0036600
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 612 of 1085




WASHAR0036601
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 613 of 1085




WASHAR0036602
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 614 of 1085




WASHAR0036603
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 615 of 1085




WASHAR0036604
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 616 of 1085




WASHAR0036605
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 617 of 1085




WASHAR0036606
       Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 618 of 1085


 From:
 To:             DDTC Response Team
 Subject:        Do not allow downloadable gun blueprints to be shared with anyone!
 Date:           Friday, July 27, 2018 9:25:24 PM


 Hi,

 I am writing from Kansas City, Missouri, begging you to stop the special exception that will
 allow downloadable gun blueprints. It is terrifying to think of anyone having access to a gun
 without a background check or tracking of any sort. I am a nurse in the pediatric ICU, and
 one thing I have to worry about going to work is someone coming in and shooting me or
 my patients at work. I like to go to concerts and sporting events. I trust the metal detectors
 will keep out weapons that could harm me or my loved ones while trying to enjoy
 ourselves. We’re also relying more on metal detectors at schools to protect children since
 we can’t find a better way to prevent the mass murder of children. It is unacceptable to
 allow a future where metal detectors don’t work, which they won’t on 3D printed guns. We
 already have enough guns in this country. There is NO need to make it easier for anyone to
 have access to a DIY gun. Yes, people kill people, and they kill more people more easily
 with guns. Please do your job to protect the American people and don’t make it any easier.
 Thank you.
 --




WASHAR0036607
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 619 of 1085


 From:
 To:            DDTC Response Team
 Subject:       3D guns
 Date:          Friday, July 27, 2018 5:47:26 PM


 To whom this may concern,
 Why would it be okay for the blue prints of guns being uploaded and being able to be 3D
 printed? DON'T ALLOW THIS!




WASHAR0036608
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 620 of 1085




WASHAR0036609
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 621 of 1085


 From:
 To:               DDTC Response Team
 Subject:          STOP special exemption allowing downloadable guns
 Date:             Friday, July 27, 2018 2:50:10 PM


 If not, please tell me the advantages of downloadable guns. I'll wait.

 Seattle, WA




WASHAR0036610
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 622 of 1085


 From:
 To:            DDTC Response Team
 Subject:       Gun safety
 Date:          Friday, July 27, 2018 2:02:46 PM


 I am deeply disturbed by the settlement you negotiated with Defense Distributed
 (Cody Wilson) in June that will allow anyone to publish blueprints for 3D-printed guns
 online starting August 1, 2018. You need to terminate this settlement agreement
 IMMEDIATELY. Regulation of plastic guns was begun under President Ronald
 Reagan in this country in 1988 with The Undetectable Firearms Act. It is NOT a
 partisan issue. It is about the safety and security of the American people. You know
 darn well that when you let these blueprints go online they will be used by criminals
 and terrorists to easily and cheaply mass-manufacture all-plastic weapons that can
 defeat security checkpoints (metal detectors). Furthermore, “ghost guns” lack serial
 numbers. When they are found at crime scenes they are difficult if not impossible to
 trace. DO NOT do this and proliferate these dangerous weapons in our communities.

 Thank you,




WASHAR0036611
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 623 of 1085


 From:
 To:            DDTC Response Team
 Subject:       Stop the Special exemption for downloading 3D Printable Guns
 Date:          Friday, July 27, 2018 1:53:45 PM




 This message is for Mike Pompeo
 Stop the special exemption for downloading printable 3D guns. They will be free to
 access by those who cannot pass background tests such as prisoners and terrorists.
 These guns can go unnoticed by screenings and they will be untraceable. These guns
 will, without a doubt, be used in illegal, violent activity.




WASHAR0036612
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 624 of 1085


 From:
 To:                DDTC Response Team
 Subject:           Stop Downloadable guns
 Date:              Friday, July 27, 2018 1:43:40 PM




 I am calling because I want to tell someone I want you to stop the special exemption allowing downloadable guns. I
 am in Memphis, TN 38104




WASHAR0036613
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 625 of 1085


 From:
 To:                DDTC Response Team
 Subject:           Downloading of blueprints for 3D guns
 Date:              Friday, July 27, 2018 1:25:28 PM


 No. Just no.

 You must be crazy to even consider such a thing.




 Let knowledge like a breeze

 In through the door of your belief

 Blow through the rooms and the corridors

 Knock cherished heirlooms to the floor

 That wind can raise the roof sometimes

 And leave you blinking at the sky

 So if you stare into this glass

 Beware that there’s no going back

 You’ll say “Sun Rise!” but it will refuse


WASHAR0036614
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 626 of 1085


 Instead, the earth itself will move

 And spin you ‘round from dawn to dawn

 Amid the wonder of it all

 Peter Mayer "Do You Really Want to Know?"




WASHAR0036615
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 627 of 1085


 From:
 To:                 DDTC Response Team
 Subject:            Defense Distributed Settlement
 Date:               Friday, July 27, 2018 11:47:41 AM




 To whom it may concern,

 I am deeply disturbed by the settlement with Defense Distributed (Cody Wilson) that will allow anyone to publish
 blueprints for 3D-printed guns online starting August 1, 2018. This agreement needs to be terminated immediately.

 Regulation of plastic guns began under President Ronald Reagan in this country in 1988 with The Undetectable
 Firearms Act. It is NOT a partisan issue. It is about the safety and security of the American people. These blueprints
 will be used by criminals and terrorists to easily and cheaply mass-manufacture all-plastic weapons that can defeat
 security checkpoints (metal detectors). Furthermore, “ghost guns” lack serial numbers. When they are found at
 crime scenes they are difficult if not impossible to trace.

 Do not proliferate these dangerous weapons in our communities. This settlement sets a dangerous precedent that will
 only add to the epidemic of gun violence already plaguing our nation.

 Thank you,




WASHAR0036616
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 628 of 1085


 From:
 To:            DDTC Response Team
 Subject:       NO 3-D PRINTED GUNS
 Date:          Friday, July 27, 2018 11:10:39 AM


 Please note that I am 100% against the plans to allow for the publishing of guns that
 can be printed from a 3-D printer. My reasons for this are the fact that security checks
 at every facility - theme parks, sporting events, concerts, airports, etc all rely on metal
 detectors.

 Anyone who wishes to legally own a gun has his or her choice of hundreds of
 thousands of gun stores to purchase one through the appropriate process.

 Printing your own gun at home is only opening the door for those who cannot
 purchase guns legally, or those who wish to sneak them into places where they are
 prohibited, so they can do harm to others.

 Once this wormhole is opened it will be impossible to close.

 Please put a stop to this NOW.

 Thank you,




WASHAR0036617
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 629 of 1085


 From:                                      on behalf of
 To:                  DDTC Response Team
 Subject:             Downloadable Guns
 Date:                Friday, July 27, 2018 10:31:35 AM


 Good morning,

 I do not want people to be able to download plans to print 3D versions of guns. I also do not want people to be able to print
 3D guns. These guns would be untraceable and would allow anyone to print them. These 3D printed guns could pass through
 metal detectors and could easily be brought into stadiums, schools, airports, etc. This will not make things safer in this
 country.

 Don't allow this to happen. Don't allow the plans for the 3D guns to be published. Do not allow people to print 3D guns.

 Thank you,




WASHAR0036618
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 630 of 1085


 From:
 To:                DDTC Response Team
 Subject:           Plastic guns
 Date:              Friday, July 27, 2018 8:44:44 AM




 I am deeply disturbed by the settlement you negotiated with Defense Distributed (Cody Wilson) in June that will
 allow anyone to publish blueprints for 3D-printed guns online starting August 1, 2018. You need to terminate this
 settlement agreement IMMEDIATELY. Regulation of plastic guns was begun under President Ronald Reagan in
 this country in 1988 with The Undetectable Firearms Act. It is NOT a partisan issue. It is about the safety and
 security of the American people. You know darn well that when you let these blueprints go online they will be used
 by criminals and terrorists to easily and cheaply mass-manufacture all-plastic weapons that can defeat security
 checkpoints (metal detectors). Furthermore, “ghost guns” lack serial numbers. When they are found at crime scenes
 they are difficult if not impossible to trace. DO NOT do this and proliferate these dangerous weapons in our
 communities. If you do, you will be held accountable for the ensuing bloodshed that occurs.




WASHAR0036619
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 631 of 1085


 From:
 To:                 DDTC Response Team
 Subject:            3D gun printing
 Date:               Friday, July 27, 2018 7:41:11 AM




 Please try to reverse the ability of individuals to publish instructions to print guns. In my opinion, this opens the
 door for anyone without regard to age, mental stability or past violations, to obtain a gun. It opens the door to
 terrorists to bring guns into our country without detection. It allows 9/11 to happen again. It allows individuals with
 a history of mental illness access to guns

 I don’t see a benefit to anyone and only risk


 Registered voter



 Sent from my iPhone




WASHAR0036620
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 632 of 1085


 From:
 To:             DDTC Response Team
 Subject:        End special exemption for 3-D printing of online gun plans
 Date:           Friday, July 27, 2018 7:33:13 AM


 Dear Sir/Madam,

 The State Department entered into a secret settlement on June 29, 2018, that permits Cody
 Wilson and Defense Distributed to publish plans, files and 3-D drawings of functioning
 firearms online for public download and use. Anyone, anywhere will be able to print
 undetectable, plastic, functioning firearms. Even worse, the settlement exempts such firearms
 from normal export restrictions. Legal downloads are set to begin on August 1.

 What was your office thinking? Have you no concern for public welfare? I am disgusted.

 I urge you to stop the implementation of the special exemption that allows plans of
 functioning guns to be downloaded and 3-D printed on demand. This is, quite simply, insane.
 Anyone will be able to obtain a gun, even individuals who can't pass background checks —
 terrorists, felons, and domestic abusers. Furthermore, since guns will be printed almost
 entirely in plastic, metal detectors cannot catch them.

 I fear the destruction that uncontrolled access to cheap, undetectable printable guns will
 unleash on our society. I’m begging you to use common sense and stop this madness. Thank
 you.




 https://www.cnn.com/2018/07/19/us/3d-printed-gun-settlement-trnd/index.html?ofs=fbia




WASHAR0036621
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 633 of 1085


 From:
 To:             DDTC Response Team
 Subject:        3D printed guns
 Date:           Friday, July 27, 2018 3:03:15 AM


 I am deeply disturbed by the settlement you negotiated with Defense Distributed (Cody
 Wilson) in June that will allow anyone to publish blueprints for 3D-printed guns online
 starting August 1, 2018. You need to terminate this settlement agreement IMMEDIATELY.
 Regulation of plastic guns was begun under President Ronald Reagan in this country in 1988
 with The Undetectable Firearms Act. It is NOT a partisan issue. It is about the safety and
 security of the American people. You know darn well that when you let these blueprints go
 online they will be used by criminals and terrorists to easily and cheaply mass-manufacture
 all-plastic weapons that can defeat security checkpoints (metal detectors). Furthermore,
 “ghost guns” lack serial numbers. When they are found at crime scenes they are difficult if not
 impossible to trace. DO NOT do this and proliferate these dangerous weapons in our
 communities. If you do, you will be held accountable for the ensuing bloodshed that occurs.




 Phoenix, AZ 85004




WASHAR0036622
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 634 of 1085


 From:
 To:                 DDTC Response Team
 Subject:            No 3D printer guns
 Date:               Friday, July 27, 2018 1:50:23 AM




 To Whom it May Concern,

 I am a concerned citizen asking you to do the right thing and stop the special exemption allowing downloadable
 guns. This exemption makes it way too easy for guns to get in the wrong hands (terrorists, domestic abusers, felons,
 the mentally unfit, teenagers and kids). Please consider the safety of the innocent and vulnerable first. Further, if
 people start creating plastic guns, what’s to prevent them from hijacking planes with them? This is an unsafe idea.

 Thank you,

 Studio City, CA 91602




WASHAR0036623
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 635 of 1085


 From:
 To:             DDTC Response Team
 Subject:        No to plastic guns
 Date:           Friday, July 27, 2018 12:33:32 AM




 I am deeply disturbed by the settlement you negotiated with Defense Distributed
 (Cody Wilson) in June that will allow anyone to publish blueprints for 3D-printed guns
 online starting August 1, 2018. You need to terminate this settlement agreement
 IMMEDIATELY. Regulation of plastic guns was begun under President Ronald
 Reagan in this country in 1988 with The Undetectable Firearms Act. It is NOT a
 partisan issue. It is about the safety and security of the American people. You know
 darn well that when you let these blueprints go online they will be used by criminals
 and terrorists to easily and cheaply mass-manufacture all-plastic weapons that can
 defeat security checkpoints (metal detectors). Furthermore, “ghost guns” lack serial
 numbers. When they are found at crime scenes they are difficult if not impossible to
 trace. DO NOT do this and proliferate these dangerous weapons in our communities.
 If you do, you will be held accountable for the ensuing bloodshed that occurs.

 Sent from my Sprint Samsung Galaxy S7.




WASHAR0036624
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 636 of 1085


 From:
 To:            DDTC Response Team
 Subject:       The insanity of 3-D printed weapons
 Date:          Friday, July 27, 2018 12:21:47 AM


 Secretary Pompeo

 I am deeply disturbed by the settlement you negotiated with Defense
 Distributed (Cody Wilson) in June that will allow anyone to publish blueprints
 for 3D-printed guns online starting August 1, 2018. I implore you to terminate
 this settlement agreement IMMEDIATELY.

 Regulation of plastic guns was begun under President Ronald Reagan in this
 country in 1988 with The Undetectable Firearms Act. It is NOT a partisan
 issue, rather it is about the safety and security, not only of the American
 people, but of any country where individuals have access to the internet.

 You must be aware that when you let these blueprints go online they will be
 used by criminals and terrorists to easily and cheaply mass-manufacture all-
 plastic weapons that can defeat security checkpoints (metal detectors).
 Furthermore, “ghost guns” lack serial numbers. When they are found at crime
 scenes they are difficult if not impossible to trace.

 DO NOT do this and proliferate these dangerous weapons in our communities.
 If you do, you will be held accountable for the ensuing bloodshed that occurs.

 Sincerely




WASHAR0036625
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 637 of 1085


 From:
 To:            DDTC Response Team
 Subject:       3D Gun Printing Fiasco
 Date:          Thursday, July 26, 2018 10:54:11 PM


 I am deeply disturbed by the settlement you negotiated with Defense Distributed
 (Cody Wilson) in June that will allow anyone to publish blueprints for 3D-printed guns
 online starting August 1, 2018. You need to terminate this settlement agreement
 IMMEDIATELY. Regulation of plastic guns was begun under President Ronald
 Reagan in this country in 1988 with The Undetectable Firearms Act. It is NOT a
 partisan issue. It is about the safety and security of the American people. You know
 darn well that when you let these blueprints go online they will be used by criminals
 and terrorists to easily and cheaply mass-manufacture all-plastic weapons that can
 defeat security checkpoints (metal detectors). Furthermore, “ghost guns” lack serial
 numbers. When they are found at crime scenes they are difficult if not impossible to
 trace. DO NOT do this and proliferate these dangerous weapons in our communities.
 If you do, you will be held accountable for the ensuing bloodshed that occurs.


                  , Wilmington, MA




WASHAR0036626
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 638 of 1085


 From:
 To:                DDTC Response Team
 Subject:           3D printed guns
 Date:              Thursday, July 26, 2018 8:21:24 PM




 I am deeply disturbed by the settlement you negotiated with Defense Distributed (Cody Wilson) in June that will
 allow anyone to publish blueprints for 3D-printed guns online starting August 1, 2018. You need to terminate this
 settlement agreement IMMEDIATELY. Regulation of plastic guns was begun under President Ronald Reagan in
 this country in 1988 with The Undetectable Firearms Act. It is NOT a partisan issue. It is about the safety and
 security of the American people. You know darn well that when you let these blueprints go online they will be used
 by criminals and terrorists to easily and cheaply mass-manufacture all-plastic weapons that can defeat security
 checkpoints (metal detectors). Furthermore, “ghost guns” lack serial numbers. When they are found at crime scenes
 they are difficult if not impossible to trace. DO NOT do this and proliferate these dangerous weapons in our
 communities. If you do, you will be held accountable for the ensuing bloodshed that occurs.
 Sent from my iPhone




WASHAR0036627
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 639 of 1085


 From:                                "
 To:             DDTC Response Team
 Subject:        STOP SPECIAL EXEMPTION!
 Date:           Thursday, July 26, 2018 8:19:28 PM


 You must stop the special exemption allowing instructions for 3-D guns to be downloaded and
 printed: Kids, people with zero fire safety awareness or training, those with mental health
 issues, felons who are not legally allowed to own guns… ANYONE will be able to freely
 download this information. These guns can be produced in plastic. Consider what havoc this
 will bring to airports or any institution relying on its detection system. For so many reasons
 this special exemption should not be allowed.

 STAND UP AGAINST THIS ACTION.

 Sincerely,




WASHAR0036628
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 640 of 1085


 From:
 To:            DDTC Response Team
 Subject:       Please DO NOT ALLOW people to download 3D gun printing instructions
 Date:          Thursday, July 26, 2018 8:10:42 PM




 Please please exercise common sense and DO NOT allow anyone to download plans to
 print functional guns.

 This decision would enable anyone, including terrorists, convicted felons, and domestic
 abusers, to download plans to print functional, untraceable guns out of plastic — and all
 they would need is a 3D printer. Plus, many of these guns would be undetected by metal
 detectors, putting our planes, our music festivals, and our government buildings in danger.

 Please do not look to the House or Senate, as many of those members are in thrall of the
 NRA. When surveyed, most people want common sense gun safety laws, and police
 departments across the country do as well. Please exercise common sense and prohibit
 this.

 Thank you.


 Pacific Palisades, CA 90272




WASHAR0036629
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 641 of 1085


 From:
 To:                  DDTC Response Team
 Subject:             Downloadable guns
 Date:                Thursday, July 26, 2018 8:08:29 PM




 Please stop the special exemption allowing downloadable guns. I can’t believe I even have to write this! In whose
 interest is it to have anyone be able to get a gun. Terrorists, domestic abusers, minors, felons. How are you planning
 to protect anyone when you can’t even use a metal detector. Apparently, lawmakers are more afraid of the nra than
 they are of getting killed. Well, the nra isn’t going to be able to save their seats this go around.

 Stop this madness.


 Longmont, Colorado




WASHAR0036630
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 642 of 1085


 From:
 To:            DDTC Response Team
 Subject:       3-D printer guns
 Date:          Thursday, July 26, 2018 8:02:23 PM


 Dear Secretary Pompeo,

 Thank you for your service as our Secretary of State.

 I am writing to appeal to you to stop the release of downloadable files that will allow
 people, including convicted felons, domestic abusers, those with mental illness and
 terrorists, to make untraceable guns on their 3-D printers and without any
 background checks.

 Allowing printable 3-D guns will put the American public in further danger at schools,
 festivals, movie theaters, churches, and other public gatherings. It will also increase
 the danger to women and children by domestic abusers. And it will hamper law
 enforcement from catching criminals since the 3-D printable guns are untraceable.

 Please do what is right for the citizens you serve and stop the special exemption
 allowing downloadable guns!




WASHAR0036631
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 643 of 1085


 From:
 To:             DDTC Response Team
 Subject:        3D guns
 Date:           Thursday, July 26, 2018 7:58:24 PM


 To whom It May Concern,

 I am deeply disturbed by the settlement you negotiated with Defense Distributed (Cody
 Wilson) in June that will allow anyone to publish blueprints for 3D-printed guns online
 starting August 1, 2018. You need to terminate this settlement agreement IMMEDIATELY.
 Regulation of plastic guns was begun under President Ronald Reagan in this country in 1988
 with The Undetectable Firearms Act. It is NOT a partisan issue. It is about the safety and
 security of the American people. You know darn well that when you let these blueprints go
 online they will be used by criminals and terrorists to easily and cheaply mass-manufacture
 all-plastic weapons that can defeat security checkpoints (metal detectors). Furthermore,
 “ghost guns” lack serial numbers. When they are found at crime scenes they are difficult if not
 impossible to trace. DO NOT do this and proliferate these dangerous weapons in our
 communities. If you do, you will be held accountable for the ensuing bloodshed that occurs.


 Fairhaven, MA


 Sent from Yahoo Mail for iPhone




WASHAR0036632
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 644 of 1085


 From:
 To:             DDTC Response Team
 Subject:        Blueprints for 3D-Printed guns
 Date:           Thursday, July 26, 2018 7:38:29 PM




 To Whom it May Concern,



 I am astonished that you made an agreement with Defense Distributed (Cody Wilson) in June
 that will allow anyone to publish blueprints for 3D-printed guns online starting August 1,
 2018. President Ronald Reagan began the regulation of plastic guns in 1988 with The
 Undetectable Firearms Act because it was and IS the right thing to do - the majority of the
 people who will use these blueprints are criminals and terrorists because they are easily and
 cheaply mass-manufactured AND all-plastic weapons are not detectable with metal detectors.
 These plastic guns also lack serial numbers and will likely be impossible to trace. The decision
 to allow this is so dangerous and ill-conceived that it boggles the mind!

 I implore you to reconsider this needlessly dangerous and foolish decision. Do not allow the
 blueprints for 3D-printed guns to be published online.



 Sincerely,




 Somerset, MA

 02726




WASHAR0036633
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 645 of 1085


 From:
 To:              DDTC Response Team
 Subject:         No Guns
 Date:            Thursday, July 26, 2018 6:05:26 PM




 Sent from my iPhone




WASHAR0036634
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 646 of 1085


 From:
 To:                 DDTC Response Team
 Subject:            Downloadable guns
 Date:               Thursday, July 26, 2018 4:53:47 PM




 I am a concerned citizen asking you to do the right thing and stop the special exemption allowing downloadable
 guns. This exemption makes it way too easy for guns to get in the wrong hands (terrorists, domestic abusers, felons,
 the mentally unfit)
 Please consider our safety first.
 Thank you-




WASHAR0036635
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 647 of 1085


 From:
 To:                 DDTC Response Team
 Subject:            Downloadable guns
 Date:               Thursday, July 26, 2018 4:34:37 PM




 I am a concerned citizen asking you to do the right thing and stop the special exemption allowing downloadable
 guns. This exemption makes it entirely too easy for guns to get in the wrong hands (terrorists, domestic abusers,
 felons, the mentally unfit). I am honestly horrified that anyone could simply make their own gun.

 Please consider the safety of all citizens and stop this exemption.

 Thank you.

 Sincerely,




WASHAR0036636
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 648 of 1085


 From:
 To:            DDTC Response Team
 Subject:       Please stop the 3D downloadable gun exemption
 Date:          Thursday, July 26, 2018 2:49:58 PM


 I am a concerned citizen asking you to do the right thing and stop the special
 exemption allowing downloadable guns.

 This exemption makes it way too easy for guns to get in the wrong hands (terrorists,
 domestic abusers, felons, the mentally unfit).

 Please consider our safety first.

 Thank you,




WASHAR0036637
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 649 of 1085


 From:
 To:            DDTC Response Team
 Subject:       3-D printers
 Date:          Thursday, July 26, 2018 2:49:21 PM


 Dear Secretary Pompeo,

 I am writing to appeal to you to stop the release of downloadable files that will allow
 people, including convicted felons, domestic abusers, those with mental illness and
 terrorists, to make untraceable guns on their 3-D printers and without any
 background checks.

 Allowing printable 3-D guns will put the American public in further danger at schools,
 festivals, movie theaters, churches, and other public gatherings. It will also increase
 the danger to women and children by domestic abusers. And it will hamper law
 enforcement from catching criminals since the 3-D printable guns are untraceable.

 Please do what is right for the citizens you serve and stop the special exemption
 allowing downloadable guns!

 Sincerely,




WASHAR0036638
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 650 of 1085


 From:
 To:                DDTC Response Team
 Subject:           3D gun blueprints
 Date:              Thursday, July 26, 2018 2:42:30 PM




 Please block all 3D gun blueprints from any public access now and in the future
 Thank you


 Sent from my iPhone




WASHAR0036639
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 651 of 1085


 From:
 To:             DDTC Response Team
 Subject:        downloadable guns
 Date:           Thursday, July 26, 2018 2:32:36 PM


 Dear DDTC,

 I'm a concerned citizen who has a request. Please stop the special exemption allowing
 downloadable guns. Allowing anyone to print guns on a 3D printer will mean people who
 can't pass a background check, such as terrorists, felons and domestic abusers can easily
 obtain one of these guns. Also, some of the guns are all plastic, and can pass through metal
 detectors.

 Sincerely,




WASHAR0036640
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 652 of 1085


 From:
 To:             DDTC Response Team
 Subject:        Regulation of plastic guns
 Date:           Thursday, July 26, 2018 2:29:31 PM


 I am deeply disturbed by the settlement you negotiated with Defense Distributed
 (Cody Wilson) in June that will allow anyone to publish blueprints for 3D-printed guns
 online starting August 1, 2018. You need to terminate this settlement agreement
 IMMEDIATELY. Regulation of plastic guns was begun under President Ronald
 Reagan in this country in 1988 with The Undetectable Firearms Act. It is NOT a
 partisan issue. It is about the safety and security of the American people. You know
 darn well that when you let these blueprints go online they will be used by criminals
 and terrorists to easily and cheaply mass-manufacture all-plastic weapons that can
 defeat security checkpoints (metal detectors). Furthermore, “ghost guns” lack serial
 numbers. When they are found at crime scenes they are difficult if not impossible to
 trace. DO NOT do this and proliferate these dangerous weapons in our communities.
 If you do, you will be held accountable for the ensuing bloodshed that occurs.
 Sent from Mail for Windows 10




WASHAR0036641
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 653 of 1085


 From:
 To:            DDTC Response Team
 Subject:       special request
 Date:          Thursday, July 26, 2018 1:55:27 PM


 Dear Mr Pompeo,

 Thank you for your service as our Secretary of State, representing me and the rest of
 American citizens.

 I am writing to appeal to you to PLEASE stop the release of downloadable files that
 will allow people, including convicted felons, domestic abusers, and terrorists, to
 make untraceable guns on their 3D printers.

 Allowing printable 3-D guns will put the American public in danger at festivals, movie
 theaters, churches, and other public gatherings. It will also increase the danger to
 women and children by domestic abusers. And it will hamper law enforcement from
 catching criminals since the 3-D printable guns are untraceable

 Please do what is right for the citizens you serve and stop the special exemption
 allowing downloadable guns




WASHAR0036642
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 654 of 1085


 From:
 To:             DDTC Response Team
 Subject:        Downloadable guns
 Date:           Thursday, July 26, 2018 1:40:44 PM


 Please take measures to keep us safer and do not allow downloadable guns. Thank you!

 Blessings,



 There are two ways to live your life. One is as though nothing is a miracle. The other is as
 though everything is a miracle.
 - Albert Einstein




WASHAR0036643
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 655 of 1085


 From:
 To:             DDTC Response Team
 Subject:        just, no
 Date:           Thursday, July 26, 2018 1:33:40 PM


 So many people are killed by guns every year. Why on earth would plastic guns, which will be
 harder to detect in many security situations, be a good idea if you love your fellow man? Just,
 no to the settlement you negotiated with Defense Distributed (Cody Wilson) in June
 that will allow anyone to publish blueprints for 3D-printed guns online starting August
 1, 2018. You need to terminate this settlement agreement.

 Yours in humanity,




WASHAR0036644
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 656 of 1085


 From:
 To:                  DDTC Response Team
 Subject:             Stop the exemption on downloadable guns.
 Date:                Thursday, July 26, 2018 1:12:48 PM




 It’s the least you can do to help save lives!




WASHAR0036645
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 657 of 1085


 From:
 To:            DDTC Response Team
 Subject:       Stop Printable 3-D Guns!
 Date:          Thursday, July 26, 2018 1:10:36 PM


 Dear Secretary Pompeo,

 Thank you for your service as our Secretary of State.

 I am writing to appeal to you to stop the release of downloadable files that will allow
 people, including convicted felons, domestic abusers, those with mental illness and
 terrorists, to make untraceable guns on their 3-D printers and without any
 background checks.

 Allowing printable 3-D guns will put the American public in further danger at schools,
 festivals, movie theaters, churches, and other public gatherings. It will also increase
 the danger to women and children by domestic abusers. And it will hamper law
 enforcement from catching criminals since the 3-D printable guns are untraceable.

 I beg you, please do what is right for the citizens you serve and stop the special
 exemption allowing downloadable guns!

 Sincerely,



 Novato, CA 94949




WASHAR0036646
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 658 of 1085


 From:
 To:            DDTC Response Team
 Subject:       3D printed gun blueprints
 Date:          Thursday, July 26, 2018 12:46:29 PM


 I am deeply disturbed by the settlement you negotiated with Defense Distributed
 (Cody Wilson) in June that will allow anyone to publish blueprints for 3D-printed guns
 online starting August 1, 2018. You need to terminate this settlement agreement
 IMMEDIATELY. Regulation of plastic guns was begun under President Ronald
 Reagan in this country in 1988 with The Undetectable Firearms Act. It is NOT a
 partisan issue. It is about the safety and security of the American people. You have to
 know that when you let these blueprints go online they will be used by criminals and
 terrorists to easily and cheaply mass-manufacture all-plastic weapons that can defeat
 security checkpoints (metal detectors). Furthermore, “ghost guns” lack serial
 numbers. When they are found at crime scenes they are difficult if not impossible to
 trace. DO NOT do this and proliferate these dangerous weapons in our communities.

 Sincerely,




WASHAR0036647
           Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 659 of 1085


From:
To:            DDTC Response Team
Subject:       STOP THE EXEMPTION ALLOWING DOWNLOADABLE GUNS
Date:          Thursday, July 26, 2018 12:39:25 PM




                                              I am a concerned citizen asking you to do the right thing and stop the special
                                              exemption allowing downloadable guns. This exemption makes it way too easy for
                                              guns to get in the wrong hands (terrorists, domestic abusers, felons, the mentally
                                              unfit)


                                              Please consider our safety first. Thank you.



                                              Berkeley, CA 94702




WASHAR0036648
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 660 of 1085


 From:
 To:             DDTC Response Team
 Subject:        Stop Downloadable Guns
 Date:           Thursday, July 26, 2018 12:13:43 PM




 To whom it may concern,

 I am reaching out because I am petrified by the news that gun blueprints will be released into
 the public, allowing 3D guns to be printed by anyone, Including those with mental health
 issues or a violent past. It’s insane I have to even express to you that this is a terrible and
 terrifying idea. Please stop this downloadable gun act from happening. No one else needs to
 die on American soil at the hand of domestic terrorism like so many already have in the past
 few years.

 A concerned citizen,




WASHAR0036649
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 661 of 1085


 From:
 To:             DDTC Response Team
 Subject:        Stop Downloadable Guns
 Date:           Thursday, July 26, 2018 12:11:29 PM


 For all of our safety, please stop the special exemption allowing downloadable guns.

 Thank you,




WASHAR0036650
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 662 of 1085


 From:
 To:              DDTC Response Team
 Subject:         Stop Special Exemption Allowing Downloadable Guns
 Date:            Thursday, July 26, 2018 12:09:53 PM


 Hello,

 as a very concerned citizen I am asking you to please stop the special exemption allowing downloadable
 guns.

 Thank you for your time.




WASHAR0036651
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 663 of 1085


 From:
 To:                 DDTC Response Team
 Subject:            Stop Downloadable guns
 Date:               Thursday, July 26, 2018 11:53:31 AM




 To whom it may concern,

 I am a Houston resident and I am writing to ask Secretary Pompeo to STOP the special exemption allowing
 downloadable guns. It is extremely concerning to think that people who would never pass a background check could
 print their own guns with a 3-D printer, and possibly in all-plastic. Please, stop this insanity. Not everybody has the
 right to a gun.

 Thank you,




WASHAR0036652
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 664 of 1085


 From:
 To:             DDTC Response Team
 Subject:        Stop Special Exemption Allowing Downloadable Guns
 Date:           Thursday, July 26, 2018 11:48:35 AM


 To Whom it May Concern,

 As a citizen, a concerned parent and an attorney, I am writing to urge you to stop the special
 exemption allowing downloadable guns. This information can be used by people who cannot
 pass background checks due to their history of mental illness, domestic violence or other
 violent action to procure a gun. They also can primarily be printed in plastic, thereby avoiding
 detection by metal detectors at our government facilities, airports and other public venues.
 Once this information is available on the internet, it cannot be taken back. Therefore, I urge
 you to take immediate action to stop this special exemption before it is too late.

 Thank you,


 Madison, WI




WASHAR0036653
       Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 665 of 1085


 From:
 To:                 DDTC Response Team
 Subject:            3D Guns
 Date:               Thursday, July 26, 2018 11:47:00 AM


 Hi,

 I was on hold for over 30 minutes trying to get through to your office today so sending an
 email while I continue to wait.

 I'm calling to stop the special exemptions allowing downloadable guns. Its extremely careless to even
 think about passing this exemption and I'm urging you to stop it from moving forward.

 Your constituent,




WASHAR0036654
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 666 of 1085


 From:
 To:            DDTC Response Team
 Subject:       Blueprints for downloadable guns
 Date:          Thursday, July 26, 2018 11:46:58 AM


 PLEASE stop the special exemption that will make it possible to download 3D
 printable guns.
 As a taxpayer, a hunter, an urban dweller and a voter please stop this. This will
 make all Americans lives significatly more dangerous. We need common sense gun
 control.

 Thank you for your time and consideration,




WASHAR0036655
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 667 of 1085


 From:
 To:            DDTC Response Team
 Subject:       STOP DOWNLOADABLE GUNS!!!
 Date:          Thursday, July 26, 2018 11:37:29 AM




 SEC POMPEO,
 PLEASE STOP THE SPECIAL EXEMPTION TO ALLOW DOWNLOADABLE
 GUNS!
 ITS KILLING OUR LOVED ONES!



 Sent from Yahoo Mail for iPhone




WASHAR0036656
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 668 of 1085


 From:
 To:             DDTC Response Team
 Subject:        Stop Downloadable 3d weapons
 Date:           Thursday, July 26, 2018 11:25:26 AM


 Hello,


 I’m writing to as the State Department to stop the exception allowing downloadable blueprints
 for 3 D weapons (handguns, ARs, etc). The idea that ANYONE can procure a weapon this
 way and avoid complying with any current or future restrictions and regulation is terrifying, as
 well as the fact that these guns will be made of plastic and will be able to go undetected by
 metal detectors at airports, schools, government buildings, and anywhere else that is
 attempting to create a safe environment. The safety of Americans is at risk!




WASHAR0036657
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 669 of 1085


 From:
 To:             DDTC Response Team
 Subject:        Printed Gun Deregulation
 Date:           Thursday, July 26, 2018 11:14:24 AM


 I am deeply disturbed and even outraged by the settlement you negotiated with Defense
 Distributed (Cody Wilson) in June that will allow anyone to publish blueprints for 3D-printed
 guns online starting August 1, 2018. DO NOT DO THIS. Terminate this settlement agreement
 IMMEDIATELY.

 Regulation of plastic guns was begun under President Ronald Reagan in this country in 1988
 with The Undetectable Firearms Act. It is NOT a partisan issue. It is about the safety and
 security of the American people. You know very well that when you let these blueprints go
 online they will be used by criminals and terrorists to easily and cheaply mass-manufacture
 all-plastic weapons that can defeat security checkpoints (metal detectors).

 Furthermore, “ghost guns” lack serial numbers. When they are found at crime scenes they are
 difficult if not impossible to trace. DO NOT do this and proliferate these dangerous weapons
 in our communities. Guns are regulated because they are dangerous, not because they are
 made of metal. Just because there is technology to print a gun does not mean it should be
 legal. This is a blatant effort to get around ALL gun regulations.

 Chaos is going to ensue if you do this and I will hold you personally accountable for the
 bloodshed that occurs.




WASHAR0036658
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 670 of 1085


 From:
 To:                DDTC Response Team
 Subject:           STOP DOWNLOADABLE GUNS
 Date:              Thursday, July 26, 2018 11:14:21 AM




 Please STOP the exemption on downloadable guns!

 A concerned citizen,




WASHAR0036659
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 671 of 1085


 From:
 To:            DDTC Response Team
 Subject:       STOP exemption of downloadable guns
 Date:          Thursday, July 26, 2018 11:08:57 AM


 I am emailing to convey the message to Sec Pompeo to STOP the special exemption if
 downloadable guns!!

 Thank you.




WASHAR0036660
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 672 of 1085


 From:
 To:              DDTC Response Team
 Subject:         Re: NO downloadable guns
 Date:            Thursday, July 26, 2018 11:08:41 AM


 I’ll wait for a personal reply.

 On Jul 26, 2018, at 11:00 AM, DDTC Response Team <DDTCResponseTeam@state.gov>
 wrote:


        Thank you for your e-mail message. The Response Team makes every
        effort to provide substantive responses to all e-mails within one business
        day. That can vary, however, based on the volume of mail received
        and personnel available to answer. In some cases it may be necessary
        to consult other offices in the Directorate, which can also delay a reply.




WASHAR0036661
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 673 of 1085


 From:
 To:            DDTC Response Team
 Subject:       STOP downloadable guns
 Date:          Thursday, July 26, 2018 11:07:31 AM


 Please stop this exemption from going through!




WASHAR0036662
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 674 of 1085


 From:
 To:            DDTC Response Team
 Subject:       STOP SPECIAL EXEMPTION!!!!!
 Date:          Thursday, July 26, 2018 11:06:32 AM


 Please STOP the special exemption allowing downloadable guns. This will endanger ALL
 AMERICANS. Do not allow this to happen or there will be terrible consequences for our
 country.


 Chevy Chase MD

 Sent from my iPad




WASHAR0036663
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 675 of 1085


 From:
 To:                DDTC Response Team
 Subject:           NO downloadable guns
 Date:              Thursday, July 26, 2018 11:00:51 AM




 No special exemptions for downloadable guns. For gods’ sake, let’s use some common sense to govern this.

 I’ve been on hold for 60 minutes. Please respond personally to me so I know this was received by one of your
 analysts as your automated message declares.




WASHAR0036664
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 676 of 1085


 From:
 To:                 DDTC Response Team
 Subject:            3D Guns
 Date:               Thursday, July 26, 2018 10:56:29 AM




 Dear Sir or Madame,

 Please say NO to release of blueprints for 3D guns. I am extremely opposed to this!!! I believe it would have
 devastating consequences.

 Sincerely,



 San Diego, CA 92119




WASHAR0036665
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 677 of 1085


 From:
 To:               DDTC Response Team
 Subject:          Stop the special exemption for downloadable gun instructions
 Date:             Thursday, July 26, 2018 10:53:53 AM


 To whom it may concern:

 I am writing to voice my concern regarding the possibility of downloadable gun instructions
 becoming available online. These instructions will make our country less safe from terrorist
 attacks and from unbalanced people being able to obtain guns.

 Secretary Pompeo should take action to stop the special exemption and keep our country safe
 from potentially untraceable and undetectable guns being produced by those who mean to
 harm us.

 Thank you,



 Sent from my phone. Please excuse any inadvertent errors.




WASHAR0036666
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 678 of 1085


 From:
 To:                DDTC Response Team
 Subject:           Downloadable Guns
 Date:              Thursday, July 26, 2018 10:48:39 AM




 "I’m writing to demand that the state department stop the special exemption of downloadable guns”



 Sent from my iPhone




WASHAR0036667
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 679 of 1085


 From:
 To:              DDTC Response Team
 Subject:         3-D Printable Guns?! Have you LOST your minds?!
 Date:            Thursday, July 26, 2018 10:48:25 AM


 I am deeply disturbed by the settlement you negotiated with Defense Distributed (Cody Wilson) in
 June that will allow anyone to publish blueprints for 3D-printed guns online starting August 1, 2018.
 You need to terminate this settlement agreement IMMEDIATELY. Regulation of plastic guns was
 begun under President Ronald Reagan in this country in 1988 with The Undetectable Firearms Act. It
 is NOT a partisan issue. It is about the safety and security of the American people. You know darn well
 that when you let these blueprints go online they will be used by criminals and terrorists to easily and
 cheaply mass-manufacture all-plastic weapons that can defeat security checkpoints (metal
 detectors). Furthermore, “ghost guns” lack serial numbers. When they are found at crime scenes they
 are difficult if not impossible to trace. DO NOT do this and proliferate these dangerous weapons in
 our communities. If you do, you will be held accountable for the ensuing bloodshed that occurs.
 Sent from Mail for Windows 10




WASHAR0036668
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 680 of 1085


 From:
 To:               DDTC Response Team
 Subject:          STOP 3-D guns Dangerous
 Date:             Thursday, July 26, 2018 10:48:25 AM


 To Secretary of State Mike Pompeo,

 I am deeply disturbed by the settlement you negotiated with Defense Distributed (Cody Wilson) in June
 that will allow anyone to publish blueprints for 3D-printed guns online starting August 1, 2018. You need
 to terminate this settlement agreement IMMEDIATELY. Regulation of plastic guns was begun under
 President Ronald Reagan in this country in 1988 with The Undetectable Firearms Act. It is NOT a
 partisan issue. It is about the safety and security of the American people. You know darn well that when
 you let these blueprints go online they will be used by criminals and terrorists to easily and cheaply mass-
 manufacture all-plastic weapons that can defeat security checkpoints (metal detectors). Furthermore,
 “ghost guns” lack serial numbers. When they are found at crime scenes they are difficult if not impossible
 to trace. DO NOT do this and proliferate these dangerous weapons in our communities.As you know
 America has an epidemic of gun violence that Republicans refuse to help with, they rather take NRA
 money to block safe gun laws. If you allow this, you will be held accountable for the ensuing bloodshed
 that occurs.

 Sincerely,




WASHAR0036669
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 681 of 1085


 From:
 To:             DDTC Response Team
 Date:           Thursday, July 26, 2018 10:45:05 AM


 I’m writing to demand that he state department stop the special exemption of downloadable guns




WASHAR0036670
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 682 of 1085


 From:
 To:            DDTC Response Team
 Subject:       STOP the special exemption on downloadable guns
 Date:          Thursday, July 26, 2018 10:42:46 AM


 STOP the special exemption on downloadable guns

 Sent from my iPhone




WASHAR0036671
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 683 of 1085


 From:
 To:             DDTC Response Team
 Subject:        STOP Downloadable guns
 Date:           Thursday, July 26, 2018 10:38:59 AM


 Dear Secretary Pompeo:

 I urge you to stop the special exemption allowing downloadable guns. I understand from
 Everytown for Gun Safety that this measure from the State Department could go into effect in
 a matter of days.

 This will allow anyone to secure a gun via a 3D printer, which flies in the face of puttng in
 place background checks for those purchasing a gun as well as metal detectors, as the guns can
 be “printed” in plastic, which would cause them to be indetectable by such screening
 mechanisms.

 Please put a stop to an initiative that would only increase the number of incidents of gun
 violence in a country that is still reeling from the many, many mass shootings in recent
 history.

 Thank you for your time and attention to this matter. Especially as someone who has served as
 an educator, and who, as a public health graduate student, closely studied the events of the
 Sandy Hook school shootings, I seek your support: After perusing all official, governmental
 reports, I came to the understanding that no matter how prepared an institution is for an active
 shooter, lives have and will continue to be lost and still others shattered from this loss.

 By stopping this special exemption,
 you will prevent needless loss and suffering.

 Sincerely,




WASHAR0036672
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 684 of 1085


 From:
 To:                 DDTC Response Team
 Subject:            STOP SPECIAL EXEMPTION!
 Date:               Thursday, July 26, 2018 10:36:49 AM




 I was calling to leave Secretary Pompeo a message. He needs to STOP the special exemption that would allow
 downloadable guns. Is he nuts?! As an elementary school teacher in Illinois as well as a mother, I cannot think of a
 more ridiculous idea. Please pass this along.




WASHAR0036673
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 685 of 1085


 From:
 To:             DDTC Response Team
 Subject:        STOP exemption of downloadable guns
 Date:           Thursday, July 26, 2018 10:36:26 AM


 I am writing to DEMAND that the State Department STOP exemption of downloadable guns

 -




WASHAR0036674
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 686 of 1085


 From:
 To:            DDTC Response Team
 Subject:       Printable guns
 Date:          Thursday, July 26, 2018 10:34:45 AM


 Dear Secretary Pompeo,

 Thank you for your service as our Secretary of State.

 I am writing to appeal to you to stop the release of downloadable files that will allow
 people, including convicted felons, domestic abusers, those with mental illness and
 terrorists, to make untraceable guns on 3-D printers and without any background
 checks.

 Allowing printable 3-D guns will put the American public in further danger at schools,
 festivals, movie theaters, churches, and other public gatherings. It will also increase
 the danger to women and children by domestic abusers. And it will hamper law
 enforcement from catching criminals since the 3-D printable guns are untraceable.

 Please do what is right for the citizens you serve and stop the special exemption
 allowing downloadable guns!
 Sincerely,

 Larkspur 94939




WASHAR0036675
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 687 of 1085


 From:
 To:                  DDTC Response Team
 Subject:             Stop Exemption of Downloadable Guns
 Date:                Thursday, July 26, 2018 10:32:26 AM


 I am emailing to demand that the State Department STOP the special exemption of downloadable guns.




    The information contained in this transmission contains privileged and confidential information. It is intended only for the use of
    the person named above. If you are not the intended recipient, you are hereby notified that any review, dissemination, distribution
    or duplication of this communication is strictly prohibited. If you are not the intended recipient, please contact the sender by reply
    email and destroy all copies of the original message.

    CAUTION: Intended recipients should NOT use email communication for emergent or urgent health care matters.




WASHAR0036676
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 688 of 1085


 From:
 To:             DDTC Response Team
 Subject:        STOP exemption of downloadable guns
 Date:           Thursday, July 26, 2018 10:31:30 AM


 I am emailing to DEMAND that the State Department STOP exemption of downloadable guns.

 -




WASHAR0036677
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 689 of 1085


 From:
 To:             DDTC Response Team
 Subject:        STOP exemption of downloadable guns
 Date:           Thursday, July 26, 2018 10:30:09 AM


 I am emailing to demand that the State Department STOP the special exemption of downloadable
 guns.

 -




WASHAR0036678
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 690 of 1085


 From:
 To:            DDTC Response Team
 Subject:       downloadable exemption
 Date:          Thursday, July 26, 2018 10:29:31 AM



 Please STOP the exemption that would allow downloadable, printable guns.

 Inver Grove Heights, MN 55077




WASHAR0036679
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 691 of 1085


 From:
 To:             DDTC Response Team
 Subject:        STOP exemption of downloadable guns
 Date:           Thursday, July 26, 2018 10:29:29 AM


 I am emailing to demand that the State Department STOP the special exemption of downloadable
 guns.

 -




WASHAR0036680
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 692 of 1085


 From:
 To:             DDTC Response Team
 Subject:        STOP exemption of downloadable guns
 Date:           Thursday, July 26, 2018 10:28:26 AM


 I am emailing to demand that the State Department STOP the special exemption of downloadable
 guns.

 -

 STOP exemption of downloadable guns




WASHAR0036681
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 693 of 1085


 From:
 To:              DDTC Response Team
 Subject:         Downloadable guns
 Date:            Thursday, July 26, 2018 10:26:37 AM


 I urge you to stop the special exception that allows for downloadable guns. I fear for the safety
 of my small children as well as my family members who are police officers of anyone,
 including people who are terrorists, felons, violent criminals and other people who would have
 otherwise been denied the right to own a firearm, now have unlimited access. Some of these
 guns can be printed entirely in plastic, rendering the metal detectors at airports, government
 buildings and schools totally useless. If you love America and want to keep its citizens and it’s
 police officers safe, you will stop this exception immediately.

 -
 Naperville, IL




WASHAR0036682
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 694 of 1085


 From:
 To:             DDTC Response Team
 Subject:        STOP 3D guns
 Date:           Thursday, July 26, 2018 10:19:53 AM


 I am emailing to ask that Secretary Pompeo PLEASE put a stop to the special exemption that
 would allow the blueprints for downloadable 3D guns to be available online.

 Please protect our citizens.




WASHAR0036683
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 695 of 1085


 From:
 To:                 DDTC Response Team
 Subject:            Do Not allow exemption for downloadable guns via 3-d printer.
 Date:               Thursday, July 26, 2018 10:19:34 AM




 What are we thinking? We want to allow anyone to make their own gun made out of plastic that can go thru metal
 detectors and into public allowing someone to kill anyone? This is nonsensical. This is actually sinister. The only
 people who will do this are people who would not be able
 To get a gun any other way. Are we trying to destroy mankind?




 Please excuse typos from messages sent via phone




WASHAR0036684
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 696 of 1085


 From:
 To:             DDTC Response Team
 Subject:        STOP THE SPECIAL EXEMPTION ALLOWING DOWNLOADABLE GUNS
 Date:           Thursday, July 26, 2018 10:14:31 AM


 Stop stop stop! The future of your country, constituents, and the world depends on it!




 Winfield, IL 60190




WASHAR0036685
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 697 of 1085


 From:                                on behalf of
 To:             DDTC Response Team
 Subject:        Downloadable Guns
 Date:           Thursday, July 26, 2018 10:12:14 AM


 Good morning,

 I do not want people to be able to download plans to print 3D versions of guns. I also do not
 want people to be able to print 3D guns. These guns would be untraceable and would allow
 anyone to print them. These 3D printed guns could pass through metal detectors and could
 easily be brought into stadiums, schools, airports, etc. This will not make things safer in this
 country.

 Don't allow this to happen. Don't allow the plans for the 3D guns to be published. Do not
 allow people to print 3D guns.

 Thank you,




WASHAR0036686
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 698 of 1085


 From:
 To:             DDTC Response Team
 Subject:        Please stop the production of plastic guns
 Date:           Thursday, July 26, 2018 9:56:06 AM


 I am deeply disturbed by the settlement you negotiated with Defense Distributed (Cody
 Wilson) in June that will allow anyone to publish blueprints for 3D-printed guns online
 starting August 1, 2018. You need to terminate this settlement agreement IMMEDIATELY.
 Regulation of plastic guns was begun under President Ronald Reagan in this country in 1988
 with The Undetectable Firearms Act. It is NOT a partisan issue. It is about the safety and
 security of the American people. You know darn well that when you let these blueprints go
 online they will be used by criminals and terrorists to easily and cheaply mass-manufacture
 all-plastic weapons that can defeat security checkpoints (metal detectors). Furthermore,
 “ghost guns” lack serial numbers. When they are found at crime scenes they are difficult if not
 impossible to trace. DO NOT do this and proliferate these dangerous weapons in our
 communities. If you do, you will be held accountable for the ensuing bloodshed that occurs.



 Sent from my iPhone




WASHAR0036687
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 699 of 1085


 From:
 To:             DDTC Response Team
 Subject:        plastic guns
 Date:           Thursday, July 26, 2018 9:49:49 AM


 Dear Fellow Citizens,

 How can it be a good idea, by any standard, to allow the printing of 3D guns that actually
 work? What universe is the NRA in to think this is a constitutional right? My constitutional
 right to life is far more important than the ways this can and will so easily be abused! Please
 move to disallow the printing of 3D guns! This is utter madness in an already mad world!




WASHAR0036688
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 700 of 1085


 From:
 To:             DDTC Response Team
 Subject:        3D-printed guns - Legal Settlement with Defense Distributed
 Date:           Thursday, July 26, 2018 9:43:30 AM


 I am equal parts horrified and dismayed at the legal settlement that has been reached with
 Defense Distributed. My understanding is that this settlement allows for publication of
 blueprints for 3D-printed guns starting in August. Because 3D printed guns can be made
 entirely from plastic, they pose a large threat to buildings or checkpoints that rely on metal
 detectors for security. This is why Republican President Ronald Reagan signed "The
 Undetectable Firearms Act of 1988" (this is clearly not a partisan issue - we all are harmed by
 this action). If this settlement is allowed to go through, criminals will have much greater
 access to easily and cheaply mass-manufacture ghost guns, circumventing weapon regulations,
 and making these printed weapons difficult if not impossible to trace to their owners at crime
 scenes.

 I'm begging you to please please please...for the safety of the American people....please DO
 NOT let this settlement go through and proliferate these dangerous weapons in our
 communities.

 Kind Regards,




WASHAR0036689
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 701 of 1085


 From:
 To:            DDTC Response Team
 Subject:       Printable 3-D Guns
 Date:          Thursday, July 26, 2018 9:35:31 AM


 Dear Secretary Pompeo,

 Thank you for your service to our country.

 As a veteran of the Vietnam conflict, I am writing to appeal to you to stop the release
 of downloadable files that will allow people, including convicted felons, domestic
 abusers, those with mental illness and terrorists, to make untraceable guns on their 3-
 D printers. This download will essentially allow the purchase of a gun without any
 background checks.

 Allowing printable 3-D guns will only increase the danger of gun violence at schools,
 festivals, movie theaters, churches, and other public gatherings. It will also increase
 the danger to women and children by domestic abusers. Finally, it will hamper law
 enforcement from catching criminals, since the 3-D printable guns are untraceable.

 Please stop the special exemption allowing downloadable guns.

 Sincerely,



 Novato, CA 94945




WASHAR0036690
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 702 of 1085


 From:
 To:             DDTC Response Team
 Subject:        Printed Gun derugulation
 Date:           Thursday, July 26, 2018 8:56:37 AM


 I am deeply disturbed and outraged by the settlement you negotiated with Defense Distributed
 (Cody Wilson) in June that will allow anyone to publish blueprints for 3D-printed guns online
 starting August 1, 2018. You need to terminate this settlement agreement IMMEDIATELY.
 Regulation of plastic guns was begun under President Ronald Reagan in this country in 1988
 with The Undetectable Firearms Act. It is NOT a partisan issue. It is about the safety and
 security of the American people. You know very well that when you let these blueprints go
 online they will be used by criminals and terrorists to easily and cheaply mass-manufacture
 all-plastic weapons that can defeat security checkpoints (metal detectors). Furthermore,
 “ghost guns” lack serial numbers. When they are found at crime scenes they are difficult if not
 impossible to trace. DO NOT do this and proliferate these dangerous weapons in our
 communities. Guns are regulated because they are dangerous, not because they are made of
 metal. Just because there is technology to print a gun does not mean it should be legal. This is
 a blatant effort to get around ALL gun regulations. Chaos is going to ensue if you do this and
 I will hold you personally accountable for the bloodshed that occurs.

 --




WASHAR0036691
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 703 of 1085


 From:
 To:                DDTC Response Team
 Subject:           3-D Printed Guns
 Date:              Thursday, July 26, 2018 8:27:49 AM




 I am deeply disturbed by the settlement you negotiated with Defense Distributed (Cody Wilson) in June that will
 allow anyone to publish blueprints for 3D-printed guns online starting August 1, 2018. You need to terminate this
 settlement agreement IMMEDIATELY. Regulation of plastic guns was begun under President Ronald Reagan in
 this country in 1988 with The Undetectable Firearms Act. It is NOT a partisan issue. It is about the safety and
 security of the American people. You know darn well that when you let these blueprints go online they will be used
 by criminals and terrorists to easily and cheaply mass-manufacture all-plastic weapons that can defeat security
 checkpoints (metal detectors). Furthermore, “ghost guns” lack serial numbers. When they are found at crime scenes
 they are difficult if not impossible to trace. DO NOT do this and proliferate these dangerous weapons in our
 communities. If you do, you will be held accountable for the ensuing bloodshed that occurs.




WASHAR0036692
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 704 of 1085


 From:
 To:             DDTC Response Team
 Subject:        STOP downloadable blueprints of guns for 3d printers
 Date:           Thursday, July 26, 2018 7:59:39 AM



 Dear Secretary Pompeo —

 Please stop the release of downloadable files that will allow people, including convicted
 felons and terrorists, to make untraceable guns on their 3D printers.

 Do-it-yourself, downloadable guns are incredibly dangerous. The State Department is
 planning a special exemption letting the company Defense Distributed release schematics
 for these guns — information that would enable terrorists, convicted felons and domestic
 abusers to simply download files online and print their own illegal and untraceable guns. It's
 unconscionable to allow criminals to print untraceable guns on demand — and Defense
 Distributed says it will post its plans on August 1.

 The State Department can act to prevent this deadly and dangerous outcome. It should not
 grant this special exemption to endanger the public — and instead should continue to block
 this deadly information from being published online.




WASHAR0036693
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 705 of 1085


 From:
 To:             DDTC Response Team
 Subject:        3D-printed guns settlement
 Date:           Thursday, July 26, 2018 7:43:24 AM


 To whom it may concern,

 I am deeply disturbed by the settlement you negotiated with Defense Distributed (Cody
 Wilson) in June that will allow anyone to publish blueprints for 3D-printed guns online
 starting August 1, 2018. I am strongly requesting that you terminate this settlement agreement
 IMMEDIATELY. Regulation of plastic guns was begun under President Ronald Reagan in this
 country in 1988 with The Undetectable Firearms Act. It is NOT a partisan issue. It is about
 the safety and security of the American people. When you let these blueprints go online they
 will be used by criminals and terrorists to easily and cheaply mass-manufacture all-plastic
 weapons that can defeat security checkpoints (metal detectors). Furthermore, “ghost guns”
 lack serial numbers. When they are found at crime scenes they are difficult if not impossible to
 trace. DO NOT do this and proliferate these dangerous weapons in our communities. If you
 do, you will be held accountable for the ensuing bloodshed that occurs.

 Thank you for your consideration in this matter.

 Sincerely,

 Boothbay, Maine




WASHAR0036694
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 706 of 1085


 From:
 To:            DDTC Response Team
 Subject:       STOP
 Date:          Thursday, July 26, 2018 2:35:09 AM




                   Please don’t allow 3D printing for guns. Terrible, no-
                   common-sense policy, that would allow anyone to have a
                   gun without any background checks.



                   Sent from my iPhone




WASHAR0036695
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 707 of 1085


 From:
 To:                 DDTC Response Team
 Subject:            3D printed guns
 Date:               Thursday, July 26, 2018 2:11:22 AM




 Please do not allow plans for guns that can be made in an easily obtained 3-D printer. This will make virtually all
 aspects of our lives more dangerous.

 I am concerned enough about my family's safety already. Knowing how easy it might be for firearms to be brought
 through security screening will increase my anxiety.




WASHAR0036696
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 708 of 1085


 From:
 To:            DDTC Response Team
 Subject:       Please regulate plastic gun blueprints
 Date:          Thursday, July 26, 2018 1:56:50 AM


 To Whom It May Conern:
 I am deeply disturbed by the settlement you negotiated with Defense Distributed
 (Cody Wilson) in June that will allow anyone to publish blueprints for 3D-printed guns
 online starting August 1, 2018. Regulation of plastic guns was begun under President
 Ronald Reagan in this country in 1988 with The Undetectable Firearms Act. This is
 not a partisan issue: It is about the safety and security of the American people. These
 blueprints will be used by criminals and terrorists to easily and cheaply mass-
 manufacture all-plastic weapons that can defeat security checkpoints (metal
 detectors). Furthermore, “ghost guns” lack serial numbers. When they are found at
 crime scenes they are difficult if not impossible to trace. Do not do this and proliferate
 these dangerous weapons in our communities.

 Thank you,

 California
 92110




WASHAR0036697
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 709 of 1085


 From:
 To:             DDTC Response Team
 Subject:        3D printed guns
 Date:           Thursday, July 26, 2018 12:33:21 AM


 To whom it may concern,

 It is deeply disturbing to me the very idea that I need to send an email to Express how
 incredibly insane this whole thing is. The second ammendment certainly was not intending
 to protect this. No serial numbers, no background check, no license. .. this whole thing is
 ludicrous. I am a US citizen, tax payer, business owner, registered voter. I 100%
 disapprove of the interpretation that creating, selling these guns or the blueprint for these
 guns is legal.

 Get Outlook for Android




WASHAR0036698
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 710 of 1085


 From:
 To:             DDTC Response Team
 Subject:        No downloadable Guns
 Date:           Thursday, July 26, 2018 12:26:47 AM




 Dear Mr Pompeo,

 I am writing to appeal to you to stop the release of downloadable files that will allow people,
 including convicted felons, domestic abusers, and terrorists, to make untraceable guns on their
 3D printers.

 Allowing printable 3-D guns will put the American public in danger at festivals, movie
 theaters, churches, and other public gatherings. It will also increase the danger to women and
 children by domestic abusers. And it will hamper law enforcement from catching criminals
 since the 3-D printable guns are untraceable

 Please do what is right for the citizens you serve and stop the special exemption allowing
 downloadable guns


 Thank you,




WASHAR0036699
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 711 of 1085


 From:
 To:            DDTC Response Team
 Subject:       The Undetectable Firearms Act is for the safety of Americans
 Date:          Thursday, July 26, 2018 12:12:26 AM



 The settlement you negotiated with Defense Distributed (Cody
 Wilson) in June allowing anyone to publish blueprints for 3D-printed
 guns online starting August 1, 2018 is COMPLETELY
 UNACCEPTABLE. You need to terminate this settlement agreement
 IMMEDIATELY. In 1988, President Ronald Reagan enacted The
 Undetectable Firearms Act. It is NOT a partisan issue, it is about the
 safety and security of the American people. These “ghost guns” lack
 serial numbers, and you are opening Pandora's box.
 DO NOT allow the proliferation of these dangerous weapons in our
 communities. If you do, you will be held accountable for the ensuing
 bloodshed that occurs.




WASHAR0036700
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 712 of 1085


 From:
 To:            DDTC Response Team
 Subject:       3d printed guns
 Date:          Wednesday, July 25, 2018 11:55:24 PM


 These are not my words but they are kinder and gentler than mine would be so read
 them very closely and act on them!!!!! I am deeply disturbed by the settlement you
 negotiated with Defense Distributed (Cody Wilson) in June that will allow anyone to
 publish blueprints for 3D-printed guns online starting August 1, 2018. You need to
 terminate this settlement agreement IMMEDIATELY. Regulation of plastic guns was
 begun under President Ronald Reagan in this country in 1988 with The Undetectable
 Firearms Act. It is NOT a partisan issue. It is about the safety and security of the
 American people. You know darn well that when you let these blueprints go online
 they will be used by criminals and terrorists to easily and cheaply mass-manufacture
 all-plastic weapons that can defeat security checkpoints (metal detectors).
 Furthermore, “ghost guns” lack serial numbers. When they are found at crime scenes
 they are difficult if not impossible to trace. DO NOT do this and proliferate these
 dangerous weapons in our communities. If you do, you will be held accountable for
 the ensuing bloodshed that occurs.




WASHAR0036701
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 713 of 1085


 From:
 To:              DDTC Response Team
 Subject:         3D gun
 Date:            Wednesday, July 25, 2018 11:30:25 PM


 To State Department,

 I urge you to stop the special exemption allowing functioning guns to be downloaded and 3-D printed on
 demand. This is insane, as this provides guns to anyone, including those who couldn’t pass a background
 check such as terrorists, felons, and domestic abusers. Furthermore, guns would be printed entirely in
 plastic, so metal detectors won’t catch them. I cannot imagine the destruction this would unleash in
 society. I’m begging you to use common sense and stop this madness. Thank you.


 San Jose
 95124




WASHAR0036702
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 714 of 1085


 From:
 To:             DDTC Response Team
 Subject:        3D printer gun blueprints
 Date:           Wednesday, July 25, 2018 11:25:35 PM


 I'm very alarmed that blueprints for guns may soon be available for 3D printing. 3D printers
 are readily available and there will be no control over who has these blueprints. This is a
 terrible idea and should not happen. Criminals and domestic abusers should not have access to
 such things. No good can possibly come of this.

 Sincerely,




WASHAR0036703
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 715 of 1085


 From:
 To:                 DDTC Response Team
 Subject:            No 3D Gun Blueprints
 Date:               Wednesday, July 25, 2018 11:17:15 PM




 Dear Mr Pompeo,

 Thank you for your service as our Secretary of State, representing me and the rest of American citizens.

 I am writing to appeal to you to stop the release of downloadable files that will allow people, including convicted
 felons, domestic abusers, and terrorists, to make untraceable guns on their 3D printers.

 Allowing printable 3-D guns will put the American public in danger at festivals, movie theaters, churches, and other
 public gatherings. It will also increase the danger to women and children by domestic abusers. And it will hamper
 law enforcement from catching criminals since the 3-D printable guns are untraceable

 Please do what is right for the citizens you serve and stop the special exemption allowing downloadable guns

 Signed,
                ,
 Greenbrae CA 94904




WASHAR0036704
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 716 of 1085


 From:
 To:            DDTC Response Team
 Subject:       BLOCK 3D-PRINTED-GUN BLUEPRINTS
 Date:          Wednesday, July 25, 2018 11:11:23 PM


 To whom it may concern:

 I am horrified by the settlement you negotiated with Defense Distributed (Cody
 Wilson) in June that will allow anyone to publish blueprints for 3D-printed guns online
 starting August 1, 2018. Please terminate this settlement agreement IMMEDIATELY.

 Regulation of plastic guns was begun under President Ronald Reagan in this country
 in 1988 with The Undetectable Firearms Act. It is NOT a partisan issue. It is about the
 safety and security of the American people.

 When you let these blueprints go online they will be used by criminals and terrorists to
 easily and cheaply mass-manufacture all-plastic weapons that can defeat security
 checkpoints (metal detectors). Furthermore, “ghost guns” lack serial numbers. When
 they are found at crime scenes they are difficult if not impossible to trace. DO NOT do
 this and proliferate these dangerous weapons in our communities. If you do, you will
 be held accountable for the ensuing bloodshed that occurs.

 Thank you.




 New York, NY 10023




WASHAR0036705
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 717 of 1085


 From:
 To:            DDTC Response Team
 Subject:       Block 3D-printed-gun blueprints
 Date:          Wednesday, July 25, 2018 10:54:15 PM


 Dear State Department
 I am deeply disturbed by the settlement you negotiated with Defense Distributed,
 Cody Wilson, in June that will allow anyone to publish blueprints for 3D-printed guns
 online starting August 1, 2018.
 You need to terminate this settlement agreement IMMEDIATELY.
 Regulation of plastic guns was begun under President Ronald Reagan in this country
 in 1988 with The Undetectable Firearms Act.
 This is not a partisan issue. It is about the safety and security of the American people.
 You know darn well that when you let these blueprints go online they will be used by
 criminals and terrorists to easily and cheaply mass-manufacture all-plastic weapons
 that can defeat security checkpoints (metal detectors).
 Furthermore, “ghost guns” lack serial numbers. When they are found at crime scenes
 they are difficult if not impossible to trace.
 DO NOT do this and proliferate these dangerous weapons in our communities. If you
 do, you will be held accountable for the ensuing bloodshed that occurs. Please
 choose life.
 Sincerely,




WASHAR0036706
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 718 of 1085


 From:
 To:                DDTC Response Team
 Subject:           I survived gun violence: Ban downloadable guns
 Date:              Wednesday, July 25, 2018 10:36:11 PM




 Hello —

 Three people I loved died in two separate shootings.

 In 1978 my beloved grandfather — a physician who escaped Nazi Germany & earned a Bronze Medal for bravery in
 WWII — was shot & killed outside his home by a man who thought my grandfather was going to expose his
 medicaid fraud scheme.

 In 1993 a man with a semi-automatic gun walked into a San Francisco office building, took the elevator to the 34th
 floor, and started shooting. He killed 8 people that day, including my 35-year-old boss & our 30-year-old client —
 who both left 1 year old babies behind.

 Please do everything in your power to ban internet access to downloadable guns. The terrible pain of losing a loved
 one to guns never goes away.

 Thank you,




WASHAR0036707
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 719 of 1085


 From:
 To:                DDTC Response Team
 Subject:           please stop the special exemption to allow downloadable guns
 Date:              Wednesday, July 25, 2018 10:31:26 PM




 I am writing you to ask you to please stop the special exemption to allow downloadable guns. If enacted, this
 exemption would allow terrorists, mentally ill people, convicted domestic violence perpetrators, and anyone to print
 their own guns, many of which would not be detectable with current security practices. This is an incredibly
 dangerous policy, and I ask you as a mother and a citizen to please stop it.

 Thank you.

 Sincerely yours,




WASHAR0036708
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 720 of 1085


 From:
 To:                 DDTC Response Team
 Subject:            Plastic guns
 Date:               Wednesday, July 25, 2018 10:19:25 PM




 You’ve got to be kidding me, downloadable plastic guns? What is wrong with you? 96 Americans die every day by
 guns. Apparently you want to make it 1,000 — Or more? The agreement with Defense Distributed is perverted and
 wrong. Please stop it now before distribution begins.

 Antelope, California

 Sent from my iPad




WASHAR0036709
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 721 of 1085


 From:
 To:            DDTC Response Team
 Subject:       Permission of downloading/printing 3D guns
 Date:          Wednesday, July 25, 2018 10:09:25 PM


 To whom it may concern:

 I write to discourage the allowance of blueprints and printing of 3D guns. Printing weapons
 undetectable by metal detectors begs for more tragedies to occur, and the cons outweigh
 whatever "benefits" this may have for the gun hobbyist or persons who would go through such
 an endeavor.

 Thank you for reading and weighing the consequences before taking action.

 Sincerely,




WASHAR0036710
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 722 of 1085


 From:
 To:            DDTC Response Team
 Subject:       Oppose 3-D printed gun blueprints
 Date:          Wednesday, July 25, 2018 10:06:23 PM


 Please terminate the settlement you negotiated with Defense Distributed (Cody
 Wilson) in June that will allow anyone to start publishing blueprints for 3D-printed
 guns next month. The weapons created using these blueprints will endanger our
 communities even more than they already are. These blueprints will be used by
 people who can't legally purchase guns to easily and cheaply manufacture plastic
 weapons, without any background checks, that can't be traced because they lack
 serial numbers and can get through metal detectors at security checkpoints. There
 are too many illegal weapons in our communities already!




WASHAR0036711
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 723 of 1085


 From:
 To:            DDTC Response Team
 Subject:       No 3-D Gun prints
 Date:          Wednesday, July 25, 2018 9:55:08 PM



 I’m really upset and disturbed by the settlement you negotiated
 with Defense Distributed (Cody Wilson) in June that will allow
 anyone to publish blueprints for 3D-printed guns online starting
 August 1, 2018.

 This settlement is not acceptable and needs to be terminated right
 now. Regulation of plastic guns began under Reagan in 1988 with
 The Undetectable Firearms Act. It is NOT a partisan issue. It is
 about the safety and security of the American people.

 It doesn’t take a fortune teller to know that when you let these
 blueprints go online, they will be used by criminals and terrorists
 to easily and cheaply mass-manufacture all-plastic weapons that
 can defeat metal detectors.

 Not to mention, “ghost guns” lack serial numbers. When they are
 found at crime scenes they are difficult if not impossible to trace.
 These dangerous weapons will saturate our communities. Stop
 this now before the blood is shed.




WASHAR0036712
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 724 of 1085


 From:
 To:             DDTC Response Team
 Subject:        3D-Printed Guns
 Date:           Wednesday, July 25, 2018 9:54:26 PM




 To whom it may concern:

 I am deeply disturbed by the settlement you negotiated with Defense Distributed (Cody
 Wilson) in June that will allow anyone to publish blueprints for 3D-printed guns online
 starting August 1, 2018. This settlement agreement needs to be terminated IMMEDIATELY.
 Regulation of plastic guns was begun under President Ronald Reagan in this country in 1988
 with The Undetectable Firearms Act. It is NOT a partisan issue. It is about the safety and
 security of the American people. Letting these blueprints go online will enable criminals and
 terrorists to easily and cheaply mass-manufacture all-plastic weapons that can defeat security
 checkpoints. Furthermore, “ghost guns” lack serial numbers. When they are found at crime
 scenes they are difficult if not impossible to trace. Please DO NOT allow these dangerous
 weapons to infiltrate our communities.




 Sent from my iPad




WASHAR0036713
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 725 of 1085


 From:
 To:                DDTC Response Team
 Subject:           3D guns
 Date:              Wednesday, July 25, 2018 9:46:29 PM




 Are you serious? You want to allow exemptions that would allow downloadable plans for printing guns on 3D
 printers. So now someone who can’t pass a background check can just print one and its plastic so will go right
 through security. Please don't allow that. Its truly insanity.


 Longmont, Co 80501




WASHAR0036714
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 726 of 1085


 From:
 To:            DDTC Response Team
 Subject:       Defense Distributed Settlement
 Date:          Wednesday, July 25, 2018 9:36:22 PM


 Dear Sir or Madam,

 I am very concerned by the settlement negotiated with Defense Distributed (Cody
 Wilson) in June that will allow anyone to publish blueprints for 3D-printed guns online
 starting August 1, 2018. You need to terminate this settlement agreement
 immediately. Regulation of plastic guns was begun under President Ronald Reagan
 in this country in 1988 with The Undetectable Firearms Act. It is NOT a partisan issue.
 It is about the safety and security of the American people. You know that when these
 blueprints go online they will be used by criminals and terrorists to easily and cheaply
 mass-manufacture all-plastic weapons that can defeat security checkpoints (metal
 detectors). Furthermore, “ghost guns” lack serial numbers. When they are found at
 crime scenes they are difficult if not impossible to trace. DO NOT do this and
 proliferate these dangerous weapons in our communities. If you do, you will be held
 accountable for the ensuing bloodshed that occurs.

 Thank you for your time,



 ^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^




WASHAR0036715
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 727 of 1085


 From:
 To:             DDTC Response Team
 Subject:        3D gun printing
 Date:           Wednesday, July 25, 2018 9:23:25 PM


 Dear Mr Pompeo,


 I am writing to express my concern about the decision to allow downloadable files that will
 allow anyone to make untraceable guns on their 3D printers. These guns will put Americans at
 risk of more gun violence than they already face. At schools, on planes, malls, churches, work,
 home. Domestic abusers could get guns. Guns are designed for one thing-killing, and this
 would allow literally anyone who can afford a 3d printer access to them. Domestic abusers,
 terrorists, political extremists, anyone. And the guns would be untraceable. And once the files
 are out on the internet, there is no getting them back. Please do what is right.



 Sincerely,



 Petaluma, California




 Sent from my iPhone




WASHAR0036716
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 728 of 1085


 From:
 To:                  DDTC Response Team
 Subject:             Stop the special exemption allowing downloadable guns
 Date:                Wednesday, July 25, 2018 9:20:07 PM


 Dear Directorate of Defense Trade Controls Response Team,

 I'm writing to ask you to please stop the special exemption allowing downloadable guns. This reckless decision would further
 endanger Americans, including our children. Gun lethality in the U.S. already occurs at disproportionately high rates, and
 routine mass shootings have already left our country in a state of trauma.

 The exemption being considered would allow people to download plastic guns which can't be detected by metal detectors.
 Moreover, without background checks, we should expect terrorists, felons, and domestic abusers to more easily maim and kill
 the rest of us.

 I am a mother of two and a patriot. I value both the free market and the 2nd Amendment. Our liberties, though, have always
 been governed by reasonable restraints. As a fellow citizen, I beg you to listen to common sense and prevent this move, which
 would certainly lead to more death and destruction, and further erode our republic.

 Thank you,




WASHAR0036717
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 729 of 1085


 From:
 To:              DDTC Response Team
 Subject:         Plastic guns
 Date:            Wednesday, July 25, 2018 9:01:09 PM


 I am deeply disturbed by the settlement you negotiated with Defense Distributed (Cody
 Wilson) in June that will allow anyone to publish blueprints for 3D-printed guns online
 starting August 1, 2018. You need to terminate this settlement agreement IMMEDIATELY.
 Regulation of plastic guns was begun under President Ronald Reagan in this country in 1988
 with The Undetectable Firearms Act. It is NOT a partisan issue. It is about the safety and
 security of the American people. You know darn well that when you let these blueprints go
 online they will be used by criminals and terrorists to easily and cheaply mass-manufacture
 all-plastic weapons that can defeat security checkpoints (metal detectors). Furthermore,
 “ghost guns” lack serial numbers. When they are found at crime scenes they are difficult if not
 impossible to trace. DO NOT do this and proliferate these dangerous weapons in our
 communities. If you do, you will be held accountable for the ensuing bloodshed that occurs.

 Thank you,

 Springfield Illinois

 Sent from my iPad




WASHAR0036718
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 730 of 1085


 From:
 To:            DDTC Response Team
 Subject:       3D Printed Guns?!
 Date:          Wednesday, July 25, 2018 8:59:24 PM


 I am deeply disturbed by the settlement you negotiated with Defense Distributed
 (Cody Wilson) in June that will allow anyone to publish blueprints for 3D-printed guns
 online starting August 1, 2018.

 You need to terminate this settlement agreement IMMEDIATELY. Regulation of
 plastic guns was begun under President Ronald Reagan in this country in 1988 with
 The Undetectable Firearms Act. It is NOT a partisan issue. It is about the safety and
 security of the American people. You know darn well that when you let these
 blueprints go online they will be used by criminals and terrorists to easily and cheaply
 mass-manufacture all-plastic weapons that can defeat security checkpoints (metal
 detectors). Furthermore, “ghost guns” lack serial numbers. When they are found at
 crime scenes they are difficult if not impossible to trace. DO NOT do this and
 proliferate these dangerous weapons in our communities. If you do, you will be held
 accountable for the ensuing bloodshed that occurs.




WASHAR0036719
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 731 of 1085


 From:
 To:            DDTC Response Team
 Subject:       Stop Printable 3-D Guns!
 Date:          Wednesday, July 25, 2018 8:53:29 PM


 Dear Secretary Pompeo,

 Thank you for your service as our Secretary of State.

 I am writing to appeal to you to stop the release of downloadable files that will allow
 people, including convicted felons, domestic abusers, those with mental illness and
 terrorists, to make untraceable guns on their 3-D printers and without any
 background checks.

 Allowing printable 3-D guns will put the American public in further danger at schools,
 festivals, movie theaters, churches, and other public gatherings. It will also increase
 the danger to women and children by domestic abusers. And it will hamper law
 enforcement from catching criminals since the 3-D printable guns are untraceable.

 Please do what is right for the citizens you serve and stop the special exemption
 allowing downloadable guns!

 Sincerely,


 Novato, CA 94




WASHAR0036720
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 732 of 1085


 From:
 To:            DDTC Response Team
 Date:          Wednesday, July 25, 2018 8:50:25 PM


 STOP the exemption on downloadable guns




WASHAR0036721
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 733 of 1085


 From:
 To:                DDTC Response Team
 Subject:           Gun Safety
 Date:              Wednesday, July 25, 2018 8:48:34 PM




 I object to any guns being carried concealed or copied by 3D printers. The idea that anyone could make a gun and
 hand it off to anyone no matter the age gives me cold chills. Please do not allow this to happen.

 Sincerely




WASHAR0036722
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 734 of 1085


 From:
 To:            DDTC Response Team
 Subject:       BLOCK 3D-PRINTED-GUN BLUEPRINTS
 Date:          Wednesday, July 25, 2018 8:45:35 PM


 I am deeply disturbed by the settlement you negotiated with Defense Distributed
 (Cody Wilson) in June that will allow anyone to publish blueprints for 3D-printed guns
 online starting August 1, 2018. You need to terminate this settlement agreement
 IMMEDIATELY. Regulation of plastic guns was begun under President Ronald
 Reagan in this country in 1988 with The Undetectable Firearms Act. It is NOT a
 partisan issue. It is about the safety and security of the American people. You know
 darn well that when you let these blueprints go online they will be used by criminals
 and terrorists to easily and cheaply mass-manufacture all-plastic weapons that can
 defeat security checkpoints (metal detectors). Furthermore, “ghost guns” lack serial
 numbers. When they are found at crime scenes they are difficult if not impossible to
 trace. DO NOT do this and proliferate these dangerous weapons in our communities.
 If you do, you will be held accountable for the ensuing bloodshed that occurs.

 --




WASHAR0036723
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 735 of 1085


 From:
 To:             DDTC Response Team
 Subject:        STOP exemption of downloadable guns
 Date:           Wednesday, July 25, 2018 8:45:28 PM




 Attention Secretary Pompeo,


 We are voting citizens and we are contacting you to express our extreme concern over
 allowing downloadable guns. Please act now to stop special exemptions which

 would allow 3-D downloadable guns. This is a matter that concerns the safety of every
 American citizen and has nothing to do with citizen rights. Thank you.


 Respectfully,




WASHAR0036724
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 736 of 1085


 From:                              on behalf of
 To:            DDTC Response Team
 Subject:       BLOCK 3D-PRINTED-GUN BLUEPRINTS
 Date:          Wednesday, July 25, 2018 8:39:15 PM


 I am deeply disturbed by the settlement you negotiated with Defense Distributed
 (Cody Wilson) in June that will allow anyone to publish blueprints for 3D-printed guns
 online starting August 1, 2018.

 You need to terminate this settlement agreement IMMEDIATELY.

 Regulation of plastic guns was begun under President Ronald Reagan in this country
 in 1988 with The Undetectable Firearms Act. It is NOT a partisan issue. It is about the
 safety and security of the American people. You know darn well that when you let
 these blueprints go online they will be used by criminals and terrorists to easily and
 cheaply mass-manufacture all-plastic weapons that can defeat security checkpoints
 (metal detectors). Furthermore, “ghost guns” lack serial numbers. When they are
 found at crime scenes they are difficult if not impossible to trace. DO NOT do this and
 proliferate these dangerous weapons in our communities.




WASHAR0036725
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 737 of 1085


 From:
 To:                 DDTC Response Team
 Subject:            STOP the special exemption allowing 3-D Guns
 Date:               Wednesday, July 25, 2018 8:28:06 PM




 Attention Secretary Pompeo,

 As a concerned, voting American citizen, I am imploring you to stop any legislation that would allow the printing of
 3-D guns. I cannot imagine the jeopardy

 of every American citizen's life if permission such as this is permitted. This a matter of citizen safety and Not
 citizen freedom. Thank you.

 Respectfully,




WASHAR0036726
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 738 of 1085


 From:
 To:                DDTC Response Team
 Subject:           NO To Plastic Guns!!
 Date:              Wednesday, July 25, 2018 8:26:27 PM




 I am deeply disturbed by the settlement you negotiated with Defense Distributed (Cody Wilson) in June that will
 allow anyone to publish blueprints for 3D-printed guns online starting August 1, 2018. You need to terminate this
 settlement agreement IMMEDIATELY. Regulation of plastic guns was begun under President Ronald Reagan in
 this country in 1988 with The Undetectable Firearms Act. It is NOT a partisan issue. It is about the safety and
 security of the American people. You know darn well that when you let these blueprints go online they will be used
 by criminals and terrorists to easily and cheaply mass-manufacture all-plastic weapons that can defeat security
 checkpoints (metal detectors). Furthermore, “ghost guns” lack serial numbers. When they are found at crime scenes
 they are difficult if not impossible to trace. DO NOT do this and proliferate these dangerous weapons in our
 communities. If you do, you will be held accountable for the ensuing bloodshed that occurs.

 Thank you,




WASHAR0036727
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 739 of 1085


 From:
 To:             DDTC Response Team
 Subject:        STOP 3D printed guns!!
 Date:           Wednesday, July 25, 2018 8:25:13 PM


 ddtcresponseteam@state.gov

 Dear Mr Pompeo,

 Thank you for your service as our Secretary of State, representing me and the rest of American
 citizens.

 I am writing to appeal to you to stop the release of downloadable files that will allow people,
 including convicted felons, domestic abusers, and terrorists, to make untraceable guns on their
 3D printers.

 Allowing printable 3-D guns will put the American public in danger at festivals, movie
 theaters, churches, and other public gatherings. It will also increase the danger to women and
 children by domestic abusers. And it will hamper law enforcement from catching criminals
 since the 3-D printable guns are untraceable

 Please do what is right for the citizens you serve and stop the special exemption allowing
 downloadable guns!

 Signed,




WASHAR0036728
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 740 of 1085


 From:
 To:                DDTC Response Team
 Subject:           No to 3D guns!!!!
 Date:              Wednesday, July 25, 2018 8:16:29 PM




 I am deeply disturbed by the settlement you negotiated with Defense Distributed (Cody Wilson) in June that will
 allow anyone to publish blueprints for 3D-printed guns online starting August 1, 2018. You need to terminate this
 settlement agreement IMMEDIATELY. Regulation of plastic guns was begun under President Ronald Reagan in
 this country in 1988 with The Undetectable Firearms Act. It is NOT a partisan issue. It is about the safety and
 security of the American people. You know darn well that when you let these blueprints go online they will be used
 by criminals and terrorists to easily and cheaply mass-manufacture all-plastic weapons that can defeat security
 checkpoints (metal detectors). Furthermore, “ghost guns” lack serial numbers. When they are found at crime scenes
 they are difficult if not impossible to trace. DO NOT do this and proliferate these dangerous weapons in our
 communities. If you do, you will be held accountable for the ensuing bloodshed that occurs.

 Thank You!!!




WASHAR0036729
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 741 of 1085


 From:
 To:            DDTC Response Team
 Subject:       3D printable guns
 Date:          Wednesday, July 25, 2018 8:15:25 PM


 To whom it may concern,

 I am deeply disturbed by the settlement you negotiated with Defense Distributed
 (Cody Wilson) in June that will allow anyone to publish blueprints for 3D-printed guns
 online starting August 1, 2018. You need to terminate this settlement agreement
 IMMEDIATELY. Regulation of plastic guns was begun under President Ronald
 Reagan in this country in 1988 with The Undetectable Firearms Act. It is NOT a
 partisan issue. It is about the safety and security of the American people. You know
 darn well that when you let these blueprints go online they will be used by criminals
 and terrorists to easily and cheaply mass-manufacture all-plastic weapons that can
 defeat security checkpoints (metal detectors). Furthermore, “ghost guns” lack serial
 numbers. When they are found at crime scenes they are difficult if not impossible to
 trace. DO NOT do this and proliferate these dangerous weapons in our communities.
 If you do, you will be held accountable for the ensuing bloodshed that occurs.

 Sincerely,




WASHAR0036730
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 742 of 1085


 From:
 To:                DDTC Response Team
 Subject:           Terminate the settlement agreement with Defense Distributed
 Date:              Wednesday, July 25, 2018 8:13:14 PM




 To Whom It May Concern,

 I am deeply disturbed by the settlement you negotiated with Defense Distributed (Cody Wilson) in June that will
 allow anyone to publish blueprints for 3D-printed guns online starting August 1, 2018.

 I call on you to terminate this settlement agreement IMMEDIATELY. Regulation of plastic guns was begun under
 President Ronald Reagan in this country in 1988 with The Undetectable Firearms Act. It is NOT a partisan issue. It
 is about the safety and security of the American people. You know all too well that when you let these blueprints go
 online they will be used by criminals and terrorists to easily and cheaply mass-manufacture all-plastic weapons that
 can defeat security checkpoints (metal detectors).

 Furthermore, “ghost guns” lack serial numbers. When they are found at crime scenes they are difficult, if not
 impossible to trace. Please DO NOT do this and proliferate these dangerous weapons in our communities. If you do,
 you will be held accountable for the ensuing bloodshed that occurs. As a mother of young children and a gun owner
 myself, I cannot condone the irresponsible proliferation of undetectable weapons.

 Sincerely,

 Evanston, IL




WASHAR0036731
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 743 of 1085


 From:
 To:                 DDTC Response Team
 Subject:            Stop
 Date:               Wednesday, July 25, 2018 8:05:07 PM




 Dear Mr Pompeo,

 Thank you for your service as our Secretary of State, representing me and the rest of American citizens.

 I am writing to appeal to you to stop the release of downloadable files that will allow people, including convicted
 felons, domestic abusers, and terrorists, to make untraceable guns on their 3D printers.

 Allowing printable 3-D guns will put the American public in danger at festivals, movie theaters, churches, and other
 public gatherings. It will also increase the danger to women and children by domestic abusers. And it will hamper
 law enforcement from catching criminals since the 3-D printable guns are untraceable

 Please do what is right for the citizens you serve and stop the special exemption allowing downloadable guns

 Signed


 Sent from my iPhone




WASHAR0036732
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 744 of 1085


 From:
 To:             DDTC Response Team
 Subject:        3d gun printing
 Date:           Wednesday, July 25, 2018 7:57:30 PM


 I am deeply disturbed by the settlement you negotiated with Defense Distributed (Cody
 Wilson) in June that will allow anyone to publish blueprints for 3D-printed guns online
 starting August 1, 2018. You need to terminate this settlement agreement IMMEDIATELY.
 Regulation of plastic guns was begun under President Ronald Reagan in this country in 1988
 with The Undetectable Firearms Act. It is NOT a partisan issue. It is about the safety and
 security of the American people. You know darn well that when you let these blueprints go
 online they will be used by criminals and terrorists to easily and cheaply mass-manufacture
 all-plastic weapons that can defeat security checkpoints (metal detectors). Furthermore, “ghost
 guns” lack serial numbers. When they are found at crime scenes they are difficult if not
 impossible to trace. DO NOT do this and proliferate these dangerous weapons in our
 communities. If you do, you will be held accountable for the ensuing bloodshed that occurs.
 --
 Sent from my Android phone with mail.com Mail. Please excuse my brevity.




WASHAR0036733
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 745 of 1085


 From:
 To:            DDTC Response Team
 Subject:       BLOCK 3D-PRINTED-GUN BLUEPRINTS
 Date:          Wednesday, July 25, 2018 7:52:13 PM


 I am deeply disturbed by the settlement you negotiated with Defense Distributed
 (Cody Wilson) in June that will allow anyone to publish blueprints for 3D-printed guns
 online starting August 1, 2018. You need to terminate this settlement agreement
 IMMEDIATELY. Regulation of plastic guns was begun under President Ronald
 Reagan in this country in 1988 with The Undetectable Firearms Act. It is NOT a
 partisan issue. It is about the safety and security of the American people. You know
 darn well that when you let these blueprints go online they will be used by criminals
 and terrorists to easily and cheaply mass-manufacture all-plastic weapons that can
 defeat security checkpoints (metal detectors). Furthermore, “ghost guns” lack serial
 numbers. When they are found at crime scenes they are difficult if not impossible to
 trace. DO NOT do this and proliferate these dangerous weapons in our communities.
 If you do, you will be held accountable for the ensuing bloodshed that occurs.




WASHAR0036734
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 746 of 1085


 From:
 To:                 DDTC Response Team
 Subject:            3D printed guns
 Date:               Wednesday, July 25, 2018 7:48:08 PM




 Hi,
 I was told to you email and/or contact your department regarding the upcoming policy for the exemption regarding
 3-D printed guns. I think allowing 3-D printed guns is a terrible idea. It will allow terrorists and criminals to print
 these deadly devices without any regulation and they can be made with plastic fully so there’s no way metal
 directors can find them. please do not put the lives of the public at risk. Thank you

 Sent from my iPhone




WASHAR0036735
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 747 of 1085


 From:
 To:              DDTC Response Team
 Subject:         Downloadable plastic guns?!
 Date:            Wednesday, July 25, 2018 7:43:24 PM


 Dear Sir or Madam,

 I implore you to stop, and never allow, a special exemption for downloadable guns.

 This would put lethal weapons easily into all the wrong hands: terrorists, domestic abusers, the
 mentally ill, and felons. Of even greater alarm is the inability to detect these weapons using
 conventional methods.

 The safety of our citizens is at risk.


 Los Angeles, CA




WASHAR0036736
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 748 of 1085


 From:
 To:                 DDTC Response Team
 Subject:            Stop the Special Exemption Allowing Downloadable Guns
 Date:               Wednesday, July 25, 2018 7:35:11 PM


 Dear Mr. Pompeo,
 Thank you for your service as our Secretary of State, representing me and the rest of American
 citizens.
 I am writing to appeal to you to stop the release of downloadable files that will allow people,
 including convicted felons, domestic abusers, and terrorists, to make untraceable guns on their
 3D printers.
 Allowing printable 3-D guns will put the American public in danger at festivals, movie
 theaters, churches, and other public gatherings. It will also increase the danger to women and
 children by domestic abusers. And it will hamper law enforcement from catching criminals
 since the 3-D printable guns are untraceable.
 Please do what is right for the citizens you serve and stop the special exemption allowing
 downloadable guns.




 CONFIDENTIALITY NOTE: The information transmitted, including attachments, is intended only for the person(s) or
 entity to which it is addressed and may contain confidential and/or privileged material. Any review, retransmission,
 dissemination or other use of, or taking of any action in reliance upon this information by persons or entities other
 than the intended recipient is prohibited. If you received this in error, please contact the sender and destroy any
 copies of this information.

 Please note that our e-mail addresses have changed to                       Please update any contact lists or spam
 filters as needed




WASHAR0036737
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 749 of 1085


 From:
 To:            DDTC Response Team
 Subject:       Downloadable guns
 Date:          Wednesday, July 25, 2018 7:28:35 PM


 Dear Mr Pompeo,

 Thank you for your service as our Secretary of State, representing me and
 the rest of American citizens.

 I am writing to appeal to you to stop the release of downloadable files that
 will allow people, including convicted felons, domestic abusers, and
 terrorists, to make untraceable guns on their 3D printers.

 Allowing printable 3-D guns will put the American public in danger at
 festivals, movie theaters, churches, and other public gatherings. It will
 also increase the danger to women and children by domestic abusers. And
 it will hamper law enforcement from catching criminals since the 3-D
 printable guns are untraceable.

 Please do what is right for the citizens you serve and stop the special
 exemption allowing downloadable guns.

 Sincerely,




WASHAR0036738
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 750 of 1085


 From:
 To:            DDTC Response Team
 Subject:       No 3D printed guns!!
 Date:          Wednesday, July 25, 2018 7:27:24 PM


 I'm a responsible gun owner, who believes in the 2nd amendment and has a CCW. But
 this 3D printed gun business is NONSENSE!

 I oppose the unconscionable pending special exception that will permit the
 downloading of blueprints and printing of 3D guns. This will bypass all current
 limitations on gun possession and invite criminals, kids, terrorists, and the mentally
 ill to own a gun printed at home or at a hobby shop that, if printed in plastic, will
 evade detection at airports, schools, government buildings, concerts, rallies, holiday
 events .... No sane person of any party can think this is a good idea.



 --

 Make a Small Loan, Make a Big Difference - Check out         to Learn How!




WASHAR0036739
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 751 of 1085


 From:
 To:            DDTC Response Team
 Subject:       Special exemption allowing downloadable guns
 Date:          Wednesday, July 25, 2018 7:19:09 PM


 I am a concerned citizen asking you to do the right thing and stop the special
 exemption allowing downloadable guns. This exemption makes it extremely easy for
 guns to get in the wrong hands (terrorists, domestic abusers, felons, the mentally
 unfit). Please consider our safety first.

 Thank you,




WASHAR0036740
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 752 of 1085


 From:
 To:            DDTC Response Team
 Subject:       plastic guns
 Date:          Wednesday, July 25, 2018 7:16:36 PM


 I am deeply disturbed by the settlement you negotiated with Defense Distributed
 (Cody Wilson) in June that will allow anyone to publish blueprints for 3D-printed guns
 online starting August 1, 2018. You need to terminate this settlement agreement
 IMMEDIATELY. Regulation of plastic guns was begun under President Ronald
 Reagan in this country in 1988 with The Undetectable Firearms Act. It is NOT a
 partisan issue. It is about the safety and security of the American people. You know
 darn well that when you let these blueprints go online they will be used by criminals
 and terrorists to easily and cheaply mass-manufacture all-plastic weapons that can
 defeat security checkpoints (metal detectors). Furthermore, “ghost guns” lack serial
 numbers. When they are found at crime scenes they are difficult if not impossible to
 trace. DO NOT do this and proliferate these dangerous weapons in our communities.
 If you do, you will be held accountable for the ensuing bloodshed that occurs.

 Doesn't America have enough problems with guns without this? Tech savvy
 teenagers are going to take advantage of this.


 Nashua, NH




WASHAR0036741
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 753 of 1085


 From:
 To:               DDTC Response Team
 Subject:          RE: Defense Distributed
 Date:             Wednesday, July 25, 2018 7:15:13 PM


 Sorry. Forgot to sign

 Coopersburg, PA
 From:
 Sent: Wednesday, July 25, 2018 7:13 PM
 To: 'ddtcresponseteam@state.gov' <ddtcresponseteam@state.gov>
 Subject: Defense Distributed
 I am deeply disturbed by the settlement you negotiated with Defense Distributed (Cody Wilson) in
 June that will allow anyone to publish blueprints for 3D-printed guns online starting August 1, 2018.
 You need to terminate this settlement agreement IMMEDIATELY. Regulation of plastic guns was
 begun under President Ronald Reagan in this country in 1988 with The Undetectable Firearms Act. It
 is NOT a partisan issue. It is about the safety and security of the American people. You know darn
 well that when you let these blueprints go online they will be used by criminals and terrorists to
 easily and cheaply mass-manufacture all-plastic weapons that can defeat security checkpoints (metal
 detectors). Furthermore, “ghost guns” lack serial numbers. When they are found at crime scenes
 they are difficult if not impossible to trace. DO NOT do this and proliferate these dangerous weapons
 in our communities. If you do, you will be held accountable for the ensuing bloodshed that occurs.




WASHAR0036742
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 754 of 1085


 From:
 To:              DDTC Response Team
 Subject:         Defense Distributed
 Date:            Wednesday, July 25, 2018 7:14:17 PM


 I am deeply disturbed by the settlement you negotiated with Defense Distributed (Cody Wilson) in
 June that will allow anyone to publish blueprints for 3D-printed guns online starting August 1, 2018.
 You need to terminate this settlement agreement IMMEDIATELY. Regulation of plastic guns was
 begun under President Ronald Reagan in this country in 1988 with The Undetectable Firearms Act. It
 is NOT a partisan issue. It is about the safety and security of the American people. You know darn
 well that when you let these blueprints go online they will be used by criminals and terrorists to
 easily and cheaply mass-manufacture all-plastic weapons that can defeat security checkpoints (metal
 detectors). Furthermore, “ghost guns” lack serial numbers. When they are found at crime scenes
 they are difficult if not impossible to trace. DO NOT do this and proliferate these dangerous weapons
 in our communities. If you do, you will be held accountable for the ensuing bloodshed that occurs.




WASHAR0036743
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 755 of 1085


 From:
 To:             DDTC Response Team
 Subject:        PLASTIC GUNS
 Date:           Wednesday, July 25, 2018 7:13:27 PM


 I am deeply disturbed by the settlement you negotiated with Defense Distributed (Cody Wilson) in
 June that will allow anyone to publish blueprints for 3D-printed guns online starting August 1,
 2018. You need to terminate this settlement agreement IMMEDIATELY. Regulation of plastic
 guns was begun under President Ronald Reagan in this country in 1988 with The Undetectable
 Firearms Act. It is NOT a partisan issue. It is about the safety and security of the American
 people. You know darn well that when you let these blueprints go online they will be used by
 criminals and terrorists to easily and cheaply mass-manufacture all-plastic weapons that can
 defeat security checkpoints (metal detectors). Furthermore, “ghost guns” lack serial numbers.
 When they are found at crime scenes they are difficult if not impossible to trace. DO NOT do this
 and proliferate these dangerous weapons in our communities. If you do, you will be held
 accountable for the ensuing bloodshed that occurs.




WASHAR0036744
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 756 of 1085


 From:
 To:                 DDTC Response Team
 Subject:            Stop downloadable guns!
 Date:               Wednesday, July 25, 2018 7:06:24 PM




 Hello,
 I am a concerned citizen asking you to do the right thing and stop the special exemption allowing downloadable
 guns. This exemption makes it way too easy for guns to get in the wrong hands (terrorists, domestic abusers, felons,
 the mentally unfit)
 Please consider our safety first. Thank you.




WASHAR0036745
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 757 of 1085


 From:
 To:                 DDTC Response Team
 Subject:            DOWNLOADABLE GUNS
 Date:               Wednesday, July 25, 2018 6:59:28 PM




 Stop the exemption on downloadable guns.

 I do not want a person (quite frankly don’t care that it violates ITAR, I'm more concerned about racist white
 American men on our own soil) to be able to print the plans for a plastic gun, and then print a plastic gun from a 3D
 printer, that wouldn’t be detectable by metal detectors entering places like schools or airports.

 Thanks,


 Sent from my iPhone




WASHAR0036746
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 758 of 1085


 From:
 To:                DDTC Response Team
 Subject:           It’s Insanity
 Date:              Wednesday, July 25, 2018 6:59:16 PM




 Dear Mr Pompeo,
 As it is gun usage and ownership are extreme and clearly dangerous in America. If you allow 3D plastic guns to be
 allowed there will be no way to ever secure a plane, school, concert.. from mass shootings. This takes American
 insanity to a whole new level, please try and look at this from reasonable perspective.

 Thank You,




WASHAR0036747
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 759 of 1085


 From:
 To:            DDTC Response Team
 Subject:       Stop 3D Guns
 Date:          Wednesday, July 25, 2018 6:56:27 PM


 We should not be having this conversation via email. Stop this madness.




WASHAR0036748
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 760 of 1085


 From:
 To:                  DDTC Response Team
 Subject:             NO on downloadable/3D-printable guns
 Date:                Wednesday, July 25, 2018 6:51:09 PM




 It is incredible that this email even has to be written.

 To allow the downloading and printing (manufacture) of guns is
 unconscionable and downright crazy - just how are these new weapons
 supposed to be kept track of or detected at public places? We cannot
 bring a bottle of water thru TSA or to a concert but 3D-printed guns are
 just fine?

 This is yet another slap in the face to those affected by gun violence.
 In the STRONGEST possible terms, you are urged to disallow this
 egregious exception to the law.

 The Second Amendment is being stretched out of all possible meaning and
 relevance thanks to the pro-gun lobby. Time to put priorities back in
 order. ENOUGH.

 ENOUGH.

 ENOUGH.



 Liberty, Texas




WASHAR0036749
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 761 of 1085


 From:
 To:            DDTC Response Team
 Subject:       plastic guns
 Date:          Wednesday, July 25, 2018 6:48:13 PM


 The settlement you negotiated with Defense Distributed (Cody Wilson) in June will
 allow anyone to publish blueprints for 3D-printed guns online starting August 1, 2018.
 This is a horrible decision for the American people. These undetectable weapons will
 not make us safer; quite the opposite. I urge you to terminate this settlement
 agreement IMMEDIATELY. This is NOT a partisan or Second Amendment issue. It is
 about the safety and security of the American people.

 Ada MI




WASHAR0036750
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 762 of 1085


 From:
 To:                DDTC Response Team
 Subject:           Plastic guns
 Date:              Wednesday, July 25, 2018 6:46:09 PM




 Do not allow the availability of 3D plastic guns.
 To allow the ability of people to obtain these weapons is asking for mass murders. And endangering children and
 law enforcement



 Sent from my iPhone




WASHAR0036751
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 763 of 1085


 From:
 To:            DDTC Response Team
 Subject:       No special allowance for printable guns!
 Date:          Wednesday, July 25, 2018 6:46:07 PM



 Hello,

 We are absolutely horrified that our government would even consider allowing citizens to be
 able to download and print plastic guns. This circumvents any safety measures to keep guns
 out of the hands of those who should not have them and renders all of our metal detectors at
 airports and other public venues useless for protecting us as they will not be able to stop
 plastic weapons.

 Please, please do not make special allowances for downloadable guns.

 Sincerely,



 Sandia Park, New Mexico




WASHAR0036752
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 764 of 1085


 From:
 To:             DDTC Response Team
 Subject:        Special Exemption
 Date:           Wednesday, July 25, 2018 6:45:28 PM
 Attachments:

 Importance:     High



 I’m writing to request that you immediately STOP THE SPECIAL EXEMPTION TO ALLOW
 DOWNLOADABLE GUNS. This puts all of us in danger. Anyone will be able to access the
 download plans and 3D print fully functioning deadly guns that can go undetected by metal
 detectors. Including felons and mentally unstable people. Please consider this. Thank you!
 In Good Health,




                                          information.
 All emails in this message string and any attachments are the confidential information of CSG
 Systems International, Inc. (CSG), or its affiliates and subsidiaries, and may contain privileged
 and/or confidential material. If you are not an intended recipient, please delete it immediately
 and notify the sender; unintended recipients are not authorized to read or otherwise use the
 information contained herein.




WASHAR0036753
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 765 of 1085


 From:
 To:                DDTC Response Team
 Subject:           3D Guns
 Date:              Wednesday, July 25, 2018 6:38:27 PM




 Please stop the exemption allowing 3D printable guns. That’s plain dangerous and crazy!

 Thank you.



 Sent from my iPhone




WASHAR0036754
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 766 of 1085


 From:
 To:             DDTC Response Team
 Subject:        No special exemption for downloadable guns
 Date:           Wednesday, July 25, 2018 6:37:15 PM


 Please halt any consideration of a special exemption to allow downloadable guns.

 The ability to Download and to 3-D print guns would put even more Americans at risk from
 gun violence. Stop the madness!

 Thank you,


 Seattle, WA

 It’s not about perfection. It’s about progress.




WASHAR0036755
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 767 of 1085


 From:
 To:                DDTC Response Team
 Subject:           3D guns
 Date:              Wednesday, July 25, 2018 6:36:38 PM




 I am deeply disturbed by the settlement you negotiated with Defense Distributed (Cody Wilson) in June that will
 allow anyone to publish blueprints for 3D-printed guns online starting August 1, 2018. You need to terminate this
 settlement agreement IMMEDIATELY. Regulation of plastic guns was begun under President Ronald Reagan in
 this country in 1988 with The Undetectable Firearms Act. It is NOT a partisan issue. It is about the safety and
 security of the American people. You know darn well that when you let these blueprints go online they will be used
 by criminals and terrorists to easily and cheaply mass-manufacture all-plastic weapons that can defeat security
 checkpoints (metal detectors). Furthermore, “ghost guns” lack serial numbers. When they are found at crime scenes
 they are difficult if not impossible to trace. DO NOT do this and proliferate these dangerous weapons in our
 communities. If you do, you will be held accountable for the ensuing bloodshed that occurs.




WASHAR0036756
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 768 of 1085


 From:
 To:                DDTC Response Team
 Subject:           downloadable guns
 Date:              Wednesday, July 25, 2018 6:34:38 PM




 It was with some alarm this afternoon that I read about a special exemption being considered which would allow
 downloadable guns to be available to anyone: terrorists, felons, the mentally ill, etc. Such guns could be made with
 a 3D printer and with such material (plastics, etc.), would be undetectable by metal detectors at our transportation
 hubs. I am urging Sec. Pompeo to stop this special exemption from being enacted for the safety of everyday citizens
 who follow the law.

 Sincerely,




WASHAR0036757
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 769 of 1085


 From:
 To:                DDTC Response Team
 Subject:           Plastic guns
 Date:              Wednesday, July 25, 2018 6:33:08 PM




 I am deeply disturbed by the settlement you negotiated with Defense Distributed (Cody Wilson) in June that will
 allow anyone to publish blueprints for 3D-printed guns online starting August 1, 2018. You need to terminate this
 settlement agreement IMMEDIATELY. Regulation of plastic guns was begun under President Ronald Reagan in
 this country in 1988 with The Undetectable Firearms Act. It is NOT a partisan issue. It is about the safety and
 security of the American people. You know darn well that when you let these blueprints go online they will be used
 by criminals and terrorists to easily and cheaply mass-manufacture all-plastic weapons that can defeat security
 checkpoints (metal detectors). Furthermore, “ghost guns” lack serial numbers. When they are found at crime scenes
 they are difficult if not impossible to trace. DO NOT do this and proliferate these dangerous weapons in our
 communities. If you do, you will be held accountable for the ensuing bloodshed that occurs.

 Sent from my iPhone




WASHAR0036758
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 770 of 1085


 From:
 To:            DDTC Response Team
 Subject:       3 D printed guns
 Date:          Wednesday, July 25, 2018 6:33:06 PM


 As a nurse, and a mother, and the wife of a retired Navy Captain, please stop this insanity.
 These guns must not be allowed to proliferate.
 This is a matter of public health. Stop these plans from becoming public without consequences
 for usage.




WASHAR0036759
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 771 of 1085


 From:
 To:            DDTC Response Team
 Subject:       Stop 3D gun blueprints
 Date:          Wednesday, July 25, 2018 6:31:30 PM


 As a now disenfranchised Reagan Republican but still a registered
 Republican….PLEASE demonstrate common sense and STOP the publication of 3D
 printed gun blueprints. I know numerous teens who do tons of 3D printings and print
 many things downloaded off the internet at home while parents are work. Our city
 library has a printer that anyone in the public can use with little oversight. You really
 think a crazy, a terrorist, gangs or a sane killer, couldn’t do this with zero effort? You
 clearly do not understand how pervasive and easily accessible this is not just in the
 US but worldwide. It is the world wide web (www.).

 Hold your own line on National security and Reagan’s Undetectable Firearms Act and
 stop the release of 3D printed gun blueprints.


 Republican.




WASHAR0036760
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 772 of 1085


 From:
 To:               DDTC Response Team
 Subject:          opposition to 3D-printed guns
 Date:             Wednesday, July 25, 2018 6:31:11 PM




 Dear State Department:

 I am deeply disturbed by the settlement that was negotiated with Defense
 Distributed (Cody Wilson) in June that will allow anyone to publish
 blueprints for 3D-printed guns online starting August 1, 2018. This
 settlement agreement must be reversed IMMEDIATELY. Regulation of plastic
 guns was begun under President Ronald Reagan in this country in 1988 with
 The Undetectable Firearms Act. It is NOT a partisan issue. It is about the
 safety and security of the American people. If these blueprints go online,
 they will be used by criminals and terrorists to easily and cheaply
 mass-manufacture all-plastic weapons that can defeat security checkpoints
 (metal detectors). Furthermore, “ghost guns” lack serial numbers. When
 they are found at crime scenes they are difficult if not impossible to
 trace. DO NOT allow this and proliferate these dangerous weapons in our
 communities. We already have enough bloodshed from guns in America.

 Thank you,

                 , killed at age 19 in a mass school shooting




WASHAR0036761
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 773 of 1085


 From:
 To:             DDTC Response Team
 Subject:        3D gun blueprints on-line
 Date:           Wednesday, July 25, 2018 6:31:02 PM


 I am deeply disturbed by the settlement you negotiated with Defense Distributed
 (Cody Wilson) in June that will allow anyone to publish blueprints for 3D-printed guns
 online starting August 1, 2018. You need to terminate this settlement agreement
 IMMEDIATELY. Regulation of plastic guns was begun under President Ronald
 Reagan in this country in 1988 with The Undetectable Firearms Act. It is NOT a
 partisan issue. It is about the safety and security of the American people. You know
 darn well that when you let these blueprints go online they will be used by criminals
 and terrorists to easily and cheaply mass-manufacture all-plastic weapons that can
 defeat security checkpoints (metal detectors). Furthermore, “ghost guns” lack serial
 numbers. When they are found at crime scenes they are difficult if not impossible to
 trace. DO NOT do this and proliferate these dangerous weapons in our communities.
 If you do, you will be held accountable for the ensuing bloodshed that occurs.
 Sent from Mail for Windows 10
 Sincerely,




WASHAR0036762
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 774 of 1085


 From:
 To:              DDTC Response Team
 Subject:         STOP 3D PRINTING OF GUNS
 Date:            Wednesday, July 25, 2018 6:28:30 PM


 To Whom It May Concern,

 I am writing because I would like ask you to STOP the special exemption allowing downloadable guns.
 This means people who have not passed any background checks, including terrorists, domestic
 abusers, and felons, will have access to guns. This would threaten every human's safety. If you
 want to be safe, your children to be safe, your family to be safe, WE NEED TO STOP THIS.

 Please do what you know to be right and end this horror.

 Sending Peace,



 --
 Best,




WASHAR0036763
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 775 of 1085


 From:
 To:                 DDTC Response Team
 Subject:            Downloadable gun
 Date:               Wednesday, July 25, 2018 6:25:43 PM




 I find it completely unbelievable that anyone would pass legislation allowing 3-D printing of plastic guns. If this is
 in fact the case, everything in your power needs to be done to stop this action. There is absolutely no reason people
 need to be printing 3-D guns, least of all without permits, background checks, or any other verification of their
 eligibility to safely operate a firearm.




WASHAR0036764
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 776 of 1085


 From:
 To:            DDTC Response Team
 Subject:       Plastic Guns
 Date:          Wednesday, July 25, 2018 6:25:27 PM


 I am deeply disturbed by the settlement you negotiated with Defense Distributed
 (Cody Wilson) in June that will allow anyone to publish blueprints for 3D-printed guns
 online starting August 1, 2018. You need to terminate this settlement agreement
 IMMEDIATELY. Regulation of plastic guns was begun under President Ronald
 Reagan in this country in 1988 with The Undetectable Firearms Act. It is NOT a
 partisan issue. It is about the safety and security of the American people. You know
 darn well that when you let these blueprints go online they will be used by criminals
 and terrorists to easily and cheaply mass-manufacture all-plastic weapons that can
 defeat security checkpoints (metal detectors). Furthermore, “ghost guns” lack serial
 numbers. When they are found at crime scenes they are difficult if not impossible to
 trace. DO NOT do this and proliferate these dangerous weapons in our communities.
 If you do, you will be held accountable for the ensuing bloodshed that occurs.


 Lincoln, NE




WASHAR0036765
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 777 of 1085


 From:
 To:             DDTC Response Team
 Subject:        Block downloadable, untraceable guns
 Date:           Wednesday, July 25, 2018 6:24:23 PM


 Dear Secretary Pompeo:

 I am deeply disturbed by the settlement you negotiated with Defense Distributed (Cody
 Wilson) in June that will allow anyone to publish blueprints for 3D-printed guns online
 starting August 1, 2018. You need to terminate this settlement agreement IMMEDIATELY.
 Regulation of plastic guns was begun under President Ronald Reagan in this country in 1988
 with The Undetectable Firearms Act. It is NOT a partisan issue. It is about the safety and
 security of the American people. You know darn well that when you let these blueprints go
 online they will be used by criminals and terrorists to easily and cheaply mass-manufacture
 all-plastic weapons that can defeat security checkpoints (metal detectors). Furthermore,
 “ghost guns” lack serial numbers. When they are found at crime scenes they are difficult if not
 impossible to trace. DO NOT do this and proliferate these dangerous weapons in our
 communities. If you do, you will be held accountable for the ensuing bloodshed that occurs.

 Sincerely,


 Sent from my iPhone




WASHAR0036766
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 778 of 1085


 From:
 To:                DDTC Response Team
 Subject:           3D Printed Guns?
 Date:              Wednesday, July 25, 2018 6:23:24 PM




 Hello,

 I am deeply disturbed by the settlement you negotiated with Defense Distributed (Cody Wilson) in June that will
 allow anyone to publish blueprints for 3D-printed guns online starting August 1, 2018. You need to terminate this
 settlement agreement IMMEDIATELY. Regulation of plastic guns was begun under President Ronald Reagan in
 this country in 1988 with The Undetectable Firearms Act. It is NOT a partisan issue. It is about the safety and
 security of the American people. You know darn well that when you let these blueprints go online they will be used
 by criminals and terrorists to easily and cheaply mass-manufacture all-plastic weapons that can defeat security
 checkpoints (metal detectors). Furthermore, “ghost guns” lack serial numbers. When they are found at crime scenes
 they are difficult if not impossible to trace. DO NOT do this and proliferate these dangerous weapons in our
 communities. If you do, you will be held accountable for the ensuing bloodshed that occurs.

 A concerned citizen,



 "And this our life, exempt from public haunt
 Finds tongues in trees, books in the running brooks
 Sermons in stones, and good in everything"
 -- William Shakespeare, As You Like It




WASHAR0036767
       Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 779 of 1085


 From:
 To:                DDTC Response Team
 Subject:           Special exemption allowing downloadable guns
 Date:              Wednesday, July 25, 2018 6:23:09 PM




 Hi,

 I attempted to call and leave a message for you all, but have been holding for 30 minutes and am concerned I will
 not be able to get through at all. I am contacting you about the special exemption that would allow downloadable
 guns which can be sent to a three D printer, and created out of plastic, regardless of who is making it.

 This is a HUGE DISASTER waiting to happen! We have background checks and other laws in place for good
 reasons! Criminals and domestic abusers are just two of the groups prohibited from having guns, for good reason.   I
 urge you to stop this nightmare before it begins! If you have any questions, please feel free to contact me at 360-
 551-7148.

 Thank you,



 Sent from my iPhone




WASHAR0036768
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 780 of 1085


 From:
 To:               DDTC Response Team
 Subject:          downloadable guns
 Date:             Wednesday, July 25, 2018 6:22:28 PM


 please do not allow this to proceed.

 Thanks              .




WASHAR0036769
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 781 of 1085


 From:
 To:            DDTC Response Team
 Subject:       3D printed guns should not be allowed!
 Date:          Wednesday, July 25, 2018 6:22:27 PM


 I am deeply disturbed by the settlement you negotiated with Defense Distributed
 (Cody Wilson) in June that will allow anyone to publish blueprints for 3D-printed guns
 online starting August 1, 2018. You need to terminate this settlement agreement
 IMMEDIATELY. Regulation of plastic guns was begun under President Ronald
 Reagan in this country in 1988 with The Undetectable Firearms Act. It is NOT a
 partisan issue. It is about the safety and security of the American people. You know
 darn well that when you let these blueprints go online they will be used by criminals
 and terrorists to easily and cheaply mass-manufacture all-plastic weapons that can
 defeat security checkpoints (metal detectors). Furthermore, “ghost guns” lack serial
 numbers. When they are found at crime scenes they are difficult if not impossible to
 trace. DO NOT do this and proliferate these dangerous weapons in our communities.
 If you do, you will be held accountable for the ensuing bloodshed that occurs.

 Listen to the people!




WASHAR0036770
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 782 of 1085


 From:
 To:                DDTC Response Team
 Subject:           3D Printed guns
 Date:              Wednesday, July 25, 2018 6:22:16 PM




 I am deeply disturbed by the settlement you negotiated with Defense Distributed (Cody Wilson) in June that will
 allow anyone to publish blueprints for 3D-printed guns online starting August 1, 2018. You need to terminate this
 settlement agreement IMMEDIATELY. Regulation of plastic guns was begun under President Ronald Reagan in
 this country in 1988 with The Undetectable Firearms Act. It is NOT a partisan issue. It is about the safety and
 security of the American people. You know darn well that when you let these blueprints go online they will be used
 by criminals and terrorists to easily and cheaply mass-manufacture all-plastic weapons that can defeat security
 checkpoints (metal detectors). Furthermore, “ghost guns” lack serial numbers. When they are found at crime scenes
 they are difficult if not impossible to trace. DO NOT do this and proliferate these dangerous weapons in our
 communities. If you do, you will be held accountable for the ensuing bloodshed that occurs.


 Denver, CO




WASHAR0036771
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 783 of 1085


 From:
 To:              DDTC Response Team
 Cc:
 Subject:         Do not allow exemption that enables people to download gun instructions
 Date:            Wednesday, July 25, 2018 6:21:27 PM


 Hello,
 I can’t believe I’m writing this letter. Can you really be seriously considering an exemption that
 allows individuals to freely download instructions to produce their own 3D guns? Is this America? Is
 there sanity anywhere in Washington? You do know that plastic guns aren’t detectable by X-ray. You
 do know that we have more deaths from gun violence than anywhere in the world.
 Please do not allow this exemption.
 Thank you,




WASHAR0036772
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 784 of 1085


 From:
 To:              DDTC Response Team
 Subject:         3D guns
 Date:            Wednesday, July 25, 2018 6:20:36 PM


 Stop the special exemption allowing downloadable 3D functioning guns.




WASHAR0036773
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 785 of 1085


 From:
 To:             DDTC Response Team
 Subject:        3-D Printed Guns | NO! PLEASE! STOP THE MADNESS!
 Date:           Wednesday, July 25, 2018 6:19:44 PM


 Hello Secretary Pompeo & the U.S. State Department,

 I am writing you all today because I would like to briefly express my strongest level of
 opposition on the current situation surrounding the *potential* posting of downloadable (and
 untraceable) gun blueprints for on-demand use. The fact that these weapons are untraceable,
 can fall in the hands of literally anyone with an internet connection and a 3-d printer, and
 cannot be detected through metal detectors is terrifying and undermines the federal and state
 firearms laws.

 Please, please, please, no. We don't need this.

 Peace Be With You,




WASHAR0036774
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 786 of 1085


 From:
 To:                 DDTC Response Team
 Subject:            Block 3D printed guns
 Date:               Wednesday, July 25, 2018 6:17:09 PM




 Please block the move to allow 3D printed guns blueprints.
 this does nothing for gun safety or gun rights. These weapons would be unregulated, could pass through security
 scanners plus there have already been reports of these weapons misfiring with the potential to cause harm or death .
 Allowing DIY style weapons and the potential reselling of these weapons without oversight .
 Once these blue prints are out there there is no way to prevent them from being resold or pirated

 Thank you


 Sent from my iPhone




WASHAR0036775
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 787 of 1085


 From:
 To:                DDTC Response Team
 Subject:           Stop
 Date:              Wednesday, July 25, 2018 6:15:22 PM




 Stop the special exemption that allows for downloadable guns!




WASHAR0036776
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 788 of 1085


 From:
 To:            DDTC Response Team
 Subject:       3D printable gun plans
 Date:          Wednesday, July 25, 2018 6:15:20 PM



 What the heck are you all thinking? You are allowing the release of plans for
 3D printed guns which any crime group or gang with funds can manufacture
 and export? A firearm which can be used in crimes and is not traceable. And,
 you are settling with Cody Wilson, as well. Do you, actually, understand that
 public safety is at stake? Do you understand how this will hamstring law
 enforcement, and the justice system. Do you understand that these weapons
 can be brought on airplanes by terrorists, or can go through metal detectors.
 What the heck? Seriously, does anyone in your department have a brain.
 This is reckless. Once the plans are out there, they can't be taken back.

 Stop it. Now. For God's sake. What kind of people are you? There will be
 blood on your hands.




WASHAR0036777
       Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 789 of 1085


 From:
 To:                DDTC Response Team
 Subject:           3D guns
 Date:              Wednesday, July 25, 2018 6:15:11 PM




 Hi,

 I am a concerned citizen and member of MOMS Demand Action for Gun Sense asking you to do the right thing and
 stop the special exemption allowing downloadable guns. This exemption makes it way too easy for guns to get in the
 wrong hands (terrorists, domestic abusers, felons, the mentally unfit)
 and frankly sounds absolutely insane! These guns would be undetectable by metal detectors. How stupid an idea is
 that?

 Allow this exemption and thousands more people could die every year. Can you live with that? I hope not.

 Thanks,



 Los Angeles, CA 90065




WASHAR0036778
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 790 of 1085


 From:
 To:             DDTC Response Team
 Subject:        Plastic guns - I’m very scared
 Date:           Wednesday, July 25, 2018 6:12:27 PM


 I am deeply disturbed by the settlement you negotiated with Defense Distributed (Cody
 Wilson) in June that will allow anyone to publish blueprints for 3D-printed guns online
 starting August 1, 2018. You need to terminate this settlement agreement IMMEDIATELY.
 Regulation of plastic guns was begun under President Ronald Reagan in this country in 1988
 with The Undetectable Firearms Act. It is NOT a partisan issue. It is about the safety and
 security of the American people. You know darn well that when you let these blueprints go
 online they will be used by criminals and terrorists to easily and cheaply mass-manufacture
 all-plastic weapons that can defeat security checkpoints (metal detectors). Furthermore,
 “ghost guns” lack serial numbers. When they are found at crime scenes they are difficult if not
 impossible to trace. DO NOT do this and proliferate these dangerous weapons in our
 communities. If you do, you will be held accountable for the ensuing bloodshed that occurs.



 **************
 "The only thing necessary for the triumph of evil is for good men [or women] to do nothing."
 Edmund Burke




WASHAR0036779
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 791 of 1085


 From:
 To:                  DDTC Response Team
 Subject:             Downloadable Guns Exemption
 Date:                Wednesday, July 25, 2018 6:11:32 PM




 To whom it may concern:

 I implore you to stop the special exemption for downloadable guns. Downloadable guns that can be 3-D printed in
 plastic to avoid metal detectors while potentially causing great harm and death should be regulated by common
 sense laws. An exemption that allows anyone - even those on watch lists or those who have failed a background
 check - to download and print a weapon is ridiculous and unreasonable.

 Concerned Citizen,




WASHAR0036780
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 792 of 1085


 From:
 To:            DDTC Response Team
 Subject:       No exemptions for guns!
 Date:          Wednesday, July 25, 2018 6:11:32 PM



 Good afternoon – I am writing to oppose the special exemption currently being considered to
 allow people access to a template for printing 3D guns. Please do not approve such an
 exemption.
 Best,




WASHAR0036781
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 793 of 1085


 From:
 To:             DDTC Response Team
 Subject:        please stop the special exemption allowing downloadable 3D gun blueprints
 Date:           Wednesday, July 25, 2018 6:11:12 PM




 It's abhorrant and terrifying,
 Thank you,
 --
                Mueller, ND
 PS I was forwarded to a phone system from Everytown For Gun Safety, and this email address
 was listed while I was on hold. Please forward to the appropriate personnel if this is not the
 correct contact. Thank you!




WASHAR0036782
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 794 of 1085


 From:
 To:              DDTC Response Team
 Subject:         RE: Stop Special Exemption
 Date:            Wednesday, July 25, 2018 6:10:37 PM


 Thank you, I was on hold for 25 minutes when I called back to your phone line. The first time I called,
 the mail box was full. I’m sure there are quite a few concerned citizens who want to register their
 feelings about this issue.

 From: DDTC Response Team [mailto:DDTCResponseTeam@state.gov]
 Sent: Wednesday, July 25, 2018 2:58 PM
 To: Kelly Manring
 Subject: RE: Stop Special Exemption
 Thank you for your e-mail message. The Response Team makes every effort to
 provide substantive responses to all e-mails within one business day. That can vary,
 however, based on the volume of mail received and personnel available to
 answer. In some cases it may be necessary to consult other offices in the
 Directorate, which can also delay a reply.




WASHAR0036783
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 795 of 1085


 From:
 To:             DDTC Response Team
 Subject:        Anarchist 3-D downloadable guns
 Date:           Wednesday, July 25, 2018 6:09:51 PM


 Hello,
 Today I am writing as a member of Everytown Gun Safety and a concerned mother, daughter,
 human being. The State Dept has given a special exemption allowing downloadable guns to be
 made via files found on line on an Anarchist website. Some of these guns can be made entirely
 of plastic evading metal detectors completely. This is insane and violates so many Federal and
 State laws. These guns are untraceable. If we allow this anarchy to prevail, the whole world
 will be the wild west again via the internet. Those that have enough funds to buy a high
 quality 3-D printer will be able to download these files and make hand guns and semi-
 automatic weapons. No longer will airports, concert venues, the post office, grocery store be
 safe. There can be no reasonable assumption of safety when people who should not have
 access to guns, like criminals, domestic abusers, terrorists have access to guns! This is in
 direct contradiction to the basic truths that we hold to be self evident, life, liberty and the
 pursuit of happiness. Not just in America, but this would violate many international laws.
 Please, stop the special exemption allowing downloadable guns. It is set to take effect August
 1, 2018 so time is of the essence. Please act now. No one can possibly benefit from this policy
 except criminals.
 Thank you! Have a wonderful day!
 --




WASHAR0036784
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 796 of 1085


 From:
 To:             DDTC Response Team
 Subject:        We cannot let people have access to this
 Date:           Wednesday, July 25, 2018 6:09:29 PM


 I am deeply disturbed by the settlement you negotiated with Defense Distributed (Cody
 Wilson) in June that will allow anyone to publish blueprints for 3D-printed guns online
 starting August 1, 2018. You need to terminate this settlement agreement IMMEDIATELY.
 Regulation of plastic guns was begun under President Ronald Reagan in this country in 1988
 with The Undetectable Firearms Act. It is NOT a partisan issue. It is about the safety and
 security of the American people. You know darn well that when you let these blueprints go
 online they will be used by criminals and terrorists to easily and cheaply mass-manufacture
 all-plastic weapons that can defeat security checkpoints (metal detectors). Furthermore,
 “ghost guns” lack serial numbers. When they are found at crime scenes they are difficult if not
 impossible to trace. DO NOT do this and proliferate these dangerous weapons in our
 communities. If you do, you will be held accountable for the ensuing bloodshed that occurs.




 “The meaning of life is to find your gift. The purpose of life is to give it away.” Pablo
 Picasso




WASHAR0036785
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 797 of 1085


 From:
 To:            DDTC Response Team
 Subject:       Stop exemption allowing downloadable guns
 Date:          Wednesday, July 25, 2018 6:09:18 PM


 I am extremely frustrated by your outgoing message. You do NOT “appreciate my patience”
 because if you did you would know what a reasonable and respectful wait time is (NOT
 OVER 30 Minutes!), and especially because the alternative, an email address, is spoken so
 quickly it’s impossible to know whether she’s saying ddtc or ddpc.

 But my point is it’s wrong and asinine to allow downloadable 3D printable guns!



 Fort Collins, CO 80526




WASHAR0036786
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 798 of 1085


 From:
 To:             DDTC Response Team
 Subject:        Stop special exemption allowing downloadable guns
 Date:           Wednesday, July 25, 2018 6:08:06 PM


 I am writing to voice my concern and absolute disapproval of the special exemption allowing
 downloadable 3D guns/plans. Please pass this on so I have at least the belief that I can do
 something to make this a safe country for my child. That is all any of us want, right? A safe
 world for our children. It's all anyone wants. More guns do not make for a safer nation. We
 need look no further than our own city streets and schools for the proof of this misconception,
 more guns do not make us safer.




WASHAR0036787
       Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 799 of 1085


 From:
 To:             DDTC Response Team
 Subject:        Please do not allow downloadable guns
 Date:           Wednesday, July 25, 2018 6:05:36 PM


 Hi,

 My name is                             and I am a proponent of gun rights, however the State
 Department’s consideration of allowing gun blueprints to be downloaded and 3D printed
 opens up our future to unforeseeable disasters with gun violence being harder to predict and
 detect in addition to increased accessibility to guns with even less of a screening process.

 The issues associated with guns as they are is already something that needs to be addressed
 without further complications and disruptions. Please consider the colossal amount of
 tragedies our American families have suffered as a result of our current political climate
 around guns.

 We are focusing so much of our effort in protecting America on the dangers presented by
 other countries, but we must remember how so much devastation is coming from within our
 own border.

 There is no rush for this to happen. There is no immediate good to be done. Please do not
 allow for gun blueprints to be downloaded from the internet- that does not reflect the careful
 thought and consideration that America was built from.

 Thank you,


 San Luis Obispo, California




WASHAR0036788
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 800 of 1085


 From:
 To:                 DDTC Response Team
 Subject:            3D Printed Guns
 Date:               Wednesday, July 25, 2018 6:04:23 PM




 I spent as much time on telephone hold as I could without being connected. I must in some way register with the
 government my complete and utter horror at the pending irresponsible legalization of the distribution of 3D printed
 guns and other weapons. Disbelief at such a proposal leaves me speechless. The end result of such a change will
 inevitably place guns in the hands of anyone with a few dollars at hand, including minors, children, terrorists, the
 mentally ill, and criminals. With the increased robustness of plastics, guns will be undetectable at airports, schools,
 government buildings, and all mass gatherings of people at concerts, rallies, and holiday events. What sane person
 thinks this is a good idea and why? I cannot even imagine that the big business of arming the country — the
 manufacturers, gun lobbies, and the NRA would so blithely allow a circumvention of their traditional profit stream.
 All current limitations on possession of weapons, weak as they are, would be rendered completely ineffective.

 Stop this proposal. Stop hoping the public, the nation, and humanity as a whole will not notice this stupidity. Stop
 it now.




WASHAR0036789
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 801 of 1085


 From:
 To:                DDTC Response Team
 Subject:           3-D printed gun blueprints
 Date:              Wednesday, July 25, 2018 6:04:17 PM




 I am deeply disturbed by the settlement you negotiated with Defense Distributed (Cody Wilson) in June that will
 allow anyone to publish blueprints for 3D-printed guns online starting August 1, 2018. You need to terminate this
 settlement agreement IMMEDIATELY. Regulation of plastic guns was begun under President Ronald Reagan in
 this country in 1988 with The Undetectable Firearms Act. It is NOT a partisan issue. It is about the safety and
 security of the American people. You know darn well that when you let these blueprints go online they will be used
 by criminals and terrorists to easily and cheaply mass-manufacture all-plastic weapons that can defeat security
 checkpoints (metal detectors). Furthermore, “ghost guns” lack serial numbers. When they are found at crime scenes
 they are difficult if not impossible to trace. DO NOT do this and proliferate these dangerous weapons in our
 communities. If you do, you will be held accountable for the ensuing bloodshed that occurs.




WASHAR0036790
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 802 of 1085


 From:
 To:                DDTC Response Team
 Subject:           STOP
 Date:              Wednesday, July 25, 2018 6:02:32 PM




 > Please don’t allow 3D printing for guns. Horrible, no-common-sense policy. Flabbergasted this is even an option.
 >
 > Sent from my iPhone




WASHAR0036791
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 803 of 1085


 From:
 To:             DDTC Response Team
 Subject:        No 3-D Printed Guns!
 Date:           Wednesday, July 25, 2018 6:01:37 PM


 To Whom It May Concern:

 I am deeply disturbed by the settlement you negotiated with Defense Distributed (Cody
 Wilson) in June that will allow anyone to publish blueprints for 3D-printed guns online
 starting August 1, 2018. You need to terminate this settlement agreement IMMEDIATELY.
 Regulation of plastic guns was begun under President Ronald Reagan in this country in 1988
 with The Undetectable Firearms Act. It is NOT a partisan issue. It is about the safety and
 security of the American people. You know darn well that when you let these blueprints go
 online they will be used by criminals and terrorists to easily and cheaply mass-manufacture
 all-plastic weapons that can defeat security checkpoints (metal detectors). Furthermore, “ghost
 guns” lack serial numbers. When they are found at crime scenes they are difficult if not
 impossible to trace. DO NOT do this and proliferate these dangerous weapons in our
 communities. If you do, you will be held accountable for the ensuing bloodshed that occurs.

 Thank you for stopping this dangerous policy.




 "Injustice anywhere is a threat to justice everywhere." - Martin Luther King, Jr.




WASHAR0036792
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 804 of 1085


 From:
 To:             DDTC Response Team
 Subject:        printable guns
 Date:           Wednesday, July 25, 2018 6:00:49 PM


 I am a concerned citizen that wants to stop the special exemption for printable guns. People
 should not be able to have access to creating their own plastic guns so easily. This is extremely
 concerning and the potential for danger is staggering.

 Thank you.

 --
 Regards,




WASHAR0036793
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 805 of 1085


 From:
 To:            DDTC Response Team
 Subject:       Please stop downloadable guns
 Date:          Wednesday, July 25, 2018 6:00:44 PM


 To Whom It May Concern,

 Please stop the special exemption to allow downloadable guns.

 Please!




WASHAR0036794
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 806 of 1085


 From:
 To:                DDTC Response Team
 Subject:           Printed guns
 Date:              Wednesday, July 25, 2018 6:00:17 PM




 Hello,
 It is absolutely unacceptable to to allow people to print 3D guns. Please stop this madness. Common sense gun
 control is what we need.
 Thanks,


 Sent from my iPhone




WASHAR0036795
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 807 of 1085


 From:
 To:                     DDTC Response Team
 Subject:                Defense Distributed et al v. United States Department of State et al., (Case No. 15-CV-00372-RP).
 Date:                   Wednesday, July 25, 2018 6:00:06 PM


 NO to special exemption for 3D guns.



 --
 Raise your words, not your voice,
 It is the rain that grows flowers,
 Not the thunder.
 (Rumi - 13th century)




WASHAR0036796
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 808 of 1085


 From:
 To:             DDTC Response Team
 Subject:        STOP downloadable guns
 Date:           Wednesday, July 25, 2018 11:44:27 AM



 Dear Secretary Pompeo,

 Please stop the release of downloadable files that will allow people, including convicted
 felons and terrorists, to make untraceable guns on their 3D printers.

 Do-it-yourself, downloadable guns are incredibly dangerous. The State Department is
 planning a special exemption letting the company Defense Distributed release schematics
 for these guns — information that would enable terrorists, convicted felons and domestic
 abusers to simply download files online and print their own illegal and untraceable guns. It's
 unconscionable to allow criminals to print untraceable guns on demand — and Defense
 Distributed says it will post its plans on August 1.

 The State Department can act to prevent this deadly and dangerous outcome. It should not
 grant this special exemption to endanger the public — and instead should continue to block
 this deadly information from being published online.

 HOW CAN THIS POSSIBLY BE A GOOD IDEA????

 Please act now!




WASHAR0036797
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 809 of 1085


 From:
 To:                 DDTC Response Team; "adtcresponseteam@state.gov"
 Subject:            STOP the special exemption
 Date:               Wednesday, July 25, 2018 11:39:37 AM


 Please stop the special exemption to allow downloadable guns.




                                                                      .
 Confidentiality Notice: The contents of this e-mail message and any attachments are intended solely for
 addressee. The information may also be legally privileged. This transmission is sent in trust, for the sole purpose
 of delivery to the intended recipient. If you have received this transmission in error, any use, reproduction or
 dissemination of this transmission is strictly prohibited. If you are not the intended recipient, please notify the
 sender by reply e-mail or phone and delete this message and its attachments, if any.




WASHAR0036798
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 810 of 1085


 From:
 To:                DDTC Response Team
 Subject:           Downloadable Guns
 Date:              Wednesday, July 25, 2018 11:37:25 AM




 Please, please stop the special exemption allowing downloadable guns!!!

 Thank you,




WASHAR0036799
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 811 of 1085


 From:
 To:                DDTC Response Team
 Subject:           STOP the special exemption!
 Date:              Wednesday, July 25, 2018 11:29:06 AM




 Please do whatever necessary to stop the special exemption to allow downloadable guns/ 3-D printed guns!




 (Any typos by iPhone)




WASHAR0036800
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 812 of 1085


 From:
 To:                 DDTC Response Team
 Subject:            3D Guns
 Date:               Wednesday, July 25, 2018 11:25:22 AM




 Hello,

 I would like to state my opposition to the special exemption allowing the sale of downloadable guns. Please stop this
 from passing.

 Thank you,




WASHAR0036801
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 813 of 1085


 From:
 To:            DDTC Response Team
 Subject:       Stop the special exemption allowing downloadable guns
 Date:          Wednesday, July 25, 2018 5:58:23 PM


 In what universe does this make good sense?
 Please stop this madness.
 Stop the special exemption allowing downloadable guns.

 Our safety is in your hands.




WASHAR0036802
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 814 of 1085


 From:
 To:              DDTC Response Team
 Subject:         Stop Special Exemption
 Date:            Wednesday, July 25, 2018 5:58:09 PM


 I tried to leave a voicemail but your system was full. I want to register my concern with allowing a
 special exemption that will allow people to download guns plans to a 3D Printer! How is this
 acceptable when no background checks can be performed? PLEASE STOP the upcoming special
 exemption!




WASHAR0036803
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 815 of 1085


 From:
 To:             DDTC Response Team
 Subject:        Special Exemption Allowing Downloadable Guns
 Date:           Wednesday, July 25, 2018 5:57:25 PM


 To Secretary Pompeo and the State Department Staff:

 I am writing to to request that the State Department stop the special exemption allowing
 downloadable guns.

 Allowing this exemption would infringe upon my (and my family's) right to safely assemble
 under the First Amendment. It would also inherently endanger us because these weapons
 would not be detected by metal detectors in places such as airports and other federal buildings.
 Once these downloads are made available, it would be impossible to remove them completely
 from the internet.

 I implore you and this Administration: Please do NOT allow this special exemption to go in to
 effect.

 Sincerely,




WASHAR0036804
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 816 of 1085


 From:
 To:                 DDTC Response Team
 Subject:            Stop the special exemption for downloadable handguns
 Date:               Wednesday, July 25, 2018 5:56:47 PM




 Please add my name to the list requesting that the Special Exemption for downloadable handguns is stopped and not
 allowed to happen.

 Anyone at all could create guns made entirely of plastic and not detectable by our current metal detectors used to
 protect our aircraft and any large public gathering.

 Please return my email or call me directly at                  so that I might voice my concerns.


 La Mesa, CA




WASHAR0036805
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 817 of 1085


 From:
 To:            DDTC Response Team
 Subject:       3D printed guns
 Date:          Wednesday, July 25, 2018 5:56:07 PM


 I am deeply disturbed by the settlement you negotiated with Defense Distributed (Cody
 Wilson) in June that will allow anyone to publish blueprints for 3D-printed guns online
 starting August 1, 2018. You need to terminate this settlement agreement IMMEDIATELY.
 Regulation of plastic guns was begun under President Ronald Reagan in this country in
 1988 with The Undetectable Firearms Act. It is NOT a partisan issue. It is about the safety
 and security of the American people. You know darn well that when you let these blueprints
 go online they will be used by criminals and terrorists to easily and cheaply mass-
 manufacture all-plastic weapons that can defeat security checkpoints (metal detectors).
 Furthermore, “ghost guns” lack serial numbers. When they are found at crime scenes they
 are difficult if not impossible to trace. DO NOT do this and proliferate these dangerous
 weapons in our communities. If you do, you will be held accountable for the ensuing
 bloodshed that occurs.

 Get Outlook for Android




WASHAR0036806
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 818 of 1085


 From:
 To:              bdtcresponseteam@state.gov; DDTC Response Team
 Subject:         Stop special exemption to allow downloadable guns
 Date:            Wednesday, July 25, 2018 5:55:39 PM


 As a domestic violence survivor, I cannot fathom a world in which my government allows
 people like my abuser to download a blueprint for a gun off the internet and create it with an
 easily accessible 3-D printer. Please stop this dangerous initiative now.




 ----
 Marissa Jaross




WASHAR0036807
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 819 of 1085


 From:
 To:             DDTC Response Team
 Subject:        STOP the special exemption allowing downloadable guns!! from Anne Schabarum Arasheben
 Date:           Wednesday, July 25, 2018 5:55:27 PM


 To: Secretary Pompeo and the US State Department and US Government representatives,

 STOP the Special Exemption (law) Allowing Downloadable Guns from passing this week or
 ever! No one should be exempt from having to pass the law requiring permission, passing a
 background check, to have a gun. It is not ok or safe to pass a law/special exemption to allow
 persons with a criminal background to 3D print/make their own guns. These plastic and
 untracable guns could be used by those with out a gun permit to commit a crime or potentially
 carry them onto airplanes, into concerts, to harm others, etc. This is NOT a good law or work
 around the current gun law.

 Please STOP the special exemption allowing downloadable guns!!!

 Thank you!


 Los Angeles, CA 90025




WASHAR0036808
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 820 of 1085


 From:
 To:            DDTC Response Team
 Subject:       3D gun settlement
 Date:          Wednesday, July 25, 2018 5:54:30 PM


 I am deeply disturbed by the settlement you negotiated with Defense Distributed (Cody
 Wilson) in June that will allow anyone to publish blueprints for 3D-printed guns online
 starting August 1, 2018. You need to terminate this settlement agreement IMMEDIATELY.
 Regulation of plastic guns was begun under President Ronald Reagan in this country in 1988
 with The Undetectable Firearms Act. It is NOT a partisan issue. It is about the safety and
 security of the American people. When these blueprints go online they will be used by
 criminals and terrorists to easily and cheaply mass-manufacture all-plastic weapons that can
 defeat security checkpoints (metal detectors). Furthermore, “ghost guns” lack serial numbers.
 When they are found at crime scenes they are difficult if not impossible to trace. DO NOT do
 this and proliferate these dangerous weapons in our communities. If you do, you will be held
 accountable for the ensuing bloodshed that occurs.

 Sincerely,


 Sent from my iPad




WASHAR0036809
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 821 of 1085


 From:
 To:            DDTC Response Team
 Subject:       STOP special exemption allowing downloadable guns NOW!!!!
 Date:          Wednesday, July 25, 2018 5:54:30 PM


 You absolutely MUST stop the special exemption allowing downloadable guns, it is beyond
 unsafe, inhumane, and insane to allow this exemption to go unchecked.
 Please take action immediately to stop this proposal dead in it's tracks NOW.

 Thank you in advance for your speedy reply,




WASHAR0036810
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 822 of 1085


 From:
 To:                DDTC Response Team
 Subject:           Please reject the special exemption on downloadable guns.
 Date:              Wednesday, July 25, 2018 5:54:23 PM




 To whom it may concern:

 My name is                   and I am a US citizen and I live in San Rafael, CA..
 I am writing to ask you to reject the special exemption that would allow anyone to download and print a handgun on
 a 3D printer.
 This is incredibly dangerous and should not be allowed.
 I urge you to reject this exemption without delay.
 I tried calling and was never connected.
 Please confirm you have received my message.

 Thank you,




WASHAR0036811
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 823 of 1085


 From:
 To:                 DDTC Response Team
 Subject:            STOP downloadable guns
 Date:               Wednesday, July 25, 2018 5:54:14 PM




 Secretary Pompeo,

 Please stop downloadable guns.



 91340




WASHAR0036812
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 824 of 1085


 From:
 To:                DDTC Response Team
 Subject:           3D printed guns
 Date:              Wednesday, July 25, 2018 5:53:15 PM




 If the state department does not stop this unconscionable measure to allow people to download and print *plastic*
 guns, we will see planes fall from the sky like we did on 9/11 and people will blame YOUR DEPARTMENT. Use
 your head, and your heart.

 Sent from my iPhone




WASHAR0036813
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 825 of 1085


 From:
 To:            DDTC Response Team
 Subject:       DOWNLOAD GUNS
 Date:          Wednesday, July 25, 2018 5:50:35 PM


 PLEASE PLEASE PLEASE STOP THE SPECIAL EXEMPTION FOR DOWNLOADABLE
 GUNS! THIS IS SO INSANE, I CAN’T BELIEVE PEOPLE ARE ACTUALLY
 CONSIDERING THIS! DON’T PEOPLE REALIZE OUR BIGGEST THREATS DO NOT
 COME FROM OUTSIDE THE COUNTRY BUT FROM WITHIN OUR OWN BORDERS!
 THIS JUST MAKES IT EASIER FOR THE BAD BUYS! PLEASE DO NOT APPROVE
 THIS!




WASHAR0036814
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 826 of 1085


 From:
 To:                DDTC Response Team
 Subject:           Stop special exemptions that allow downloadable/printable handguns
 Date:              Wednesday, July 25, 2018 5:50:29 PM




 Dear Secretary Pompeo:

 You cannot allow this to happen. On demand guns is the antithesis of what is needed in this country.




WASHAR0036815
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 827 of 1085


 From:
 To:             DDTC Response Team
 Subject:        Stop special exemption for downloadable guns
 Date:           Wednesday, July 25, 2018 5:50:25 PM


 Stop special exemption for downloadable guns – THIS IS CRAZY!!!!




WASHAR0036816
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 828 of 1085


 From:
 To:                 DDTC Response Team
 Subject:            downloadable guns
 Date:               Wednesday, July 25, 2018 5:50:16 PM


 Dr. Mr Pompeo,
 Thank you for your service as our Secretary of State, representing me and the rest of American citizens the best that
 you can.
 I'm writing to appeal to you to stop the release of downloadable files that will allow people, including convicted
 felons, domestic abusers, and terrorists to make untraceable guns on their 3D printers.
 Allowing printable 3-D guns will put the American public in danger at festivals, movie theaters, churches and other
 public gatherings. It will also increase the danger to women and children by domestic abusers. In addition, it will
 hamper law enforcement from catching criminals since the 3-D printable guns are untraceable.
 Please do what is right for the citizens you serve and stop the special exemption allowing downloadable gun.

 Sincerely,




WASHAR0036817
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 829 of 1085


 From:
 To:              DDTC Response Team
 Subject:         STOP SPECIAL EXEMPTION FOR DOWNLOADABLE GUNS
 Date:            Wednesday, July 25, 2018 5:50:13 PM


 This is a preposterous idea - the notion that you'd allow plastic guns to bypass security
 systems for airplanes, venues, etc., is outlandish - so please do the right thing and stop this
 exemption immediately.




WASHAR0036818
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 830 of 1085


 From:
 To:                DDTC Response Team
 Subject:           Downloadable guns
 Date:              Wednesday, July 25, 2018 5:49:25 PM




 The majority of Americans would like to see better controls on gun ownership to protect our children, and all
 citizens. STOP the special exemption allowing downloadable guns. This exemption would put a gun in the hands of
 anyone who wants one, and could be used to produce guns that cannot be detected by security. Do not allow a loud
 and well-funded minority to put our citizens in danger.

                 
 Monroe, WA




WASHAR0036819
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 831 of 1085


 From:
 To:                 DDTC Response Team
 Subject:            Special exemption for 3-D Downloadable Guns
 Date:               Wednesday, July 25, 2018 5:48:38 PM




 Dear State Department,

 I understand you are considering a special exemption for downloadable guns that will put guns in the hands of
 people with no background checks and willl make it possible to downlaod guns made of materials undetectable in
 metal detectors. I cannot imagine any rational reason for allowing this to happen. It will make us all less safe.

 Is it really true that you are considering this exemption, and, if so, why and how can I register my alarm about it?

 Thank you.




WASHAR0036820
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 832 of 1085


 From:
 To:            DDTC Response Team
 Date:          Wednesday, July 25, 2018 5:47:12 PM




 Stop.

 Downloadable.

 Guns.




WASHAR0036821
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 833 of 1085


 From:
 To:             DDTC Response Team
 Subject:        Stop downloadable guns
 Date:           Wednesday, July 25, 2018 5:46:33 PM




 I am a concerned citizen asking you to do the right thing and stop the special exemption
 allowing downloadable guns. This exemption makes it way too easy for guns to get in the
 wrong hands (terrorists, domestic abusers, felons, the mentally unfit). Please consider our
 safety first.

 Thank you,




WASHAR0036822
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 834 of 1085


 From:
 To:                DDTC Response Team
 Subject:           Downloadable 3D Printable Guns
 Date:              Wednesday, July 25, 2018 5:46:23 PM




 Please tell tell Sec. Pompeo to stop downloadable 3D printable guns. There is enough gun violence in the US that
 we already cannot control or eliminate. This is a horrifying proposal.

 Thank you.

 --




WASHAR0036823
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 835 of 1085


 From:
 To:               DDTC Response Team
 Subject:          no exemption for printable guns
 Date:             Wednesday, July 25, 2018 5:46:05 PM


 No on exemption for guns to be 3D printed without license or background check. I absolutely
 do not support this and wonder why this administration is against peace and true democracy.

 doing this one handed while i care for my babies.

            oregon, 97233




WASHAR0036824
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 836 of 1085


 From:
 To:            DDTC Response Team
 Subject:       stop downloadable guns
 Date:          Wednesday, July 25, 2018 5:44:33 PM


 Stop the exemption that would permit the dissemination of information leading to ready access
 to downloadable guns. This is complete insanity. It would circumvent what little protections
 currently exist to keep guns out of the hands of the wrong people.




WASHAR0036825
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 837 of 1085


 From:
 To:                DDTC Response Team
 Subject:           Stop exemption to 3D guns
 Date:              Wednesday, July 25, 2018 5:44:28 PM




 Please stop the exemption to 3D printable guns


 Butte County

 Sent from my iPhone




WASHAR0036826
       Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 838 of 1085


 From:
 To:             DDTC Response Team
 Subject:        Special exemption
 Date:           Wednesday, July 25, 2018 5:44:26 PM


 Hi,

 I am writing to IMPLORE you to STOP the special exemption that would allow blueprints for
 guns to be made available to ANYONE. Accessiblity to a 3-D printer is all it would take to
 endanger public safety.

 PLEASE STOP THIS SPECIAL EXEMPTION!!!!


 Chicago, IL




WASHAR0036827
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 839 of 1085


 From:
 To:            DDTC Response Team
 Subject:       stop the exemption that allows posting of plans for 3-d printable guns!
 Date:          Wednesday, July 25, 2018 5:44:12 PM




 Dear Department off State:



 Now you support anarchists as well as enemies of the U.S. (such as Russia)?



 Please stop the exemption that allows posting of plans for 3-d printable guns!




WASHAR0036828
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 840 of 1085


 From:
 To:            DDTC Response Team
 Subject:       STOP THE SPECIAL EXEMPTION ALLOWING DOWNLOADABLE GUNS
 Date:          Wednesday, July 25, 2018 5:43:24 PM


 STOP THE SPECIAL EXEMPTION ALLOWING DOWNLOADABLE GUNS




WASHAR0036829
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 841 of 1085


 From:
 To:               DDTC Response Team
 Subject:          STOP downloadable guns
 Date:             Wednesday, July 25, 2018 5:43:16 PM




 State Department,
 STOP the special exemption that would allow downloadable guns. This is an outrageous and senseless exemption
 that puts every American life at risk.
 Thank you,




WASHAR0036830
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 842 of 1085


 From:
 To:               DDTC Response Team
 Subject:          Stop the exemption that will allow downloading guns from 3-d printers
 Date:             Wednesday, July 25, 2018 5:42:16 PM




 You must ABSOLUTELY STOP any legislation that will allow downloading guns from 3-d printers!!!!!

 Sent from my iPhone




WASHAR0036831
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 843 of 1085


 From:
 To:            DDTC Response Team
 Subject:       Stop Exemption for Downloadable Guns
 Date:          Wednesday, July 25, 2018 5:42:10 PM


 I am writing to request that the Special Exemption for Downloadable Guns be
 stopped. This exemption is irresponsible and dangerous!


 Wailuku, HI 96793​




WASHAR0036832
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 844 of 1085


 From:
 To:             DDTC Response Team
 Subject:        STOP Downloadable blueprints of GUNS for 3d printers
 Date:           Wednesday, July 25, 2018 5:41:20 PM



 Dear Secretary Pompeo —

 Please stop the release of downloadable files that will allow people, including convicted
 felons and terrorists, to make untraceable guns on their 3D printers.

 Do-it-yourself, downloadable guns are incredibly dangerous. The State Department is
 planning a special exemption letting the company Defense Distributed release schematics
 for these guns — information that would enable terrorists, convicted felons and domestic
 abusers to simply download files online and print their own illegal and untraceable guns. It's
 unconscionable to allow criminals to print untraceable guns on demand — and Defense
 Distributed says it will post its plans on August 1.

 The State Department can act to prevent this deadly and dangerous outcome. It should not
 grant this special exemption to endanger the public — and instead should continue to block
 this deadly information from being published online.




WASHAR0036833
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 845 of 1085


 From:
 To:                 DDTC Response Team
 Subject:            No 3D gun printing
 Date:               Wednesday, July 25, 2018 5:39:13 PM




 I am writing to let you know my concern for the 3-D printing of guns. I do not think this should be permissible.
 Many folks will be able to use this technology to print plastic guns. Also, how will we background check and screen
 out people who should not carry a gun?

 Please let Pompeo Know I do not support this.

 Have a great one!




WASHAR0036834
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 846 of 1085


 From:
 To:             DDTC Response Team
 Subject:        3D Printer - GUNS
 Date:           Wednesday, July 25, 2018 5:38:34 PM


 Please stop the possibility of 3D printing for guns.

 Thank you,




WASHAR0036835
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 847 of 1085


 From:
 To:            DDTC Response Team
 Subject:       Please STOP Downloadable guns!!!!
 Date:          Wednesday, July 25, 2018 5:38:21 PM


 Please STOP Downloadable guns!!!




WASHAR0036836
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 848 of 1085


 From:
 To:                 DDTC Response Team
 Subject:            STOP the special exemption allowing downloadable/printable guns
 Date:               Wednesday, July 25, 2018 5:38:16 PM


 Dear State Department Analyst,

 Furious with my spineless party, now a FORMER Republican, I am shocked and saddened by this administration's
 complete disregard for the safety of American citizens over the self-serving interests of the NRA, gun
 manufacturers, criminals, and other gun freaks. I urge you to stop the special exemption allowing downloadable/3-D
 printable guns. This seems so insane I wonder if it is a hoax, but given this administration's idiotic decisions, I have
 to assume it is true.

 Please confirm that you have received this email.




WASHAR0036837
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 849 of 1085


 From:
 To:              DDTC Response Team
 Subject:         stop downloadable guns
 Date:            Wednesday, July 25, 2018 5:38:15 PM


 To Whom It May Concern:

 Stop the special exemption allowing downloadable guns.




WASHAR0036838
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 850 of 1085


 From:
 To:            DDTC Response Team
 Subject:       Exemption
 Date:          Wednesday, July 25, 2018 5:37:57 PM


 I am very concerned for the future of our country if the exemption to allow
 downloadable blueprints for 3-D machine-created guns is not stopped. Please,
 please, please stop this exemption. It's bad enough that our gun laws are so relaxed,
 but allowing anyone to download instructions to create their own gun, or arsenal of
 guns, without any kind of checks and balances is completely outrageous and
 profoundly irresponsible. How will we ever stop terrorists, gang members, and those
 who should not have access to guns--including children--from easily creating their
 own guns?! The task before us, in order to make the world a better and safer place
 for our children, is to make access to guns more challenging, not easier. Please kill
 the exemption!

 --




WASHAR0036839
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 851 of 1085


 From:
 To:             DDTC Response Team
 Subject:        3D Guns
 Date:           Wednesday, July 25, 2018 5:37:23 PM


 Hello -

 I wanted to speak to someone about the exemption being discussed for releasing 3D gun plans
 to ANYONE regardless of background. I cannot believe this would be considered. Even
 putting aside all the concerns about current gun use/35,000 gun deaths per year, these 3D guns
 would be particularly dangerous. They would escape metal detectors and be allowed for
 anyone who has access to a 3D printer, no matter what their previous mental health or criminal
 records. State Department exists to protect Americans, as far as I know. Allowing this
 exemption would most certainly NOT be protecting Americans.

 I would appreciate a response on what is happening with this issue.

 Thank you for your time.




WASHAR0036840
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 852 of 1085


 From:
 To:             DDTC Response Team
 Subject:        Stop the special exemption allowing downloadable guns
 Date:           Wednesday, July 25, 2018 5:36:38 PM


 I am a concerned citizen asking you to do the right thing and stop the special exemption
 allowing downloadable guns. This exemption makes it way too easy for guns to get in the
 wrong hands (terrorists, domestic abusers, felons, the mentally unfit). Please consider our
 safety first. Thank you.




WASHAR0036841
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 853 of 1085


 From:
 To:                DDTC Response Team
 Subject:           Downloadable guns
 Date:              Wednesday, July 25, 2018 5:35:31 PM




 STOP the special exemption allowing downloadable guns in America. I am a children’s mental health clinician and
 am worried about these guns getting in the wrong hands. Please honor the commitment made to schools around the
 country to do everything possible to stop gun violence including school shooting s. Thank you-



 Sent from my iPhone




WASHAR0036842
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 854 of 1085


 From:
 To:             DDTC Response Team
 Subject:        Downloadable guns
 Date:           Wednesday, July 25, 2018 5:35:27 PM


 I am writing to urge you to stop the special exception allowing downloadable guns. It is
 amazing to me that I have to ask this. Clearly the NRA runs this country. Please, do the right
 thing for me and all of this country’s inhabitants.




WASHAR0036843
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 855 of 1085


 From:
 To:             DDTC Response Team
 Subject:        Please do not approve the exception which would permit the distribution of 3D printable plastic guns.
 Date:           Wednesday, July 25, 2018 5:33:40 PM


 I understandt that the Sec'y of Defense is considering approving an exception to a rule that
 would have the effect of allowing people to print 3-D guns at home or wherever they find a
 workable printer.

 This is very, very bad policy. I do not understand why or how the State Dept could justify its
 decision to settle the lawsuit over this in such a way as to open the door to mass access to guns
 without any effective ability to control them.

 Please do not take a further step toward making this unwise policy a reality.

 Sincerely,




WASHAR0036844
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 856 of 1085


 From:
 To:             DDTC Response Team
 Subject:        Downloadable guns
 Date:           Wednesday, July 25, 2018 5:33:13 PM


 Please add my name to those strenuously opposing the proposed exception which would
 permit to downloadable plans for firearms or other deadly weapons that can be printed on a 3-
 D printer. With terrorists and domestic abusers already exploiting every loophole in our gun
 laws, America must not create a new one!


 Helena, MT
 Sent from Yahoo Mail for iPhone




WASHAR0036845
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 857 of 1085


 From:
 To:                   DDTC Response Team
 Subject:              Vote against 3D gun printing
 Date:                 Wednesday, July 25, 2018 5:31:35 PM




 Good day,

 Please vote against allowing 3-D guns to be printed and/or downloaded!

 Sincerely,
 A concerned citizen




WASHAR0036846
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 858 of 1085


 From:
 To:            DDTC Response Team
 Subject:       Stop downloadable guns
 Date:          Wednesday, July 25, 2018 5:30:36 PM


 To whom it may concern, i am expressing my concern of Trump's latest idea to approve
 downloadable guns.

 I urge you to Stop the special exemption to print downloadable 3D guns.

 It would be a grave mistake to have more murderers and victims in our country due to poor
 leadership and ignorance.

 You may call me,                                     or reply to this email.

 Thank you for your time.




WASHAR0036847
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 859 of 1085


 From:
 To:             DDTC Response Team
 Subject:        Special Exemption: Just, no
 Date:           Wednesday, July 25, 2018 5:30:26 PM


 Hey,

 It's dangerous to allow downloadable plans for the printing of plastic guns...that's making
 deadly weapons available to terrorists and felons, plus they are untraceable and undetectable
 by metal detectors at our airports, federal buildings, theme parks, concerts, etc.

 Please help keep Americans safe, and stop this special exemption.

 Thank you!

 --




WASHAR0036848
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 860 of 1085


 From:
 To:                DDTC Response Team
 Subject:           STOP
 Date:              Wednesday, July 25, 2018 5:29:14 PM




 Stop the special exemption for downloading guns!


 Ashland OR 97520




WASHAR0036849
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 861 of 1085


 From:
 To:              DDTC Response Team
 Subject:         Stop allowing 3D printing of guns
 Date:            Wednesday, July 25, 2018 5:28:40 PM




 STOP ALLOWING 3D PRINTING OF GUNS!!!


 Sent from my iPhone




WASHAR0036850
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 862 of 1085


 From:
 To:            DDTC Response Team
 Subject:       Please stop the exemption allowing downloadable guns
 Date:          Wednesday, July 25, 2018 5:27:33 PM


 Please stop the exemption allowing downloadable guns. Thank you,
      in Portland Oregon

 Sent from my iPhone




WASHAR0036851
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 863 of 1085


 From:
 To:                 DDTC Response Team
 Subject:            Downloadable guns
 Date:               Wednesday, July 25, 2018 5:27:11 PM




 To the State Department:

 As a concerned citizen who is tired of the proliferation of guns on our street, do not allow the special exemption to
 allow downloadable guns. What on earth???!!!

 Let’s make it easy for terrorists, mentally ill, domestic abusers, felons and the like to obtain guns. Common sense
 please. Let’s not put the profits above safety.

 Sick and tired of this administration,




WASHAR0036852
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 864 of 1085


 From:
 To:                 DDTC Response Team
 Subject:            STOP
 Date:               Wednesday, July 25, 2018 5:26:50 PM




 I am writing to ask that the State dept stops the special exception to allow people to download blueprints for a gun.
 This would allow people to carry plastic guns on planes among other terrible things. Again, please stop the special
 exemption that allows downloadable guns!

 Thank you,


 Aurora, CO

 Sent from my iPhone




WASHAR0036853
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 865 of 1085


 From:
 To:                 DDTC Response Team
 Subject:            STOP SPECIAL EXEMPTION ALLOWING DOWNLOADABLE GUNS!!!!
 Date:               Wednesday, July 25, 2018 5:26:35 PM




 To Whom It May Concern:

 I tried calling your number 3 times and was not able to speak with anyone. Please STOP the special exemption that
 would allow downloadable guns. Who in his or her right mind would ever approve this? Unfortunately our highly
 unintelligent and fraudulent president thinks it’s a good idea to have blueprints floating around on the internet to 3-D
 print functional guns. This would permit felons, abusers, children, and others who should by no means ever have a
 gun to simply print one. Additionally, due to the material used in 3-D printers metal detectors as we know them
 would not detect a 3-D printed gun. What is our country coming to?!?!? Do we really want more guns out there
 murdering more innocent children, teens and adults? This special exemption is absolutely insane and needs to be
 STOPPED now.

 Kind Regards,

 Golden, CO




WASHAR0036854
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 866 of 1085


 From:
 To:             DDTC Response Team
 Subject:        Stop the special exemption
 Date:           Wednesday, July 25, 2018 5:26:34 PM


 I am a concerned citizen asking you to do the right thing and stop the special exemption
 allowing downloadable guns. This exemption makes it way too easy for guns to get in the
 wrong hands (terrorists, domestic abusers, felons, the mentally unfit). Given the funding, time,
 and energy put into keeping citizens safe at airports and elsewhere, this exemption is
 counterproductive and likely to increase the number of American deaths by gun violence.

 Please consider our safety first. Thank you.




WASHAR0036855
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 867 of 1085


 From:
 To:             DDTC Response Team
 Subject:        Stop the special exemption allowing downloadable guns
 Date:           Wednesday, July 25, 2018 5:26:27 PM


 I am a concerned citizen asking you to do the right thing and stop the special exemption allowing
 downloadable guns. This exemption makes it way too easy for guns to get in the wrong hands
 (terrorists, domestic abusers, felons, the mentally unfit). Please consider our safety first.

 Thank you,

 Burbank, CA




WASHAR0036856
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 868 of 1085


 From:
 To:             DDTC Response Team
 Subject:        STOP 3D print of functional guns!
 Date:           Wednesday, July 25, 2018 5:26:13 PM


 I am writing to tell Sec Pompeo to STOP special exemption regarding downloadable guns!
 This is highly irresponsible and will put the security and safety of all US citizens in danger.

 Thank you,

 --




WASHAR0036857
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 869 of 1085


 From:
 To:             DDTC Response Team
 Cc:
 Subject:        STOP exemption for 3D gun printing
 Date:           Wednesday, July 25, 2018 5:25:36 PM


 Please add my name to request to stop the exemption allowing 3D-printing of guns.
 Thank you,




WASHAR0036858
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 870 of 1085


 From:
 To:             DDTC Response Team
 Subject:        STOP the exemption on downloadable guns
 Date:           Wednesday, July 25, 2018 5:24:36 PM



 Hi - I'm writing as a concerned citizen asking Secretary Pompeo to stop the exemption on
 downloadable guns.

 Thank you.




WASHAR0036859
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 871 of 1085


 From:
 To:            DDTC Response Team
 Subject:       No downloadable 3D guns PLEASE
 Date:          Wednesday, July 25, 2018 5:23:18 PM




 I am a concerned citizen asking you to do the right thing and stop the special
 exemption allowing downloadable guns.

 This exemption makes it way too easy for guns to get in the wrong hands.

 Please consider our safety - AND OUR KIDS - first.

 Thank you,

 Weston, MA 02493




WASHAR0036860
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 872 of 1085


 From:
 To:                 DDTC Response Team
 Subject:            Downloadable guns!!!!!!!!
 Date:               Wednesday, July 25, 2018 5:22:28 PM




 Hello! My name is                   ! I am the mother of a three year old little girl. I am a VERY concerned citizen
 asking you to do the right thing and stop the special exemption allowing downloadable guns. This exemption makes
 it way too easy for guns to get in the wrong hands (terrorists, domestic abusers, felons, the mentally unfit). Please
 consider our safety first. Thank you


 Sent from my iPhone




WASHAR0036861
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 873 of 1085


 From:
 To:             DDTC Response Team
 Subject:        Stop State Department exception for Downloadable Guns
 Date:           Wednesday, July 25, 2018 5:22:26 PM


 Dear Madam/Sir,

 Stop the State Department exception for downloadable guns.

 Thank your for registering my request.

 Sincerely,


 Sunnyvale, CA




WASHAR0036862
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 874 of 1085


 From:
 To:            DDTC Response Team
 Subject:       Gun safety
 Date:          Wednesday, July 25, 2018 5:22:06 PM


 FOR HEAVEN’S SAKE, PLEASE DON’T ALLOW TERRORISTS, THE
 MENTALLY ILL AND CRIMINALS TO DOWNLOAD AND 3D PRINT GUNS!




WASHAR0036863
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 875 of 1085


 From:
 To:            DDTC Response Team
 Subject:       Stop the special exemption allowing downloadable 3D guns
 Date:          Wednesday, July 25, 2018 5:22:06 PM


 Dear DDTC Response Team,

 Please STOP the State Department special exemption which would allow blueprints for
 downloadable 3D guns. I am a mom, teacher, and gun violence survivor and this is a terrible
 idea. It makes the public less safe everywhere and it makes the job of our amazing law
 enforcement professionals much more difficult. Please support common sense gun regulation.
 Do NOT allow 3D plastic guns to be a reality.

 Thank you,

 Littleton, CO 80127




WASHAR0036864
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 876 of 1085


 From:
 To:                 DDTC Response Team
 Subject:            STOP the Special Exemption
 Date:               Wednesday, July 25, 2018 5:21:15 PM




 STOP the Special Exemption allowing downloadable, 3D printable guns!!
 To allow downloadable guns is such a bad idea, giving criminals and known terrorists access to weapons. And not
 only all sorts of “bad guys” will get guns, but I am certain MANY curious children will, as well. Thinking it is
 ‘cool,’ many kids who would otherwise not have access to guns, will now have the ability to acquire / make them
 Such a bad, dangerous, terrible idea - it must be stopped !

 90065
 90065

 Sent from my iPad




WASHAR0036865
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 877 of 1085


 From:
 To:            DDTC Response Team
 Subject:       STOP the Special Exemption allowing downloadable guns
 Date:          Wednesday, July 25, 2018 5:19:13 PM


 Stop the Special Exemption allowing downloadable guns! This is as alarming as it is
 irresponsible. Like the majority Americans, I want common sense gun laws, not this.

 Regards,




WASHAR0036866
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 878 of 1085


 From:
 To:               DDTC Response Team
 Subject:          Stop Defense Distributed.
 Date:             Wednesday, July 25, 2018 5:18:32 PM


 Dear State Department,

 I am an American citizen, and I beg you with all my heart: stop the special exemption on
 downloadable guns. This country cannot withstand any more bloodshed, lost family members, and dead children.
 We don't need more guns. We need peace at home.

 Sincerely,




WASHAR0036867
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 879 of 1085


 From:
 To:            DDTC Response Team
 Subject:       STOP Printable gun design as
 Date:          Wednesday, July 25, 2018 5:18:26 PM


 Please stop the printable gun design from being public and shareable. Guns will be in the
 hands of anyone who wishes to harm others and will result in horrific numbers of innocent
 lives lost including women and children. There must be common sense with this. This is a
 loop hole and must not be allowed. I am a voting American citizen. Americans do not support
 this.




WASHAR0036868
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 880 of 1085


 From:
 To:             DDTC Response Team
 Subject:        Downloadable Guns
 Date:           Wednesday, July 25, 2018 5:18:13 PM


 I am writing to ask Secretary Pompeo to stop the exemption that allows anyone download and
 print functional 3D guns on demand. This policy would allow dangerous people who could not
 pass a background check - like terrorists and domestic abusers - access to guns, many of which
 are fully printable on a plastic 3D printer. A plastic gun can't be detected on a metal detector -
 this would allow guns inside airplanes, schools and federal buildings without detection.

 Thank you for listening to the American people.

 Sincerely




WASHAR0036869
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 881 of 1085


 From:
 To:                DDTC Response Team
 Subject:           STOP exemption allowing downloadable guns
 Date:              Wednesday, July 25, 2018 5:18:07 PM




 Hello.

 I am a concerned citizen, mother and member of the human race.

 You need to STOP the exemption allowing downloadable guns. It’s insane that the government would even consider
 it in the first place. GET YOUR HEADS OUT OF YOUR ASSES.




WASHAR0036870
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 882 of 1085


 From:
 To:            DDTC Response Team
 Subject:       Take action NOW!!
 Date:          Wednesday, July 25, 2018 5:17:36 PM


 To whom it may concern

 I am writing today to implore you to please stop the special exemption to
 allow downloadable guns! This is a truly dangerous move that could put
 guns in the hands of very dangerous criminals also undetected guns to be
 brought onto airplanes, government buildings, concerts etc! This is
 terrifying and so very dangerous for us all. Please have Secretary Pompeo
 stop this now!

 Sincerely,




WASHAR0036871
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 883 of 1085


 From:
 To:                 DDTC Response Team
 Subject:            3D print functional guns
 Date:               Wednesday, July 25, 2018 5:17:26 PM


 To whom this may concern,
 I would like to voice my option about the fact that the US state dept is about to let anyone download and 3d print
 functional guns on demand? This seems a bit foolish, and dangerous.
 I would like response please.
 Cheers

 --




WASHAR0036872
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 884 of 1085


 From:
 To:               DDTC Response Team
 Subject:          3D printable guns - STOP!
 Date:             Wednesday, July 25, 2018 5:16:41 PM



 Dear Mr Pompeo,
 Thank you for your service as our Secretary of State, representing me and the rest of American
 citizens.
 I am writing to appeal to you to stop the release of downloadable files that will allow people,
 including convicted felons, domestic abusers, and terrorists, to make untraceable guns on their 3D
 printers.
 Allowing printable 3-D guns will put the American public in danger at festivals, movie theaters,
 churches, and other public gatherings. It will also increase the danger to women and children by
 domestic abusers. And it will hamper law enforcement from catching criminals since the 3-D
 printable guns are untraceable
 Please do what is right for the citizens you serve and stop the special exemption allowing
 downloadable guns



 Mill Valley, CA




WASHAR0036873
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 885 of 1085


 From:
 To:                    DDTC Response Team
 Subject:               OPPOSE 3-D Downloadable Gun Plans
 Date:                  Wednesday, July 25, 2018 5:16:19 PM


 Hello - I have been on hold for over 30 minutes now, trying to call your office. I am calling and email your department to voice my
 vehement opposition to the special exemption for allowing downloadable 3-D guns. What an insane idea. This would make guns
 accessible to anyone, including people who have not/could not pass a background check. It would allow terrorists/would be terrorists to
 download these plans and print a gun. These guns can be 100% plastic, thus undetectable in a metal detector, threatening planes,
 venues, government offices, etc.

 INSANE. Do not allow this absurd and dangerous exemption.

 Thank you,




WASHAR0036874
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 886 of 1085


 From:
 To:             DDTC Response Team
 Subject:        STOP PRINTABLE GUNS
 Date:           Wednesday, July 25, 2018 5:15:40 PM


 This email is to express my deep disgust at the prospect of printable guns being permitted in
 this country. It is a gross negligence and extremely harmful to all citizens. Please do what is
 morally and ethically right for the safety of our country.

 Regards,




WASHAR0036875
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 887 of 1085


 From:
 To:                 DDTC Response Team
 Subject:            Please STOP the passing of the bill for downloadable guns!
 Date:               Wednesday, July 25, 2018 5:15:26 PM


 I do not feel safe knowing that ANYONE has access to build an undetectable lethal weapon.




WASHAR0036876
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 888 of 1085


 From:
 To:             DDTC Response Team
 Subject:        Special Exemption for downloadable guns
 Date:           Wednesday, July 25, 2018 5:15:24 PM



 Hello,
 I just heard that there is a vote coming up about wether to allow a special exemption to allow
 people to put the blueprints of how to make gun online. I really hope this is false information.
 The idea that it would be alright to allow this kind of info that would put guns into the hands
 of people who could not pass a background check is enraging. As a mother I want to keep guns
 out of the hands of terrorists so my son can grow up safe and as a friend I want to make sure
 my best friend isn't gunned down by the sick SOB who has stalked her and is prohibited from
 getting a gun. This change of law should end in both of their deaths. I don't see how this can
 help anyone. Please don't allow this. I am counting on you to make better choices.



 Thanks,
 Nevada 89102




WASHAR0036877
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 889 of 1085


 From:
 To:             DDTC Response Team
 Subject:        STOP THE SPECIAL EXEMPTION
 Date:           Wednesday, July 25, 2018 5:15:19 PM


 I am a concerned US citizen writing to request that the State Department STOP the special
 exemption allowing downloadable 3D Blueprints for handguns to be posted on the internet.

 It is absolutely ludicrous that our government would allow this to happen, giving ANYONE
 the ability to “print” a gun, circumventing background and mental health checks, allowing
 plastic weapons to go undetected in high security areas and allowing anarchist, terrorists,
 mentally unstable and spousal abusers alike the ability to create weapons at will do harm to
 public health and safety.

 This special exemption must be stopped.

 All my best,




WASHAR0036878
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 890 of 1085


 From:
 To:                DDTC Response Team
 Subject:           Stop
 Date:              Wednesday, July 25, 2018 5:14:47 PM




 Stop the special exemption that will allow downloading guns!


 Sent from my iPhone




WASHAR0036879
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 891 of 1085


 From:
 To:                 DDTC Response Team
 Subject:            Downloadable gun- stop
 Date:               Wednesday, July 25, 2018 5:11:14 PM




 Hello,
 I would like to ask that the exemption allowing downloadable guns be stopped.
 Thank you.


 Lakewood, Colorado


 Sent from my iPad




WASHAR0036880
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 892 of 1085


 From:
 To:              DDTC Response Team
 Subject:         This is common sense -- no to downloadable gun blueprints!
 Date:            Wednesday, July 25, 2018 5:11:12 PM



 Secretary Pompeo and staff -- for the safety of law enforcement, our children, our citizens,
 please stop the special exemption allowing downloadable guns!!!

 Thank you, on behalf of all terrified citizens!




WASHAR0036881
       Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 893 of 1085


 From:
 To:             DDTC Response Team
 Subject:        Stop special exception allowing downloadable guns
 Date:           Wednesday, July 25, 2018 5:10:50 PM


 Hi,

 I am writing from Kansas City, Missouri, begging you to stop the special exception that will
 allow downloadable gun blueprints. It is terrifying to think of anyone having access to a gun
 without a background check or tracking of any sort. I am a nurse in the pediatric ICU, and one
 thing I have to worry about going to work is someone coming in and shooting me or my
 patients at work. I like to go to concerts and sporting events. I trust the metal detectors will
 keep out weapons that could harm me or my loved ones while trying to enjoy ourselves. We’re
 also relying more on metal detectors at schools to protect children since we can’t find a better
 way to prevent the mass murder of children. It is unacceptable to allow a future where metal
 detectors don’t work, which they won’t on 3D printed guns. We already have enough guns in
 this country. There is NO need to make it easier for anyone to have access to a DIY gun. Yes,
 people kill people, and they kill more people more easily with guns. Please do your job to
 protect the American people and don’t make it any easier. Thank you.




WASHAR0036882
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 894 of 1085


 From:
 To:                DDTC Response Team
 Subject:           Stop exemption for 3D downloadable guns
 Date:              Wednesday, July 25, 2018 5:10:30 PM




 Please stop the exemption for the 3D downloadable guns that anyone can access. Please listen!!

 Thank you,



 Sent from my iPhone




WASHAR0036883
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 895 of 1085


 From:
 To:                 DDTC Response Team
 Subject:            Don’t Allow Downloadable Guns
 Date:               Wednesday, July 25, 2018 5:10:24 PM




 Hello,
 Please do not allow a special exemption allowing downloadable guns. Undoubtably, people will eventually make
 harmful decisions using 3D printed guns. Allowing these guns to be printed is a stamp of approval for harm that is
 yet to be done.

 I do not feel safe knowing that a person with no background check could create a lethal weapon. A lethal weapon
 that could pass through metal detectors. This would leave government officials unsafe, airplanes unsafe, and concert
 venues unsafe.

 This allowance would also make it easier for underaged people to print their own guns at a time in their lives when
 they are still developing their judgement skills.

 There are reasons for laws created around owning guns. Please do not allow an exemption that would make these
 laws easier to bypass.

 Thank you!
 -
 Dillon, CO




WASHAR0036884
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 896 of 1085


 From:
 To:                 DDTC Response Team
 Subject:            3D printed guns
 Date:               Wednesday, July 25, 2018 5:10:13 PM


 To Whom this May Concern:

 I am a concerned citizen asking you to do the right thing and stop the special exemption allowing downloadable
 guns. This exemption makes it way too easy for guns to get in the wrong hands (terrorists, domestic abusers,
 felons, the mentally unfit)

 Please consider our safety first.

 Thank you,




WASHAR0036885
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 897 of 1085


 From:
 To:             DDTC Response Team
 Subject:        No to 3D printed guns
 Date:           Wednesday, July 25, 2018 5:09:18 PM


 I am emailing to make my opposition known of the special allowance of 3D printed guns and
 the posting of their plans. This would be a horrible mistake and danger. Please do not allow
 this to happen. Consider all the risk how many more deaths would occur in our country. This
 is the last thing we need.




WASHAR0036886
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 898 of 1085


 From:
 To:             DDTC Response Team
 Subject:        No to special exemption
 Date:           Wednesday, July 25, 2018 5:08:26 PM


 Hello,
 I am dismayed that the State Department is considering a special exemption for downloadable
 guns that would allow ANYONE, ANYWHERE, ANYTIME to print an undetectable weapon.
 Please pass along my concern to Mike Pompeo and specific request to Stop the special
 exemption for downloadable guns now.

 I waited on hold 16 minutes to register my request but have to be back at work.

 thank you,




WASHAR0036887
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 899 of 1085


 From:
 To:             DDTC Response Team
 Subject:        STOP exemption allowing downloadable guns
 Date:           Wednesday, July 25, 2018 5:07:12 PM


 Hello,

 I am writing to ask the Sec Pompeo and anyone else involved do everything they can to STOP
 the exemption that will allow for the release of downloadable blue-prints for 3-D printed guns.
 This would set a dangerous precedent, and is an incomprehensible move in a country that is
 already struggling with mass shootings, intimate partner violence, and suicide.

 Please stop this, immediately. I understand that 3-D printers aren't common, that plastic guns
 aren't efficient. This doesn't matter. This exemption will make untraceable guns accessible
 without a background check, without a license. This is unconscionable. Don't let it happen.

 Thank you for your time.




WASHAR0036888
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 900 of 1085


 From:
 To:              DDTC Response Team
 Subject:         Stop Special Exemption Allowing Downloadable Guns
 Date:            Wednesday, July 25, 2018 5:05:25 PM




 Dear Secretary Pompeo,

 Word has come out of new legislation that could be passed providing possibilities for there to
 be a special exemption for downloadable guns. Obviously, as a parent and citizen this is both
 horrifying and hard to even believe. If this exemption passes, it will not only allow domestic
 abusers, mentally unstable wackos, and terrorists to download printable guns for 3-D printers,
 but if used and printed, this poses a great deal of danger to the general public and flight
 passengers who could be on board with a terrorist that skipped through the metal detectors
 with an undetectable gun.

 I ask you sincerely to consider the endless violence possibilities this special exemption would
 pose before allowing the exemption to pass. For the sake of our country and its citizens' safety,
 please stand up us all and put a halt to this dangerous proposal. We count on you as well as all
 of our leaders to keep us safe.

 Thank you, and God bless,

 (Boise, Idaho)




WASHAR0036889
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 901 of 1085


 From:
 To:              DDTC Response Team
 Subject:         3d gun printing/downloading
 Date:            Wednesday, July 25, 2018 5:05:11 PM


 I am a concerned citizen asking you to do the right thing and stop the special exemption allowing
 downloadable guns. This exemption makes it way too easy for guns to get in the wrong hands (terrorists,
 domestic abusers, felons, the mentally unfit)
 Please consider our safety first. Thank you




WASHAR0036890
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 902 of 1085


 From:
 To:              DDTC Response Team
 Subject:         STOP DOWNLOADABLE GUNS
 Date:            Wednesday, July 25, 2018 5:04:07 PM


 I am a concerned citizen asking you to do the right thing and stop the special exemption allowing
 downloadable guns. This exemption makes it way too easy for guns to get in the wrong hands
 (terrorists, domestic abusers, felons, the mentally unfit). Please consider our safety first. Thank
 you.

 Best,


 Portland, OR




WASHAR0036891
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 903 of 1085


 From:
 To:                DDTC Response Team
 Subject:           Stop Downloadable Guns
 Date:              Wednesday, July 25, 2018 5:03:11 PM




 Hello,
 I was on hold to speak to an agent and the recording said I could email instead. I want to voice my extreme concerns
 and urge the state department to STOP the exemption that would allow downloadable guns. This is, quite frankly,
 one of the scariest things I have ever heard of. I urge you to consider the implications and put the safety of the
 American people first.

 Thank you,


 Sent from my iPhone




WASHAR0036892
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 904 of 1085


 From:
 To:                  DDTC Response Team
 Subject:             Stop special exemption for printing 3-D guns
 Date:                Wednesday, July 25, 2018 5:02:36 PM


 To whom it may concern:

 Please stop the special exemption that would allow people to 3-D print guns. This would be an extradorinarly dangerous
 exemption that would put guns in the hands of the most dangerous people, including terrorists and domestic abusers.

 Sincerely,




WASHAR0036893
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 905 of 1085


 From:
 To:                   DDTC Response Team
 Subject:              Downloadable guns
 Date:                 Wednesday, July 25, 2018 5:02:29 PM


 To Whom It May Concern:

 Actually, this issue concerns all of us-- the prospect of making 'downloadable guns' available.
 Printable guns would make it possible for almost anyone in the home to have a gun with no
 background check. This could mean guns in the hands of domestic abusers, suicidal teens,
 terrorists, etc.

 It is urgent that you stop the special exemption allowing downloadable guns.

 Voters in my state elected representatives who have enacted common sense gun legislation. The federal government should
 not have the right to overrule the will of the people to put guns in the hands of anyone and everyone.

 Act with sanity and regard for the safety of all of us!


 Catskill, NY




WASHAR0036894
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 906 of 1085


 From:
 To:             DDTC Response Team
 Subject:        Stop exemption for 3d printed guns
 Date:           Wednesday, July 25, 2018 5:02:27 PM


 Hi,
 I’m an educator and implore you to stop this special exemption for 3d printed guns. It puts us
 all at risk, especially our children, if anyone can simply 3d print a gun that can get through
 metal detectors. Please do NOT allow this to happen.




WASHAR0036895
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 907 of 1085


 From:
 To:               DDTC Response Team
 Subject:          Stop the Special Exemption Allowing Downloadable Guns
 Date:             Wednesday, July 25, 2018 5:01:20 PM


 Dear Mr Pompeo,

 Thank you for your service as our Secretary of State, representing me and the rest of
 American citizens.

 I am writing to appeal to you to stop the release of downloadable files that will allow
 people, including convicted felons, domestic abusers, and terrorists, to make
 untraceable guns on their 3D printers.

 Allowing printable 3-D guns will put the American public in danger at festivals, movie
 theaters, churches, and other public gatherings. It will also increase the danger to
 women and children by domestic abusers. And it will hamper law enforcement from
 catching criminals since the 3-D printable guns are untraceable

 Please do what is right for the citizens you serve and stop the special exemption
 allowing downloadable guns


 Mill Valley, CA




WASHAR0036896
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 908 of 1085


 From:
 To:               DDTC Response Team
 Subject:          Downloadable gun exemption
 Date:             Wednesday, July 25, 2018 4:59:40 PM


 Hello,

 I am writing to voice my opposition and also request that the government STOP the special
 exemptions that will allow anyone, even children, mentally ill, terrorists, and criminals that would
 otherwise fail a background check to download and print a functioning gun. Especially one that
 would fail to be recognized by metal detectors designed to catch such items.

 This is literally asking for a deranged person with ill intent to use such an item to harm others.

 Please, please reconsider this decision and exemption.

 Regards,

 Citizen from Colorado




WASHAR0036897
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 909 of 1085


 From:
 To:             DDTC Response Team
 Subject:        Re: test
 Date:           Wednesday, July 25, 2018 4:59:14 PM



 You must deny the special exemption of downloadable and printable 3D guns. Do we have any
 semblance of a democracy left or has the entire US Government just become a dangerous
 playground for dictator Trump to wreak havoc? It is outrageous that I should even have to ASK
 that you not allow such a dangerous exemption where ANYONE can get a gun to bring on a
 plane, in a school, through a metal detector. What a sad day in America that it is that this is
 the state of our government.

 55364 Minnesota

 From: DDTC Response Team <DDTCResponseTeam@state.gov>
 Sent: Wednesday, July 25, 2018 3:54 PM
 To:
 Subject: RE: test
 Thank you for your e-mail message. The Response Team makes every effort to
 provide substantive responses to all e-mails within one business day. That can vary,
 however, based on the volume of mail received and personnel available to
 answer. In some cases it may be necessary to consult other offices in the
 Directorate, which can also delay a reply.




WASHAR0036898
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 910 of 1085


 From:
 To:             DDTC Response Team
 Subject:        Downloadable 3-D printed guns
 Date:           Wednesday, July 25, 2018 4:58:50 PM


 Dear Secretary Pompeo,

 I am a concerned citizen asking you to do the right thing and stop the special exemption
 allowing downloadable guns. This exemption makes it way too easy for guns to get in the
 wrong hands (terrorists, domestic abusers, felons, the mentally unfit). Please consider all our
 safety first.

 Thank you,




WASHAR0036899
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 911 of 1085


 From:
 To:             DDTC Response Team
 Subject:        Stop Downloadable Guns
 Date:           Wednesday, July 25, 2018 4:58:42 PM


 Hello,

 I’m a concerned citizen writing to implore you NOT to allow blueprints of guns to be posted
 online. It is terrifying that anyone would be able to 3D print guns in light of this. Guns would
 be able to go to people on demand - regardless of background check - and get through metal
 detectors easily.

 This is terrifying. Please STOP blueprints for downloadable guns and do NOT allow citizens
 to print their own guns. It is a violation of safety.

 With thanks,




WASHAR0036900
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 912 of 1085


 From:
 To:            DDTC Response Team
 Subject:       STOP SPECIAL EXEMPTIONS FOR DOWNLOADABLE GUNS
 Date:          Wednesday, July 25, 2018 4:58:25 PM


 State Department:

 Please STOP THE VOTE ON THE SPECIAL EXEMPTION FOR DOWNLOADABLE
 GUNS.

 This would allow anyone to download a gun - terrorists, felons, and domestic abusers who
 would normally be unable to pass a background check, and build the gun in PLASTIC and
 take it ANYWEHRE: to outdoor festivals and concerts, office buildings, GOVERNMENT
 buildings, MUSEUMS, AIRPLANES, SUBWAYS, Public Plazas...this list is endless

 PLEASE STOP THIS VOTE.

 Thank you,

 Brooklyn, NY




WASHAR0036901
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 913 of 1085


 From:
 To:                DDTC Response Team
 Subject:           Please STOP the special exemption for downloadable guns
 Date:              Wednesday, July 25, 2018 4:57:28 PM




 PLEASE STOP THE SPECIAL EXEMPTION FOR DOWNLOADABLE GUNS!!!

 No good can come of this! Printable guns, which will evade metal detectors, will make public transportation and
 flight more dangerous. It will put guns in the hands of people who can’t pass a back-ground check (like domestic
 abusers, domestic terrorists and criminals) and make life that much more dangerous for citizens and the police.

 We already have too much gun-related violence and this tips the scales against common sense.

 Please please stop this special exemption, and protect the majority of people who want common-sense gun laws.

 Thank you,


 Pacific Palisades, CA 90272




WASHAR0036902
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 914 of 1085


 From:
 To:                DDTC Response Team
 Subject:           Downloading guns
 Date:              Wednesday, July 25, 2018 4:57:25 PM




 STOP this nonsense this needs to be stopped


 Sent from my iPhone




WASHAR0036903
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 915 of 1085


 From:
 To:               DDTC Response Team
 Subject:          Downloadable printable guns
 Date:             Wednesday, July 25, 2018 4:56:24 PM




 PLEASE STOP the special exemption that will allow for downloadable printable guns.

 Please.

 Brookings OR 97415

 Sent from my iPhone




WASHAR0036904
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 916 of 1085


 From:
 To:                 DDTC Response Team
 Subject:            Downloadable Guns
 Date:               Wednesday, July 25, 2018 4:56:13 PM




 Secretary Pompeo,

 Stop the special exemption of 3D printed downloadable guns!

 Thank you,




 Woodinville, Wa 98077




WASHAR0036905
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 917 of 1085


 From:
 To:              DDTC Response Team
 Subject:         Downloadable 3d Printed guns?
 Date:            Wednesday, July 25, 2018 4:55:31 PM
 Attachments:     image001.png


 In what possible situation would this be a good thing? Please STOP the special exemption allowing a
 downloadable gun to be posted on the internet! There has to be some way to prevent. Guns are at
 least regulated with serial numbers etc. These will be untraceable, untrackable and undetectable
 (airports/govt buildings). I am astonished and disappointed that the settlement that was agreed to
 includes/allows this provision. Step in! This is crazy!




WASHAR0036906
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 918 of 1085


 From:
 To:                DDTC Response Team
 Subject:           No to downloadable guns
 Date:              Wednesday, July 25, 2018 4:54:20 PM




 STOP the exemption for downloadable guns now!! This is extremely dangerous to the citizens of the USA. It makes
 guns too easy to get into the wrong hands.

 Thank you,


 Sent from my iPhone




WASHAR0036907
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 919 of 1085


 From:
 To:            DDTC Response Team
 Subject:       petition
 Date:          Wednesday, July 25, 2018 4:53:15 PM


 To Whom It May Concern,

 Please stop the special exemption allowing downloadable guns.

 Sincerely,




WASHAR0036908
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 920 of 1085


 From:
 To:                DDTC Response Team
 Subject:           NO to downloading and printing guns
 Date:              Wednesday, July 25, 2018 4:52:15 PM




 I sat on the phone for 30 minutes. I am writing to say Stop the exemption which would allow anyone (people who
 should not have guns) to download and print plastic guns that would get through security checks.
 STOP! How many more mass deaths do you want?




WASHAR0036909
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 921 of 1085


 From:
 To:            DDTC Response Team
 Subject:       STOP NEW GUN LEGISLATION
 Date:          Wednesday, July 25, 2018 4:51:47 PM


 Sec. of State Pompeo:

 I implore you to reject the SPECIAL EXEMPTION ALLOWANCE FOR
 DOWNLOADABLE GUNS. This act will only make our regrettable epidemic of
 gun violence worse. This is an entire new area of weaponry that merits years of
 investigation.

 Thanks,



 Studio City, CA 91604




WASHAR0036910
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 922 of 1085


 From:
 To:            DDTC Response Team
 Subject:       Stop special exemption allowing downloadable guns
 Date:          Wednesday, July 25, 2018 4:47:20 PM


 Please stop the special exemption allowing downloadable guns. Guns shouldn’t be available to
 people who don’t pass a background check. Downloading guns and printing them via a 3D
 printer removes any control of guns and will result in more deaths.

 Stop special exemption allowing downloadable guns now.




WASHAR0036911
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 923 of 1085


 From:
 To:               DDTC Response Team
 Subject:          STOP the special exemption!!!!!
 Date:             Wednesday, July 25, 2018 4:47:17 PM




 STOP the special exemption allowing downloadable guns to be made. I am appalled!!!!


 Portland, OR




WASHAR0036912
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 924 of 1085


 From:
 To:                 DDTC Response Team
 Subject:            Stop the special exemption allowing the sale of downloadable guns
 Date:               Wednesday, July 25, 2018 4:43:30 PM




 Hello,

 I’m writing to ask you to STOP the special exemption allowing the sale of downloadable guns.

 Thank you,

 San Francisco, CA




WASHAR0036913
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 925 of 1085


 From:
 To:            DDTC Response Team
 Subject:       Please stop special exemption allowing downloadable guns
 Date:          Wednesday, July 25, 2018 4:42:25 PM




 please do not grant the exemption allowing printable 3D blueprints

 special exemption allowing downloadable guns.




WASHAR0036914
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 926 of 1085


 From:
 To:            DDTC Response Team
 Subject:       Stop special exemption of downloadable guns !!!
 Date:          Wednesday, July 25, 2018 4:42:16 PM


 Stop special exemption of downloadable guns!!




WASHAR0036915
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 927 of 1085


 From:
 To:              DDPCResponseTeam@state.gov; DDTC Response Team; EDPCResponseTeam@state.gov
 Subject:         3D Gun Blueprint
 Date:            Wednesday, July 25, 2018 4:42:05 PM


 I am shocked that this is even being considered. STOP the special exemption to allow downloadable gun
 blueprints. This would enable terrorists, felons and domestic abusers to avoid a background check, and
 the guns could be all plastic to evade security checks at airports, concerts, sporting events. STOP THIS
 NOW!




WASHAR0036916
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 928 of 1085


 From:
 To:            DDTC Response Team
 Subject:       Downloadable Guns
 Date:          Wednesday, July 25, 2018 4:41:39 PM


 Stop special exemption of downloadable guns!!




WASHAR0036917
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 929 of 1085


 From:
 To:                DDTC Response Team
 Subject:           Stop the special exemption allowing downloadable guns
 Date:              Wednesday, July 25, 2018 4:38:18 PM


 To the office of Secretary Pompeo:

 I am a concerned citizen asking you to do the right thing and stop the special exemption allowing downloadable
 guns. This exemption makes it way too easy for guns to get in the wrong hands (terrorists, domestic abusers,
 felons, the mentally unfit)
 Please consider our safety first.

 Thank you,

 Los Angeles, California




WASHAR0036918
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 930 of 1085


 From:
 To:                    DDTC Response Team
 Subject:               NO 3-D GUNS!!!
 Date:                  Wednesday, July 25, 2018 4:37:16 PM


 I am a concerned citizen asking you to do the right thing and stop the special exemption allowing downloadable guns. This
 exemption makes it way too easy for guns to get in the wrong hands (terrorists, domestic abusers, felons, the mentally unfit)
 Please consider our safety first. Thank you.

 I can't believe I have to write this email!!!!!!




WASHAR0036919
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 931 of 1085


 From:
 To:               DDTC Response Team
 Subject:          3D guns
 Date:             Wednesday, July 25, 2018 4:36:37 PM




 Pardon but wtf ?
 STOP special expedition to allow downloadable guns !


 Sent from my iPhone




WASHAR0036920
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 932 of 1085


 From:
 To:                 DDTC Response Team
 Subject:            STOP downloadable guns!!
 Date:               Wednesday, July 25, 2018 4:36:29 PM




 I am writing to IMPLORE you to STOP the special exemption allowing for downloadable guns. This is the most
 insane thing our government could do right now with the soaring rates of gun violence. I would like to know the
 government officials who are in support of this .

 Sincerely,

 Sent from my iPhone
 Please overlook spelling errors




WASHAR0036921
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 933 of 1085


 From:
 To:                 DDTC Response Team
 Subject:            3D guns
 Date:               Wednesday, July 25, 2018 4:36:22 PM




 Hi, I am a concerned citizen asking you to do the right thing and stop the special exemption allowing downloadable
 guns. This exemption makes it way too easy for guns to get in the wrong hands (terrorists, domestic abusers, felons,
 the mentally unfit.). This is obviously a massive public danger and will make security and violence prevention just
 about impossible for the foreseeable future.
 Disseminating this information is very clearly not protected by the first or second amendment.
 Thank you,




WASHAR0036922
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 934 of 1085


 From:
 To:             DDTC Response Team
 Subject:        STOP the Special Exemption for 3D printed guns
 Date:           Wednesday, July 25, 2018 4:34:31 PM


 Hello,

 I cant believe it has to be stated or requested that our government NOT go forward with a
 special exemption the will allow distribution of printable gun designs that would allow
 ANYONE to print a firearm using a 3D printer. These guns could also be printed in plastic and
 thereby be undetectable using metal detectors. This is insanity. For the public as well as the
 police force aiming to stop violent crime.

 STOP the Special Exemption that would allow 3D printable gun designs to be distributed.




WASHAR0036923
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 935 of 1085


 From:
 To:                DDTC Response Team
 Subject:           3-D printable guns
 Date:              Wednesday, July 25, 2018 4:34:08 PM




 I am writing to you to PLEASE STOP the special exemption that will allow people to down load 3-D printable guns.
 I am begging you not to let this happen. It will put all Americans Lives’ in Jeopardy.
 Thank you




WASHAR0036924
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 936 of 1085


 From:
 To:                DDTC Response Team
 Subject:           STOP allowing three dimensional printable guns.
 Date:              Wednesday, July 25, 2018 4:29:14 PM




 Please inform those in the State department that I am a concerned citizen who opposes allowing downloadable guns.
 This is wrong for the safety of all people and allows people to bypass the law of rightful gun ownership and print
 guns on 3D printers, even on plastic which can bypass metal detectors.

 Please oppose this special application and STOP downloadable guns.




WASHAR0036925
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 937 of 1085


 From:
 To:            DDTC Response Team
 Subject:       Stop Exemption
 Date:          Wednesday, July 25, 2018 4:28:28 PM


 I urge you to please stop the special exemption to allow guns to be 3D printed.
 What is wrong with Trump to not see the extreme danger with this ridiculous idea.
 Now ANYONE can print a plastic gun with no way of detecting it and no BG checks
 PLEASE STOP THE MADDNESS AND SAVE US FROM THIS MAN




WASHAR0036926
       Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 938 of 1085


 From:
 To:                DDTC Response Team
 Subject:           Downloadable guns
 Date:              Wednesday, July 25, 2018 4:28:17 PM




 Hi,

 I’m writing to ask you to please stop the exemption bill to download blueprints for guns. We shouldn’t be moving
 backwards on this issue. Downloadable guns mean no background checks, metal detectors don’t work on them and
 even MORE guns will be out there. We need to curb the amount of guns out in the public. Please stop this. You have
 the power. Please.

 Thanks,




 Sent from my iPhone




WASHAR0036927
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 939 of 1085


 From:
 To:                DDTC Response Team
 Subject:           Guns
 Date:              Wednesday, July 25, 2018 4:27:29 PM




 Stop the exemption for downloadable and printable gun. In no way does that meet the 2nd amendment.
 Thank you,

 Sent from my iPhone




WASHAR0036928
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 940 of 1085


 From:
 To:                 DDTC Response Team
 Subject:            Special exemption
 Date:               Wednesday, July 25, 2018 4:26:17 PM




 I’m emailing you as a concerned citizen asking you to block the special exemption allowing the sharing of data to
 3D print firearms, and the printing of firearms. It is insanity that we even need to have this conversation. This
 exemption puts millions at risk, and the argument goes far beyond the freedom to share information and the right to
 bear arms. Our founding fathers could not have conceived of this technology, and it should not be protected under
 the umbrella of the second amendment. This exemption would allow a dangerous situation to grow exponentially,
 and could result in multiple tragedies. No background checks, no metal detectors. Parkland, Pulse Bataclan. It’s
 happened too many times, and it’s going to continue happening, until we do something about guns in this country,
 and this special exemption will open the flood gates. How much civilian loss of life will it take for laws to change?
 Is the second amendment more important than the lives of the people in the republic? It will soon be too late.
 Pathetic.

 Sent from my iPhone




WASHAR0036929
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 941 of 1085


 From:
 To:              DDTC Response Team
 Subject:         downloadable guns
 Date:            Wednesday, July 25, 2018 4:25:41 PM


 Dear Secretary Pompeo,
 If it is indeed true that there is an exemption allowing downloadable guns, I hope that will end
 immediately. I can’t imagine that anyone would think a 3D functional plastic gun that could get
 through metal detectors and be accessible to terrorists and felons should be permitted. I hope I have
 misunderstood this, but if not, please make a change immediately. The last think we need is more
 guns and guns that won’t be detected with current methods.
 Sincerely,




WASHAR0036930
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 942 of 1085


 From:
 To:             DDTC Response Team
 Subject:        RE: 3D downloadable functional guns
 Date:           Wednesday, July 25, 2018 4:25:31 PM


 Director Pompeo.




 Please do not allow the special exemption for freely available 3D downloadable
 functional guns. Downloadable guns completely undermine our federal and state fire
 arm laws, which at their core black can access for the people who pose the most
 serious danger to the public.



 Respectfully,




WASHAR0036931
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 943 of 1085


 From:
 To:                ddtcresponseteam@state.giv
 Cc:                ddtcresponseteam@state.giv
 Subject:           Stop the Exemption for Downloadable Guns
 Date:              Wednesday, July 25, 2018 4:24:40 PM




 Stop the Exemption for downloadable guns. The existence of downloadable/printable guns is unfathomable.....and
 allowing them to be legal is equally obscene!   Stop this insane contribution to homicide!



 Sent from my iPhone




WASHAR0036932
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 944 of 1085


 From:
 To:            DDTC Response Team
 Subject:       Guns
 Date:          Wednesday, July 25, 2018 4:24:38 PM


 Please stop the special exemption on downloadable guns.




WASHAR0036933
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 945 of 1085


 From:
 To:            DDTC Response Team
 Subject:       Stop special exemption for downloadable guns
 Date:          Wednesday, July 25, 2018 4:24:36 PM


 Please stop the special exemption for downloadable 3-D printed guns that would allow
 evasion of background checks, and potentially put guns into the hands of many who are not
 legally allowed to possess them. This is a critical point of public safety.




WASHAR0036934
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 946 of 1085


 From:
 To:            DDTC Response Team
 Subject:       Request to stop special exemption on downloadable guns
 Date:          Wednesday, July 25, 2018 4:23:15 PM


 Hello,
 I am writing to request a STOP on the special exemption to allow downloadable guns.

 Thank you,




WASHAR0036935
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 947 of 1085


 From:
 To:            DDTC Response Team
 Subject:       Stop special exemption allowing downloadable guns
 Date:          Wednesday, July 25, 2018 4:22:40 PM


 This email is to express my concern for the possible allowance of downloading 3D printable
 guns.

 STOP special exemption allowing downloadable guns.

 Thank you,




WASHAR0036936
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 948 of 1085


 From:
 To:             DDTC Response Team
 Subject:        3D gun exemption
 Date:           Wednesday, July 25, 2018 4:21:29 PM


 Hello,
 My name is                  and I am emailing from Walla Walla Washington, where I live. I am
 emailing regarding the exemption for 3D gun printing- this exemption will allow terrorists,
 domestic abusers, and violent and dangerous people to print guns with no restrictions. These
 guns can be plastic, so metal detectors in airports, government buildings (probably like your
 office), music festivals, schools (I am scared for my brother, my friends, teachers, all american
 children), and anywhere else will no be able to detect them. This puts LITERALLY
 EVERYONE in danger, and I am so afraid. The regulations that we have in place clearly are
 already not enough, and this exemption is allow a loophole around these already inadequate
 regulations. Are you not afraid that this will lead to countless deaths? Are you unwilling to
 protect American citizens from ruthless gun violence and death? I am genuinely wondering
 why this exemption is being passed, because I truly do not understand. I look forwards to
 hearing fro you, and hope that you undo this exemption to keep Americans safe.


 Walla Walla, Washington

 --




WASHAR0036937
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 949 of 1085


 From:
 To:            DDTC Response Team
 Subject:       Anti-downloadable 3D Guns
 Date:          Wednesday, July 25, 2018 4:20:27 PM


 Hello,

 I wanted to voice my concern with downloadable 3D guns and request you do not
 allow online public posting of 3-D printable gun blueprints.




WASHAR0036938
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 950 of 1085


 From:
 To:                 DDTC Response Team
 Subject:            Stop 3D guns
 Date:               Wednesday, July 25, 2018 4:18:11 PM




 Hello

 I am a very concerned citizen, asking you to protect the people of this country from terrorists and lunatics.

 Stop the special exemption allowing downloadable guns.

 This is way to risky and dangerous, completely ignoring the importance of background checks. Please put our safety
 first.

 Thank you




WASHAR0036939
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 951 of 1085


 From:
 To:              DDTC Response Team
 Subject:         downloadable guns
 Date:            Wednesday, July 25, 2018 4:17:36 PM


 I am writing to request that you block the exception that allows people to download and print guns.




WASHAR0036940
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 952 of 1085


 From:
 To:             DDTC Response Team
 Subject:        NO TO DOWNLOADABLE GUNS
 Date:           Wednesday, July 25, 2018 4:16:21 PM


 Writing to tell Sec. Pompeo to absolutely put an end to the 3d printing of downloadable gun
 blueprints. This is a wreckless and irresponsible motion that puts every single person on
 American soil at huge risk of daily violence.

 --




WASHAR0036941
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 953 of 1085


 From:
 To:             DDTC Response Team
 Subject:        STOP the Downloadable Gun special exemption!
 Date:           Wednesday, July 25, 2018 4:14:15 PM



 Dear Secretary Pompeo —

 Please stop the release of downloadable files that will allow people, including convicted
 felons and terrorists, to make untraceable guns on their 3D printers.

 Do-it-yourself, downloadable guns are incredibly dangerous. The State Department is
 planning a special exemption letting the company Defense Distributed release schematics
 for these guns — information that would enable terrorists, convicted felons and domestic
 abusers to simply download files online and print their own illegal and untraceable guns. It's
 unconscionable to allow criminals to print untraceable guns on demand — and Defense
 Distributed says it will post its plans on August 1.

 The State Department can act to prevent this deadly and dangerous outcome. It should not
 grant this special exemption to endanger the public — and instead should continue to block
 this deadly information from being published online.

 Too many people, including children are dying every day by guns at the hands of people
 that should not have them - as a mother, and a human, I ask you to please stop this further
 unnecessary and unauthorized access to guns that can result in violence. No good can
 come of this.

 Thank you,




WASHAR0036942
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 954 of 1085


 From:
 To:               DDTC Response Team
 Subject:          Stop special exemption...
 Date:             Wednesday, July 25, 2018 4:13:31 PM




 Stop special exemption allowing 3D downloadable guns!!!




WASHAR0036943
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 955 of 1085


 From:
 To:                 DDTC Response Team
 Subject:            Stop exemption allowing downloadable guns
 Date:               Wednesday, July 25, 2018 4:11:30 PM




 Dear Madam or Sir:

 I strongly urge you to stop the special exemption allowing downloadable guns. This will allow terrorists, domestic
 abusers and others to 3-D print their own gun in plastic so metal detectors will not catch them.

 This will put us all in even more danger than we are already in due to the high numbers of people carrying guns in
 this country.

 I have tried calling the State Department several times but cannot get through.

 I would appreciate a call back regarding this issue. My number is                 .

 Why would anyone think this is a good idea in a country that already leads the world in mass shootings?? What is
 the rationale behind this exemption? Please help me understand this exemption and who is pushing for this?

 Thanks for your help - I will await your reply!

 Sincerely,


 Pocatello Idaho




WASHAR0036944
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 956 of 1085


 From:
 To:                 DDTC Response Team
 Subject:            STOP SPECIAL EXEMPTION THAT ALLOWS DOWNLOADABLE GUNS!
 Date:               Wednesday, July 25, 2018 4:11:21 PM




 Please, as a mom, sister, wife, and US citizen, concerned about gun safety, the safety of my family, friends and
 neighbors, I implore you to STOP SPECIAL EXEMPTION THAT ALLOWS DOWNLOADABLE GUNS!




WASHAR0036945
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 957 of 1085


 From:
 To:             DDTC Response Team
 Subject:        Please STOP downloadable guns!
 Date:           Wednesday, July 25, 2018 4:10:30 PM


 To Officials in the US State Department:
 Please don’t make it easy for terrorists to get guns.
 Do NOT allow downloads of 3-D plans for guns to be made available to everybody. It would be a
 disaster.
 Protect the American people.

 Alameda, CA




WASHAR0036946
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 958 of 1085


 From:
 To:               DDTC Response Team
 Subject:          Downloadable guns
 Date:             Wednesday, July 25, 2018 4:07:30 PM




 STOP the special exemption that allows downloadable guns!




WASHAR0036947
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 959 of 1085


 From:
 To:            DDTC Response Team
 Subject:       No downloadable guns!
 Date:          Wednesday, July 25, 2018 4:07:26 PM


 Please record me among those citizens and voters who believe the idea of exempting
 downloadable guns is crazy, irresponsible, and absolutely out of the question for
 those of us who care about American society. For groups like the Russians who hope
 to undermine our society, it's probably considered a great idea for us, but they
 themselves wouldn't allow it in a heartbeat.

 NO DOWNLOADABLE GUNS!!!!!




WASHAR0036948
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 960 of 1085


 From:
 To:                 DDTC Response Team
 Subject:            Special exemptions for downloadable guns
 Date:               Wednesday, July 25, 2018 4:07:23 PM




 I am a registered voter in the state of Arizona. Please do NOT allow the special exemption for downloadable guns to
 be enacted!! I'm having a hard time believing that this is considered a good idea. Anyone can get a gun this way: all
 the "bad guys":felons, terrorists,abusers, as well as anyone with mental health issues would now be able to get a gun
 easily without a background check. The fact that most of these guns can also be made entirely of plastic leaves them
 undetectable by metal detectors now being used to help protect our citizens. And you want to do this and leave us
 all, even you, exposed. How is this even being considered??!!
 I will very interested to hear from you.
 A very considered citizen,


 Sent from my iPad




WASHAR0036949
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 961 of 1085


 From:
 To:             DDTC Response Team
 Subject:        stop downloadable blueprints for guns
 Date:           Wednesday, July 25, 2018 4:07:20 PM


 Dear State Department Analyst,

 Please do not move forward with the exemption that would allow the posting of downloadable
 blueprints which would allow for 3d printing of guns.

 Thank you,


 P.S. I was on hold for 30 minute today w/out an answer when I tried to call your line.




WASHAR0036950
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 962 of 1085


 From:
 To:            DDTC Response Team
 Subject:       Special Exemption
 Date:          Wednesday, July 25, 2018 4:04:45 PM




 I am a constituent and I want to ensure that you STOP the Special Exemption that will allow
 for downloading gun prints to enable printing a gun on a 3D Printer.

 This will allow ANYONE to print a usable gun, resulting in more of our children being killed
 in Concerts, Schools, restaurants, any where. Please stop this insane exemption.
 --




WASHAR0036951
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 963 of 1085


 From:
 To:                DDTC Response Team
 Subject:           Stop downloadable guns
 Date:              Wednesday, July 25, 2018 4:02:17 PM




 STOP the exception where downloadable guns will be available on the internet PLEASE!!! This is so unfortunate
 that our government officials don’t care about the safety of our children!



 Sent from my iPhone




WASHAR0036952
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 964 of 1085


 From:
 To:               DDTC Response Team
 Subject:          Please Stop the Exemption Allowing Downloadable Guns
 Date:             Wednesday, July 25, 2018 4:02:16 PM


 Hello,

 I am very concerned for the future of our country if the exemption to allow downloadable blueprints for 3-
 D machine-created guns is not stopped. Please, please, please stop this exemption. It's bad enough that
 our gun laws are so relaxed, but allowing anyone to download instructions to create their own gun, or
 arsenal of guns, without any kind of checks and balances is completely outrageous and profoundly
 irresponsible. How will we ever stop terrorists, gang members, and those who should not have access to
 guns--including children--from easily creating their own guns?! The task before us, in order to make the
 world a better and safer place for our children, is to make access to guns more challenging, not easier.
 Please kill the exemption!

 Many Thanks,




WASHAR0036953
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 965 of 1085


 From:
 To:                 DDTC Response Team
 Subject:            Stop 3 D gun prints
 Date:               Wednesday, July 25, 2018 4:01:58 PM




 I request to stop the exemption to print 3D guns.



 Lafayette CA 94549




WASHAR0036954
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 966 of 1085


 From:
 To:            DDTC Response Team
 Subject:       Downloadable guns
 Date:          Wednesday, July 25, 2018 3:59:23 PM


 STOP this special exemption for downloadable 3D guns
 This is irresponsible.




WASHAR0036955
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 967 of 1085


 From:
 To:                  DDTC Response Team
 Subject:             NO to downloadable guns
 Date:                Wednesday, July 25, 2018 3:57:34 PM


 Vote no on Downloadable guns!!!
 This is an outrageous exemption that will endanger the lives of millions!
 Nowhere will be safe. Metal detectors will be rendered useless.
 It violates the 2nd Amendment as it can not be regulated in any way, much less well regulated.
 NO NO NO, NOT EVER.
 Any child could print one. Any mentally unstable person could print one. Any criminal could print one. anyone who can
 afford or has access to a printer can print one.
 This MUST be stopped.


 California




WASHAR0036956
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 968 of 1085


 From:
 To:                DDTC Response Team
 Subject:           Downloaded guns
 Date:              Wednesday, July 25, 2018 3:57:11 PM




 Please Sec Pompeo, stop the downloading of guns for all including our future generations. Let us live.


 Sent from my I to WE phone




WASHAR0036957
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 969 of 1085


 From:
 To:             DDTC Response Team
 Subject:        No downloadable guns, please
 Date:           Wednesday, July 25, 2018 3:57:07 PM


 Hello,

 I am writing to ask that you stop the special exemption allowing downloadable 3-D printed
 guns.

 Human lives are literally in your hands. Please do the right thing.

 Kind regards,



 Los Angeles, CA




WASHAR0036958
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 970 of 1085


 From:
 To:                  DDTC Response Team
 Subject:             NO to downloadable guns
 Date:                Wednesday, July 25, 2018 3:56:25 PM


 Vote no on Downloadable guns!!!
 This is an outrageous exemption that will endanger the lives of millions!
 Nowhere will be safe. Metal detectors will be rendered useless.
 It violates the 2nd Amendment as it can not be regulated in any way, much less well regulated.
 NO NO NO, NOT EVER.
 Any child could print one. Any mentally unstable person could print one. Any criminal could print one. anyone who can
 afford or has access to a printer can print one.
 This MUST be stopped.


 California




WASHAR0036959
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 971 of 1085


 From:
 To:               DDTC Response Team
 Subject:          HALT special exemption allowiing downloadable guns!!!
 Date:             Wednesday, July 25, 2018 3:56:22 PM


 Dear Stae Dept:

 I am writing as a very concerned citizen of the US. to request that you HALT the special
 exemption that will alllow downloadable 3D printable guns to be available to everyone
 without permiting or background checks.

 thank you.




WASHAR0036960
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 972 of 1085


 From:
 To:                DDTC Response Team
 Subject:           Don’t allow special exemptions for downloadable guns!
 Date:              Wednesday, July 25, 2018 3:55:43 PM




 I am a registered California voter demanding gun sense voting. Do not allow special exemptions for downloadable
 guns.

 Thank you,



 Sent from my iPhone




WASHAR0036961
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 973 of 1085


 From:
 To:            DDTC Response Team
 Subject:       Exemption for downloadable guns
 Date:          Wednesday, July 25, 2018 3:53:25 PM


 To Whom it SHOULD Concern:

 I am writing to ask you to stop the exemption proposed for downloadable
 guns.

 Making it possible for anyone, regardless of mental health or criminal
 affiliation to have the plans to make a plastic, downloadable gun on a 3D
 printer will only increase the level of gun violence we as American citizens
 are subjected to. The thought that this administration would make it easier
 for people to obtain a workable gun that is able to evade metal detection
 and gives criminals and easy work around, with existing poorly enforced
 gun laws.

 This administration is already on the wrong side of history. This is one
 area, where the administration could help American citizens, by stopping
 this insane proposed exemption.

 Sincerely,


 Colorado Springs, CO 80904




WASHAR0036962
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 974 of 1085


 From:
 To:                  DDTC Response Team
 Subject:             NO to downloadable guns
 Date:                Wednesday, July 25, 2018 3:53:25 PM


 Vote no on Downloadable guns!!!
 This is an outrageous exemption that will endanger the lives of millions!
 Nowhere will be safe. Metal detectors will be rendered useless.
 It violates the 2nd Amendment as it can not be regulated in any way, much less well regulated.
 NO NO NO, NOT EVER.
 Any child could print one. Any mentally unstable person could print one. Any criminal could print one. anyone who can
 afford or has access to a printer can print one.
 This MUST be stopped.


 California




WASHAR0036963
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 975 of 1085


 From:
 To:                 DDTC Response Team
 Subject:            Opposing downloadable guns
 Date:               Wednesday, July 25, 2018 3:52:31 PM




 To whom it may concern:

 I am writing to express my extreme concern about the prospect of downloadable guns in the very near future. Data
 show that having guns in the house is a risk factor for violence. Printable guns means that almost anyone can have a
 gun in the house (without a background check) pretty quickly, including domestic abusers, suicidal teens, and
 terrorists.

 I urge you to stop the special exemption allowing downloadable guns. Voters in my state elected representatives
 who have enacted common sense gun legislation. The federal government should not have the right to overrule the
 will of the people to put guns in the hands of anyone and everyone.


 Brooklyn, NY




WASHAR0036964
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 976 of 1085


 From:
 To:             DDTC Response Team
 Subject:        NO to downloadable guns
 Date:           Wednesday, July 25, 2018 3:52:25 PM


 Vote no on Downloadable guns!!!
 This is an outrageous exemption that will endanger the lives of millions!
 Nowhere will be safe. Metal detectors will be rendered useless.
 It violates the 2nd Amendment as it can not be regulated in any way, much less well regulated.
 NO NO NO, NOT EVER.
 Any child could print one. Any mentally unstable person could print one. Any criminal could
 print one. anyone who can afford or has access to a printer can print one.
 This MUST be stopped.


 California




WASHAR0036965
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 977 of 1085


 From:
 To:             DDTC Response Team
 Subject:        downloadable guns comment
 Date:           Wednesday, July 25, 2018 3:50:23 PM


 Hello,

 Please route this message to the appropriate recipient. PLEASE DO NOT ALLOW A
 SPECIAL EXEMPTION FOR 3D-PRINTED, ON DEMAND DOWNLOADABLE GUNS
 ARE YOU INSANE!

 Almost every day we're brought news of dead Americans, students shot by a troubled
 classmate, women shot by their angry husbands or boyfriends, political figures targeted by
 paranoid and violent crazy people... In this environment you want to allow a new technology
 that will turn any terrorist or anarchist's basement into an untraceable weapons manufacturing
 facility?! No! Enough!

 Thank you,

 Citizen opposed to violent dystopias




WASHAR0036966
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 978 of 1085


 From:
 To:                DDTC Response Team
 Subject:           STOP the special exemption allowance for downloadable guns!!!!
 Date:              Wednesday, July 25, 2018 3:50:18 PM




 Dear Secretary Pompeo,

 Please stop the special exemption allowing downloadable guns. This is insane! Why would it EVER be a good idea
 to allow those that can’t pass a background check, terrorists, felons, and domestic abusers to download and print a
 3D functional plastic gun. These guns could get through metal detectors and could lead to thousands of deaths!
 STOP this insanity!!!!!!!

 Sincerely,




WASHAR0036967
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 979 of 1085


 From:
 To:             DDTC Response Team
 Subject:        downloadable guns
 Date:           Wednesday, July 25, 2018 3:49:47 PM


 To whom it may concern:

 I am writing to express my extreme concern about the prospect of downloadable guns in the
 very near future. Data show that having guns in the house is a risk factor for violence.
 Printable guns means that almost anyone can have a gun in the house pretty quickly, including
 domestic abusers, suicidal teens, and terrorists.

 I urge you to stop the special exemption allowing downloadable guns. Voters in my state
 elected representatives who have enacted common sense gun legislation. The federal
 government should not have the right to overrule the will of the people to put guns in the
 hands of anyone and everyone.

 Sincerely,

 Brooklyn, NY




WASHAR0036968
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 980 of 1085


 From:
 To:                  DDTC Response Team
 Subject:             Undetectable 3D Printable Guns
 Date:                Wednesday, July 25, 2018 3:46:22 PM




 Like many, many people, we have a very good 3D printer.

 You don’t know us, but thanks to Sec. Pompeo and Donald Trump, by next week, we’ll ALL be able to make a gun.
 A simple gun that will be untraceable, undetectable and unstoppable.

 You must have a plan to prevent the potential bloodshed.

 Do not fail to get back to us with that.

 With all due respect,
 Taxpayers:




WASHAR0036969
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 981 of 1085


 From:
 To:            DDTC Response Team
 Subject:       printable guns
 Date:          Wednesday, July 25, 2018 3:45:23 PM


 Please STOP the bill allowing guns to be manufactured using a 3D printer. This is
 completely unacceptable and an unimaginable public safety issue.
 Thank you,




WASHAR0036970
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 982 of 1085


 From:
 To:                DDTC Response Team
 Subject:           STOP THE EXCEPTION ALLOWING DOWNLOADABLE GUNS
 Date:              Wednesday, July 25, 2018 3:45:12 PM




 Stop the exception allowing downloadable guns. Citizens should not have access to plans for printing their own
 weapons.




WASHAR0036971
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 983 of 1085


 From:
 To:               DDTC Response Team
 Subject:          3D special exemption
 Date:             Wednesday, July 25, 2018 3:44:13 PM




 No on special exemption for 3D guns!

 Sent from my iPhone




WASHAR0036972
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 984 of 1085


 From:
 To:             DDTC Response Team
 Subject:        Downloadable gun blueprints
 Date:           Wednesday, July 25, 2018 3:43:41 PM


 Hello,
 I am writing to ask for a stop to the exemption that would allow gun blueprints for 3D printers
 to be available online.

 This is a matter of public safety. This exemption would allow people who fail background
 checks to access a gun--an untraceable, unregulated gun--easier.

 It would also nullify state laws that prevent the sale of guns to people cannot clear a
 background check.

 Thank you for your time.


 Parker CO 80134




WASHAR0036973
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 985 of 1085


 From:
 To:                 DDTC Response Team
 Subject:            STOP the exemption!!!
 Date:               Wednesday, July 25, 2018 3:42:21 PM


 STOP: The special exemption to allow downloadable blueprints for gun manufacture. This is insanity!! Please,
 please, please, please, haven't we seen enough death?????

 PLEASE!!!!




 This document may contain information covered under the Privacy Act, 5 USC 552(a), and/or Health Insurance
 Portability and Accountability Act (PL104-191) and its various implementing regulations and must be protected in
 accordance with those provisions. Healthcare information is personal and sensitive and must be treated accordingly.
 If this correspondence contains healthcare information it is being provided to you after appropriate authorization
 from the patient or under circumstances that do not require patient authorization. You, the recipient, are obligated to
 maintain it in a safe, secure, and confidential manner. Redisclosure without additional patient consent or as
 permitted by law is prohibited. Unauthorized redisclosure or failure to maintain confidentiality subjects you to
 appropriate sanction. If you have received this correspondence in error, please notify the sender at once and destroy
 any copies you have made.




WASHAR0036974
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 986 of 1085


 From:
 To:                DDTC Response Team
 Subject:           3D printable guns
 Date:              Wednesday, July 25, 2018 3:42:17 PM




 Please do not allow downloadable 3D printing of guns. This would allow anyone to easily make a gun including
 TERRORISTS.

 Regards,

 Michael Trahan, CID




WASHAR0036975
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 987 of 1085


 From:
                          Response Team
 Subject:            Downloadable gun prints
 Date:               Wednesday, July 25, 2018 3:41:45 PM




 Hello,
 I am writing to ask you to stop exemptions that would allow downloadable plans for printing guns on 3D printers.


 Sent from my iPad




WASHAR0036976
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 988 of 1085


 From:
 To:             DDTC Response Team
 Subject:        Stop Downloadable Guns!
 Date:           Wednesday, July 25, 2018 3:40:41 PM


 I find it absolutely unbelievable that with school shootings and other gun violence on the rise
 our government would be allowing more unregistered guns to be available to anyone with a
 computer and 3D printer. PLEASE STOP THE SPECIAL EXEMPTION THAT ALLOWS
 DOWNLOADABLE GUNS.
 Thank you for your attention to this important issue that further threatens the safety of our
 country.

 Beth DeHaven




WASHAR0036977
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 989 of 1085


 From:
 To:                  DDTC Response Team
 Subject:             Stop special exemption allowing downloadable guns
 Date:                Wednesday, July 25, 2018 3:40:14 PM


 Hi there,

 Please stop the special exemption allowing downloadable guns.

 Thank you,




 Confidentiality Notice: This communication may contain confidential or
 medically privileged information and is intended only for the use of
 the addressee(s). If you have received this communication in error, please notify me immediately by reply email and delete
 the message. Thank you.




WASHAR0036978
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 990 of 1085


 From:
 To:            DDTC Response Team
 Subject:       Re: Exemption for 3D printable downloaded guns
 Date:          Wednesday, July 25, 2018 3:39:36 PM


 Thank you for your response.

 On Wed, Jul 25, 2018, 12:31 PM DDTC Response Team <DDTCResponseTeam@state.gov>
 wrote:

   Thank you for your e-mail message. The Response Team makes every effort
   to provide substantive responses to all e-mails within one business day. That
   can vary, however, based on the volume of mail received and personnel
   available to answer. In some cases it may be necessary to consult other
   offices in the Directorate, which can also delay a reply.




WASHAR0036979
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 991 of 1085


 From:
 To:              DDTC Response Team
 Subject:         STOP the special exemption to allow 3D printable guns!
 Date:            Wednesday, July 25, 2018 3:37:30 PM


 Please do NOT allow this to happen!!!! I do not want 3D printable guns to be legal.

 Sincerely,
 Matthew Tigert




WASHAR0036980
     Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 992 of 1085


 From:
 To:                 DDTC Response Team
 Subject:            Downloadable, 3D printable guns
 Date:               Wednesday, July 25, 2018 3:37:28 PM




 Good afternoon,

 I am writing to ask you to stop consideration of allowing downloading and printing of 3D guns.

 Thank you,



 Pismo Beach, CA. 93449


 Sent from my iPad




WASHAR0036981
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 993 of 1085


 From:
 To:            DDTC Response Team
 Subject:       Stop the exemption for downloadable guns!
 Date:          Wednesday, July 25, 2018 3:36:39 PM


 To whom it may concern:

 Stop this special exemption for downloadable guns!


 Allowing downloadable guns to be made and used would be a serious threat to national
 security.

 Thanks you,




WASHAR0036982
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 994 of 1085


 From:
 To:             DDTC Response Team
 Cc:
 Subject:        registering disapproval
 Date:           Wednesday, July 25, 2018 3:36:24 PM



 This email is to register the profound disapproval by                               of an
 exemption the Trump Admin wants to allow that would permit dissemination and
 downloading of the detailed instructions for making lethal plastic firearms - that would not be
 seen in metal detectors or noted by TSA or be registered.




WASHAR0036983
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 995 of 1085


 From:
 To:                DDTC Response Team
 Subject:           Downloadable Guns!!??
 Date:              Wednesday, July 25, 2018 3:35:14 PM




 Please stop the special exemption allowing downloadable guns. Thank you.

 Sent from my iPhone




WASHAR0036984
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 996 of 1085


 From:
 To:                DDTC Response Team
 Subject:           Fwd: PLEASE STOP!! Special exemption for downloadable guns
 Date:              Wednesday, July 25, 2018 3:33:26 PM




        Begin forwarded message:

        From:
        Subject: PLEASE STOP!! Special exemption for downloadable guns
        Date: July 25, 2018 at 12:28:22 PM PDT
        To: dttcresponseteam@state.gov

        To Whom it May Concern

        I’ve been on hold for a long time on the phone.

        Here’s my plea:

        Please let Secretary Pompeo know that people are absolutely alarmed at the
        thought that anyone with access to a downloadable printer will be able to print a
        gun if Secretary Pompeo allows this to occur. This will not keep American safe.

        Please stop the special exemption allowing downloadable guns.

        I would appreciate a reply that this message has been read.

        Sincerely


        Seattle, WA
        98117




WASHAR0036985
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 997 of 1085


 From:
 To:             DDTC Response Team
 Cc:
 Subject:        No exemption for 3D gun blueprints!
 Date:           Wednesday, July 25, 2018 3:33:25 PM


 I'm writing because I'm very concerned about news that in a few days anyone will be able to
 download blueprints for guns to be produced with 3D printers.

 I urge the state department to cancel the special exemption that would allow these blueprints
 to be made available online!

 Plastic guns pose a huge threat to our airports, schools and government buildings.
 Domestic abusers and criminals who can't pass background checks should NOT be able to
 print their own guns.

 Cancel this exemption immediately for the safety of all Americans!


 Portland, Oregon




WASHAR0036986
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 998 of 1085


 From:
 To:             DDTC Response Team
 Subject:        3-D gun printing
 Date:           Wednesday, July 25, 2018 3:32:13 PM


 What is the possible rationale for allowing an exemption that will permit 3-D printing of guns?
 This is insane. No policy could do a better job of ensuring anarchy, civil war, and authoritarian
 crackdown. Does our government seriously want lunatics with some tech knowledge to be
 able to build their own weapons--and without even any background check?

 Please respond. I tried to call your phone response line but could not get through.




WASHAR0036987
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 999 of 1085


 From:
 To:            DDTC Response Team
 Subject:       Exemption for 3D printable downloaded guns
 Date:          Wednesday, July 25, 2018 3:31:15 PM


 I am opposed to an exemption for 3D downloadable gun plans. Stop this exemption.


 Sequim, WA




WASHAR0036988
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1000 of 1085


 From:
 To:                DDTC Response Team
 Subject:           Downloadable guns
 Date:              Wednesday, July 25, 2018 3:30:42 PM




 Please reject The exemption for downloadable guns. This would be a travesty!




 (Sent from my iPhone. Please excuse typos.)




WASHAR0036989
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1001 of 1085


 From:
 To:                DDTC Response Team
 Subject:           STOP special exemption
 Date:              Wednesday, July 25, 2018 3:29:24 PM




 Hi, my name is                      . I live in Santa Monica, CA and I am writing to ask you to STOP the Special
 Exemption that will allow for downloadable guns. This is imperative in keeping our country, our children, safe. I
 trust the government will do the right thing and not put weapons into the 3D printing devices of who-knows-who??
 This is not a political issue, it is a common sense issue.

 Thank you,




WASHAR0036990
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1002 of 1085


 From:
 To:                 DDTC Response Team
 Subject:            Stop the release of 3D print details for gun production
 Date:               Wednesday, July 25, 2018 3:29:18 PM




 I was unable to get through to a person on the phone so I am sending this email.
 Please STOP the release of the printable 3D guns. As a nurse, I see this as a public health crisis as guns will be
 accessible to anyone without background checks or any record of the gun itself.
 Please return my call at

 Thank you




WASHAR0036991
   Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1003 of 1085


 From:
 To:            DDTC Response Team
 Subject:       3D-printed guns
 Date:          Wednesday, July 25, 2018 3:28:12 PM


 hi!
 i am demanding that you stop the exemption allowing downloadable guns. how could anyone
 possibly think this is ok????!!!!
 thank you,




WASHAR0036992
   Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1004 of 1085


 From:
 To:             DDTC Response Team
 Subject:        downloadable guns
 Date:           Wednesday, July 25, 2018 3:25:09 PM


 As a concerned citizen, taxpayer and voter, I am demanding that you STOP THE SPECIAL EXEMPTION
 ALLOWING DOWNLOADABLE GUNS.




WASHAR0036993
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1005 of 1085


 From:
 To:                DDTC Response Team
 Subject:           downloadable guns
 Date:              Wednesday, July 25, 2018 3:23:32 PM




 please stop the special exemption allowing downloadable guns.

 thank you.




WASHAR0036994
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1006 of 1085


 From:
 To:                DDTC Response Team
 Subject:           Vote
 Date:              Wednesday, July 25, 2018 3:21:33 PM




 To whom it may concern:

 I am reaching out to my representative to vote STOP on special exemption on downloadable guns.

 Thank you,




WASHAR0036995
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1007 of 1085


 From:
 To:                 DDTC Response Team
 Subject:            3-d printable guns
 Date:               Wednesday, July 25, 2018 3:20:15 PM




 Dear Secretary Pompeo,

 I was on hold for 25 minutes trying to reach your office, so I’m sorry to say that I may now have forgotten all I had
 planned to say. I imagine the lines may be busy there because of the matter about which I called.

 I’m deeply troubled by this news that on Aug. 1, instructions for 3-D printing guns will become available to anyone.
 This is utter craziness. Please work to immediately stop this.

 I’m sure I don’t need to elaborate in any way about why or how this is dangerous or illogical. Thank you in advance
 for your swift diligence in this matter.

 Sincerely,

 Tacoma, WA

 Sent from my iPhone




WASHAR0036996
   Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1008 of 1085


 From:
 To:            DDTC Response Team
 Subject:       Stop the Special Exemption
 Date:          Wednesday, July 25, 2018 3:19:25 PM


 Hello,

 I was attempting to call to ask that you STOP the special exemption allowing downloadable
 guns to be 3D printed.

 Thank you,

 Orange County, CA




WASHAR0036997
   Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1009 of 1085


 From:
 To:             DDTC Response Team
 Subject:        Please stop the special exemption allowing downloadable guns
 Date:           Wednesday, July 25, 2018 3:17:11 PM


 Dear Directorate of Defense Trade Controls Response Team,

 I'm writing to ask you to please stop the special exemption allowing downloadable guns. This
 reckless decision would further endanger Americans, including our children. Gun lethality in
 the U.S. already occurs at disproportionately high rates, and routine mass shootings have
 already left our country in a state of trauma.

 The exemption being considered would allow people to download plastic guns which can't be
 detected by metal detectors. Moreover, without background checks, we should expect
 terrorists, felons, and domestic abusers to more easily maim and kill the rest of us.

 I am a father of two and a patriot. I value both the free market and the 2nd Amendment. Our
 liberties, though, have always been governed by reasonable restraints. As a fellow citizen, I
 beg you to listen to common sense and prevent this move, which would certainly lead to more
 death and destruction, and further erode our republic.

 Thank you,




WASHAR0036998
   Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1010 of 1085


 From:
 To:            DDTC Response Team
 Subject:       STOP the special exemption
 Date:          Wednesday, July 25, 2018 3:17:10 PM



 Please STOP the special exemption allowing downloadable gun blueprints to be sold, thereby
 further endangering our schools, community gathering places, government offices, and
 businesses.

 Thank you,




WASHAR0036999
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1011 of 1085


 From:
 To:               DDTC Response Team
 Subject:          Special Exemption
 Date:             Wednesday, July 25, 2018 3:16:39 PM




 STOP the special exemption allowing downloadable guns! This is pure lunacy.

 Sent from my iPhone




WASHAR0037000
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1012 of 1085


 From:
 To:               DDTC Response Team
 Subject:          3D guns
 Date:             Wednesday, July 25, 2018 3:16:35 PM


 To Whom It May Concern,

 I am troubled by the special exemption to allow printing of 3-D guns. I am writing to express my
 opposition and ask that it not be allowed.

 There is no way to monitor who is able to print these guns. Individuals barred from purchasing firearms by
 other means can now have unfettered access to firearms. Criminals, terrorists, and mentally unbalanced
 individiuals can get ahold of a gun that much more easily.

 Another problem is that these guns can be made entirely of plastic making them undetectable. This would
 make schools, airports, courthouses, etc. vulnerable to a firearme attack.

 Cleared individuals can already purchase firearms through a variety of l reasources.

 This is an extremely dangerous idea. And it doesn't matter whether one is on the right or left politically. Or
 how one feels about gun ownership. Any extremist on any side of the political divide can do harm to the
 other. Please do not allow this amendment to pass.

 Thank you for your time.

 Sincerely,




WASHAR0037001
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1013 of 1085


 From:
 To:                DDTC Response Team
 Subject:           No downloadable guns!
 Date:              Wednesday, July 25, 2018 3:16:27 PM




 OMG. Please stop the exemption which would allow downloadable guns. There are too many guns in the hands of
 the violent or mentally ill now- this would increase that and would bypass metal detectors which makes any social
 situation unsafe.
 Please! Keep us safe.


 Denver CO

 Sent from my iPhone




WASHAR0037002
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1014 of 1085


 From:
 To:                 DDTC Response Team
 Subject:            3D Gun Plans
 Date:               Wednesday, July 25, 2018 3:15:34 PM




 Hello,

 I just learned that the State Department is about to allow a special exemption for a specific company (Defense
 Distributed) to put it’s plans for 3D-printable guns online. I don’t understand who could possibly think this a good
 idea! Why is this even being considered? This would enable anyone - regardless of mental status, criminal
 background or age - access to untraceable and undetectable weapons. People who are not able to pass background
 checks will now be able to make their own guns! PLEASE don’t allow this to happen!

 Thanks,


 Logan, UT 84321




WASHAR0037003
   Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1015 of 1085


 From:
 To:             DDTC Response Team
 Subject:        PLEASE STOP
 Date:           Wednesday, July 25, 2018 3:14:28 PM


 Please stop that special exemption allowing downloadable guns.

 Constituent from California,




WASHAR0037004
   Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1016 of 1085


 From:
 To:             DDTC Response Team
 Subject:        STOP special exemption allowing downloadable guns
 Date:           Wednesday, July 25, 2018 3:13:20 PM



 I am writing to strongly encourage those with any authority to do so to STOP the special
 exemption allowing downloadable guns.

 I've heard about this issue through a number of venues and believe it would be a terrible
 mistake for our authorities to allow any transmission of plans permitting someone to print a
 gun. I feel that this is something that I shouldn't even have to stand up to oppose because it's
 just obvious.

 Thank you for working on this issue.

 Sincerely,

                                           - Kalamazoo, MI




WASHAR0037005
   Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1017 of 1085


 From:
 To:            DDTC Response Team
 Subject:       Stop the Special Exemption for Downloading 3D Printable Guns
 Date:          Wednesday, July 25, 2018 3:12:12 PM


 This message is for Mike Pompeo

 Stop the special exemption for downloading printable 3d guns. They will be free to
 access by those who cannot pass background tests such as prisoners and terrorists.
 These guns can go unnoticed by screenings and they will be untraceable. These guns
 will, without a doubt, be used in illegal, violent activity.




WASHAR0037006
   Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1018 of 1085


 From:
 To:            DDTC Response Team
 Subject:       STOP the special exemption allowing downloadable guns!!!
 Date:          Wednesday, July 25, 2018 3:12:10 PM


 Thank you,




 https://www.usatoday.com/story/tech/nation-now/2018/07/23/3-d-printing-guns-
 downloadable-gun-legal-august-1/820032002/​




WASHAR0037007
   Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1019 of 1085


 From:
 To:            DDTC Response Team
 Subject:       STOP downloadable guns
 Date:          Wednesday, July 25, 2018 3:12:06 PM


 Dear Sir or Madam,

 I am a concerned citizen, and I am writing to request that the special exemption allowing
 downloadable guns be stopped immediately. You can be assured that I will be voting this
 November.

 Sincerely,




WASHAR0037008
   Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1020 of 1085


 From:
 To:             DDTC Response Team
 Subject:        half an hour on hold
 Date:           Wednesday, July 25, 2018 3:11:28 PM



 Please register my strong opposition to any exemption allowing for downloading of directions
 for home made guns. You would render all the
 strong work by TSA and law enforcement across the country nearly irrelevant if it became easy
 to use a 3D printer and make lethal plastic firearms, able to evade Imaging at the airport and
 able to pass through metal detectors.

 New Mexico




WASHAR0037009
   Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1021 of 1085


 From:
 To:            DDTC Response Team
 Subject:       STOP special exemption of downloadable guns
 Date:          Wednesday, July 25, 2018 3:11:26 PM


 STOP special exemption of downloadable guns!

 Thank you,




WASHAR0037010
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1022 of 1085


 From:
 To:                 DDTC Response Team
 Subject:            Block implementation of Downloadable Gun Special Exemption
 Date:               Wednesday, July 25, 2018 3:11:08 PM




 My name is               in Kirkland WA. My phone number is                 . I am outraged that my government
 would allow a special exemption for downloadable guns! This will further endanger our citizens and law
 enforcement officers by undermining state and federal laws requiring background checks and traceable serial
 numbers. Stop implementation of this insane exemption!

 Sent from my iPad


 We are all one in spirit regardless of our form.




WASHAR0037011
   Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1023 of 1085


 From:
 To:            DDTC Response Team
 Subject:       SPECIAL EXEMPTION FOR 3D printing
 Date:          Wednesday, July 25, 2018 3:09:59 PM


 Hello, I am writing today as an extremely concerned citizen. This country has been
 rattled with inexcusable gun violence in schools, theaters, concerts and malls.

 I would like to passionately request that your office does NOT allow for the passage
 of a special exemption for 3d blueprints and printing of guns. You will be placing
 innocent citizens as well law enforcement, TSA and our airlines at risk!

 DO THIS FOR THE GOOD OF ALL AMERICAN CITIZENS - THERE SHOULD NOT
 BE A SPECIAL PROVISION to allow for such careless opportunity for guns to fall into
 the hands of irresponsible people and TERRORISTS. I implore you to act on behalf of
 the people that put you in your roles!

 Thank you, VERY CONCERNED CITIZEN -




WASHAR0037012
   Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1024 of 1085


 From:
 To:            DDTC Response Team
 Subject:       STOP EXEMPTION ALLOWING 3D PRINTABLE FUNCTIONAL GUNS
 Date:          Wednesday, July 25, 2018 3:08:16 PM


 This is unconscionable . As a CITIZEN AND HUMAN , I EXPECT THE state Dept. to
 protect my rights to life. Pompeo is wrong on this issue.




WASHAR0037013
   Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1025 of 1085


 From:
 To:             DDTC Response Team
 Subject:        Printable guns
 Date:           Wednesday, July 25, 2018 3:07:43 PM


 Hello,
 Please stop the exemption for downloadable 3-D guns. It’s is absurdly and utterly
 irresponsible to allow guns to be printed by terrorists or people who cannot pass a background
 check.


 Sincerely,




WASHAR0037014
   Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1026 of 1085


 From:
 To:                 DDTC Response Team
 Subject:            NO EXEMPTION FOR DOWNLOADABLE GUNS
 Date:               Wednesday, July 25, 2018 3:06:30 PM


 I have been on hold with your office for over 15 minutes to try to convey the message:

 Please STOP exemptions for downloadable guns.

 This is a crazy policy that would put untraceable guns into the hands of those who would
 never pass a background check, including criminals, terrorists, domestic abusers.

 Please stop this.

 Thank you,




WASHAR0037015
   Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1027 of 1085


 From:
 To:             DDTC Response Team
 Subject:        I am trying to register my opinion on 3d guns but couldn"t get rhrough
 Date:           Wednesday, July 25, 2018 3:05:06 PM


 I waited on the line for 20 minutes - frankly it almost felt that you had me wait on hold so I
 would give up or forget my point.

 My point is this - the State Department and Mike Pompeo should NOT allow an exemption for
 people to get the ability to download blueprints to guns adn then print them in 3d. This would
 bypass the waiting time, the background checks and allow those such as domestic abusers and
 even terrorists have more access to guns.

 Please act now and also confirm receipt of this email

 nancy




WASHAR0037016
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1028 of 1085


 From:
 To:                  DDTC Response Team
 Subject:             No exemption for downloadable guns
 Date:                Wednesday, July 25, 2018 3:04:46 PM


 Please don’t allow the exemption for downloadable guns - innocent people will die because of
 it.


 Sent from AOL Mobile Mail
 Get the new AOL app: mail.mobile.aol.com




WASHAR0037017
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1029 of 1085


 From:
 To:            DDTC Response Team; ddtcresponseteam@states.gov
 Subject:       Please ban all Downloadable Weapons
 Date:          Wednesday, July 25, 2018 3:04:44 PM


 ​As a citizen, tax-payer and registered voter I ask you to please prevent all
  downloadable weapons from being produced. Thank you.​​
 --




WASHAR0037018
   Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1030 of 1085


 From:
 To:            DDTC Response Team
 Subject:       Downoadable and printable firearms
 Date:          Wednesday, July 25, 2018 3:02:39 PM



 To whom it may concern on DDTC Response Team:

 I understand the State Department may allow downloadable firearm plans to
 be fabricated on 3-D printers.
 If this is true, even being considered, I absolutely oppose any such action,
 and assume every form of law enforcement would agree. There would be no
 control over who can do this! That is outrageous and extremely dangerous
 and foolish! We have enough problems with free-wheeling ownership and
 use of firearms in this country.

 Beyond sincerely,




WASHAR0037019
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1031 of 1085


 From:
 To:                 DDTC Response Team
 Subject:            Attn Sec Pompeo Stop special exemption for downloadable 3D printer guns
 Date:               Wednesday, July 25, 2018 3:02:37 PM




 Dear Secretary Pompeo,

 For the safety and security of our Nation, please stop the special exclusion for downloadable 3D printer guns. It
 would be foolhardy to allow terrorists free access to these print on demand guns.
 Sincerely,



 Sent from my iPhone




WASHAR0037020
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1032 of 1085


 From:
 To:                DDTC Response Team
 Subject:           Special exemption regarding downloadable gun plans
 Date:              Wednesday, July 25, 2018 3:00:38 PM




 I am dead set against this. The NRA is officially out of control.
 What's the point of this? The second amendment should have nothing to do with very dangerous " special
 exemption".
 Thank you,

 Very concerned citizen

 Sent from my iPhone




WASHAR0037021
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1033 of 1085


 From:
 To:                 DDTC Response Team
 Subject:            Downloadable guns
 Date:               Wednesday, July 25, 2018 2:59:36 PM




 Stop the special exemption allowing downloadable guns. Allowing guns to be printed is a terrible and unsafe idea.


 Texas resident 75110

 Sent from my iPad




WASHAR0037022
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1034 of 1085


 From:
 To:                 DDTC Response Team
 Subject:            Downloadable guns
 Date:               Wednesday, July 25, 2018 2:57:29 PM




 Hello.

 I recently learned that the state department is strongly considering passing a special exemption so that blueprints for
 downloadable guns will be available online (at the State Department website?) I am outraged beyond words and I
 urge you in the strongest possible terms to stop this special exemption.
 These guns can be made with plastic so they are undetectable, and anyone, ANYONE, could make a gun and use it
 against ANYONE, ANYWHERE. Stop this ridiculous special exemption now.

 Thank you.

 Very Sincerely,




 Sent from my iPhone




WASHAR0037023
   Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1035 of 1085


 From:
 To:               DDTC Response Team
 Subject:          Stop the exemption to allow downloadable guns
 Date:             Wednesday, July 25, 2018 2:55:35 PM


 To Whom It May Concern,

 We are writing to express our dismay and outrage at the proposed exemption to allow downloadable
 guns. We have the worst rate of gun violence as it is, and now we want to make it possible for anyone
 with a 3D printer to acquire a useable plastic gun that can make it through any metal detector?! It would
 render background checks useless. Our children are already sitting ducks in their schools, and this would
 no doubt lead to many more school shootings.

 We are asking Secretary Pompeo to please stop the exemption that would allow these weapons to be
 cheaply and easily created.

 Thank you,


 Westlake Village, CA 91361




WASHAR0037024
   Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1036 of 1085


 From:
 To:             DDTC Response Team
 Subject:        Please *stop* the exemption for downloadable guns
 Date:           Wednesday, July 25, 2018 2:54:19 PM


 Dear Secretary Pompeo and team,
 Please stop the exemption for downloadable guns set to go public on August 1st. This type of
 access presents a clear threat to the safety of our citizens, given that anyone, *anyone* can
 download these: terrorists, convicted felons, mentally ill people, etc. I am a moderate on gun
 control, but this makes no sense. Please stop this exemption.

 Respectfully,




WASHAR0037025
   Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1037 of 1085


 From:
 To:            DDTC Response Team
 Subject:       Stop Special Exemption
 Date:          Wednesday, July 25, 2018 2:54:10 PM




 The state department needs to please stop the special exemption allowing downloadable
 plans for 3-printing of guns.

 This is just common sense people. Come on. I own a printing company. I know what is the
 probably outcome of this.




WASHAR0037026
   Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1038 of 1085


 From:
 To:            DDTC Response Team
 Subject:       Plastic GUNS
 Date:          Wednesday, July 25, 2018 2:53:16 PM



 Stop the exemption allowing downloadable guns . This is a national security
 DANGER !!!!!


 Kentifled, CA 94904




WASHAR0037027
   Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1039 of 1085


 From:
 To:             DDTC Response Team
 Subject:        No exemption for downloadable guns
 Date:           Wednesday, July 25, 2018 2:52:15 PM


 Hi there,

 I am extremely concerned about the proposed exemption for downloadable guns. Allowing
 anyone to access and 3D print guns puts us all at risk. We have background checks for a
 reason, and allowing people who otherwise could not pass a background check, including
 children, to have access to guns is dangerous and scary. We need tighter restrictions on gun
 access, not looser. For the sake of all of our children, parents, coworkers, friends, and loved
 ones - please do not allow an exemption for downloadable guns.

 Best,


 Concerned citizen - Oakland, CA 94612




WASHAR0037028
   Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1040 of 1085


 From:
 To:            DDTC Response Team
 Subject:       Concern about 3-D Printed Guns!
 Date:          Wednesday, July 25, 2018 2:51:27 PM


 Hello,

 I'm writing to ask Secretary Pompeo to STOP downloadable guns! This loop-hole will
 undoubtably put guns into the hands of dangerous people. Allowing this access to guns-on-
 demand serves no greater good for our communities.

 Thank you for your consideration.


 Los Angeles, CA




WASHAR0037029
   Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1041 of 1085


 From:
 To:            DDTC Response Team
 Subject:       Downloadable guns
 Date:          Wednesday, July 25, 2018 2:50:26 PM


 Please stop the exemption to allow downloadable guns!

 Kelly Hunter




WASHAR0037030
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1042 of 1085


 From:
 To:                 DDTC Response Team
 Subject:            Stop 3D Printed Guns
 Date:               Wednesday, July 25, 2018 2:48:15 PM




 To State Department,

 I urge you to stop the special exemption allowing functioning guns to be downloaded and 3-D printed on demand.
 This is insane, as this provides guns to anyone, including those who couldn't pass a background check such as
 terrorists, felons, and domestic abusers. Furthermore, guns would be printed entirely in plastic, so metal detectors
 won’t catch them. I cannot imagine the destruction this would unleash in society. I’m begging you to use common
 sense and stop this madness. Thank you.

 Best,




WASHAR0037031
   Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1043 of 1085


 From:
 To:             DDTC Response Team
 Subject:        3D Printing of Guns
 Date:           Wednesday, July 25, 2018 2:48:13 PM


 Hello,

 My name is                . My zip code is 95864. I am a mother of two young children. I am
 very scared about the prevalence of school shootings in our country. Many days I wonder if
 my kids will be safe at their day care when I go to work. I don't quite understand what the
 State Department has to do with gun-making rules. But I have just heard that the State
 Department is contemplating a special exemption to allow downloadable guns, which could
 then be 3D printed - and that such printing could be done entirely in plastic, which could avoid
 metal detectors. Anyone could print such guns - including domestic abusers with an axe to
 grind. It is horrifying to me. I know this Administration is very much aligned with the NRA -
 but since these printed guns wouldn't seem to benefit the sale of guns by gun manufacturers -
 it seems like perhaps the Administration could make an exception here? I am begging the
 State Department to please stop the special exemption allowing downloadable guns. This is
 much scarier to me - and would have a much bigger impact on my life than some of the
 pressing international issues of the day.

 Thank you,




WASHAR0037032
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1044 of 1085


 From:
 To:                 DDTC Response Team
 Subject:            Stop special exemption allowing downloadable guns
 Date:               Wednesday, July 25, 2018 2:47:11 PM




 I want to voice my opinion that I think the special exemption is ludicrous.   This is one more loophole for people
 who are not allowed to buy guns to have a gun. It also greatly endangers our airplanes and big event venues.


 St Simons Island, GA 31522




WASHAR0037033
   Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1045 of 1085


 From:
 To:            DDTC Response Team
 Subject:       Fwd: STOP Special Exemption for Downloadable Guns!
 Date:          Wednesday, July 25, 2018 2:45:26 PM


 Hello,

 I'm writing in response to the Special Exemption for Downloadable guns. This is extremely
 dangerous and should not be allowed.

 STOP this Special Exemption from endangering our families and communities.

 Concerned Constituent of Seattle, WA,




WASHAR0037034
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1046 of 1085


 From:
 To:                DDTC Response Team
 Subject:           stop ABS plastic guns.
 Date:              Wednesday, July 25, 2018 2:45:11 PM




  To State Department,

 I urge you to stop the special exemption allowing functioning guns to be
 downloaded and 3-D printed on demand. This provides guns to anyone,
 including those who couldn't pass a background check such as terrorists,
 felons, and domestic abusers. Furthermore, guns would be printed
 entirely in plastic, so metal detectors won’t catch them. I cannot
 imagine the destruction this would unleash in society.

 I’m begging you to use common sense and stop this madness.

 Thank you

 Sunnyvale, CA 94087




WASHAR0037035
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1047 of 1085


 From:
 To:                 DDTC Response Team
 Subject:            3D guns
 Date:               Wednesday, July 25, 2018 2:44:40 PM




 Please do not grant the special exemption to allow 3D printable guns.

 Sent from my iPad




WASHAR0037036
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1048 of 1085


 From:
 To:                DDTC Response Team
 Subject:           STOP SPECIAL EXEMPTION ALLOWING DOWNLOADABLE GUNS!!
 Date:              Wednesday, July 25, 2018 2:41:30 PM




 I can’t imagine how or why this proposal has come to the table.

 But the person or people at the State Department who proposed it clearly needs to be educated about the need to
 curb gun violence through enforcement of the current gun regulation laws and by initiating and supporting new laws
 which could make it more difficult for the wrong people (young, mentally ill, terrorist suspects, etc.) from getting
 guns and from limiting the type of gun a single homeowner can obtain.

 The bottom line is that TODAY they must STOP THE SPECIAL EXEMPTION ALLOWING DOWNLOADABLE
 GUNS!!

 And I would like to know the reasons that Secretary Pompeo would support such a measure. It absolutely makes no
 sense. We need to make guns less accessible not MORE.

 Sincerely,




WASHAR0037037
   Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1049 of 1085


 From:
 To:             DDTC Response Team
 Subject:        Downloadable instructions to be able to produce a GUN on a 3D printer ??
 Date:           Wednesday, July 25, 2018 2:37:15 PM


 Secretary of State Pompeo,
 PLEASE … PLEASE … PLEASE … DO NOT DO THIS … THIS WOULD MEAN THAT ANYONE WITH
 ACCESS TO A 3D PRINTER COULD PRODUCE FUNCTIONING GUNS (3D PRINTERS NO LONGER
 COST THOUSANDS OF DOLLARS, SO THEY ARE MORE AVAILABLE TO THE GENERAL PUBLIC),
 AND SELL THEM TO WHOMEVER THEY WANT WITHOUT NEEDING TO GO THROUGH THE
 BACKGROUND CHECK THAT ARE IN PLACE TO KEEP THIS FROM HAPPENING !! WHAT IS
 WRONG WITH THE PEOPLE IN THIS ADMINISTRATION ?? HAVE THEY LOST ALL
 CONSCIENCENESS OF PLAYING BY THE RULES & THE LAWS OF THE LAND, OR DO THEY THINK
 THAT THOSE LAWS ONLY APPLY TO OTHERS ?? THIS IS THE MOST TERRIFYING THING YOU
 PEOPLE HAVE DONE, SHORT OF PLAYING "CHICKEN" WITH NUCLEAR POWERS!! HOW CAN
 YOU PUT ALL AMERICANS IN HARMS WAY, SINCE LETTING THIS HAPPEN COULD PRODUCE
 FUCTIONING GUNS MADE OF PLASTIC THAT COULD NO LONGER BE DETECTED IN AIRPORTS,
 GOVERNMENT BUILDINGS, ETC. THIS JUST PROVES THAT THIS ADMINISTRATION IS IN THE
 POCKET OF THE NRA, WITHOUT ANY CONSIDERATION OF WHAT HAPPENS TO THE AMERICAN
 POPULATION !! SAD … SAD … SAD, THAT THEY DO NOT HAVE MORE SENSE THAN THIS !!

 YES, THIS IS ALL IS CAPS, BECAUSE I AM YELLING !!!




WASHAR0037038
   Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1050 of 1085


 From:
 To:            DDTC Response Team
 Subject:       Re: Stop issuance of special exemption to permit download of 3D guns
 Date:          Wednesday, July 25, 2018 2:35:46 PM



 Thank you for your quick response.

 On Wed, Jul 25, 2018 at 1:32 PM DDTC Response Team <DDTCResponseTeam@state.gov>
 wrote:

   Thank you for your e-mail message. The Response Team makes every effort
   to provide substantive responses to all e-mails within one business day. That
   can vary, however, based on the volume of mail received and personnel
   available to answer. In some cases it may be necessary to consult other
   offices in the Directorate, which can also delay a reply.




WASHAR0037039
   Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1051 of 1085


 From:
 To:             DDTC Response Team
 Subject:        Please stop this exemption
 Date:           Wednesday, July 25, 2018 2:34:17 PM


 As I understand it the state department is planning an exemption that would allow anyone to
 print out downloadable 3d guns. This is truly frightening and a very bad idea.Please stop this
 from happening. Thank you.
 Sincerely,


 Sent from Yahoo Mail on Android




WASHAR0037040
   Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1052 of 1085


 From:
 To:            DDTC Response Team
 Subject:       Stop issuance of special exemption to permit download of 3D guns
 Date:          Wednesday, July 25, 2018 2:32:51 PM



 Dear Secretary Pompeo,
 Please do not issue an exemption to permit the downloading
 and printing of 3D guns. These permits would allow guns to
 be printed and used by persons who would not be eligible for
 a gun permit, and further could be sneaked aboard airplanes
 with the potential to cause harm to many.
 Issuing such a permit makes no sense. It is beyond the
 purview of your department. It is an irresponsible action and
 an insult and danger to the citizens of our country.
 Thank you,




WASHAR0037041
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1053 of 1085


 From:
 To:                DDTC Response Team
 Subject:           Exemption for Downloadable Gun Printing
 Date:              Wednesday, July 25, 2018 2:23:23 PM




 Please do not allow an exemption to allow instructions to print guns in plastic. This would allow even more risk to
 innocent people that access to guns without background checks would increase.



 Sun City Center, FL

 Sent from my iPhone




WASHAR0037042
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1054 of 1085


 From:
 To:                 DDTC Response Team
 Subject:            Printable guns?
 Date:               Wednesday, July 25, 2018 2:14:42 PM




 I am a VERY concerned citizen writing to ask that the State Department stop the special exemption allowing the
 downloading of blueprints for 3D printable guns. It is beyond belief that this is even being considered. If the
 special exemption is granted, ANYBODY will be able to print a gun that will be undetectable by metal detectors:
 anarchists, terrorists, felons, people with mental illness. There will be no background checks. No regulations of any
 kind to keep me and my family safe.

 I’m just wondering how anybody in the government of my country can even be considering this. ARE WE ALL
 TOTALLY EXPENDABLE?


 Salem, OR




WASHAR0037043
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1055 of 1085


 From:
 To:                 DDTC Response Team
 Subject:            stop special amendment
 Date:               Wednesday, July 25, 2018 2:08:00 PM




 Please stop the ability to download 3D and print functional guns on demand. It would be a disaster for this country.

 Thank you,

 Needham, MA




WASHAR0037044
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1056 of 1085


 From:
 To:                 DDTC Response Team
 Subject:            Please stop the exemption allowing 3D PRInting of guns!
 Date:               Wednesday, July 25, 2018 2:01:15 PM




 I don’t want citizens to be able to print 3D guns.
 Thank you -



 Oakland,Ca 94506

 Sent from my iPhone




WASHAR0037045
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1057 of 1085


 From:
 To:                 DDTC Response Team
 Subject:            Stop the special 3D gun exemption
 Date:               Wednesday, July 25, 2018 2:00:14 PM




 To State Department,

 I urge you to stop the special exemption allowing functioning guns to be downloaded and 3-D printed on demand.
 This is insane, as this provides guns to anyone, including those who couldn't pass a background check such as
 terrorists, felons, and domestic abusers. Furthermore, guns would be printed entirely in plastic, so metal detectors
 won’t catch them. I cannot imagine the destruction this would unleash in society. I’m begging you to use common
 sense and stop this madness.

 Thank you.




WASHAR0037046
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1058 of 1085


 From:
 To:                  DDTC Response Team
 Subject:             downloadable guns
 Date:                Wednesday, July 25, 2018 1:47:41 PM




 hello - i was wondering if i could speak with someone in the state department about this exemption on downloadable
 guns.

 i can be reached at this email or at

 sorry for typos - sent from phone




WASHAR0037047
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1059 of 1085


 From:
 To:                 DDTC Response Team
 Subject:            Downloadable 3D guns?? WTH??!!
 Date:               Wednesday, July 25, 2018 1:47:25 PM




 I am asking that you stop this insane exemption that would allow terrorists, domestic abusers, etc to print out a 3 D
 gun. Have you lost your minds??!! How can you possibly even consider this??!! This will put us all in danger!,



 Sent from my iPad




WASHAR0037048
   Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1060 of 1085


 From:
 To:             DDTC Response Team
 Subject:        Downloadable guns
 Date:           Wednesday, July 25, 2018 1:46:46 PM


 Please call me at




WASHAR0037049
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1061 of 1085


 From:
 To:               DDTC Response Team
 Subject:          Stop downloadable guns
 Date:             Wednesday, July 25, 2018 1:36:44 PM




 I’m a mom in Silver Spring, MD and am terrified of the deathly mayhem that would ensue if downloadable gun
 blueprints become available to anyone. Pompeo, STOP the exemption from passing. Living and dying in constant
 fear is not freedom.

 Sincerely,


 Sent from my iPhone




WASHAR0037050
   Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1062 of 1085


 From:
 To:               DDTC Response Team
 Subject:          NO TO 3D PRINTABLE GUNS. STOP THE SPECIAL EXEMPTION.
 Date:             Wednesday, July 25, 2018 1:34:41 PM




 Please stop the special exemption allowing downloadable and 3D-printable guns to be put in the
 hands of countless people regardless of their mental status or intention. This is a huge threat to the
 safety and well-being of our country.




WASHAR0037051
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1063 of 1085


 From:
 To:                DDTC Response Team
 Subject:           No exemptions for downloadable gun plans
 Date:              Wednesday, July 25, 2018 1:34:11 PM




 I have serious concerns that downloadable plans for guns will result in criminals having guns. We have too many
 guns in our society already. Please remove the exemption
 Thank you




WASHAR0037052
      Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1064 of 1085


 From:
 To:             DDTC Response Team
 Subject:        3d Printers
 Date:           Wednesday, July 25, 2018 1:27:34 PM


 I,              , would like you to put a stop to the special exemption allowing for the
 printing of downloadable guns.

 Thank you,


 --




WASHAR0037053
   Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1065 of 1085


 From:
 To:             DDTC Response Team
 Subject:        3d printable guns
 Date:           Wednesday, July 25, 2018 1:23:30 PM


 Please stop the bill that will allow fully functioning guns to be printed on a 3d printer and used
 by anyone without a background check. I am seriously concerned that people with mental
 illness will have access to these guns.

 Thank you,




WASHAR0037054
   Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1066 of 1085


 From:
 To:             DDTC Response Team
 Subject:        Stop the Special Exemption for Downloadable Guns
 Date:           Wednesday, July 25, 2018 1:21:28 PM


 To Whom it May Concern

 It is simply outrageous that the State Department is even considering the idea of allowing the
 blueprint for downloadable plastic guns to be made widely available. How could anyone even
 think that this idea is appropriate. i hope that someone with common sense will be able to stop
 this stupid and extremely dangerous idea.

 Please let me know that you have sent this message to someone with authority.

 Thank you.



 Evanston, Illinois




WASHAR0037055
   Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1067 of 1085


 From:
 To:            DDTC Response Team
 Date:          Wednesday, July 25, 2018 1:18:36 PM


 Mr Pompeo,

 I ask that you stop the special exemptions allowing downloadable gun blueprints. It would
 absolutely allow more terrorism on American soil and around the world.




WASHAR0037056
   Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1068 of 1085


 From:
 To:               DDTC Response Team
 Subject:          To pompeo
 Date:             Wednesday, July 25, 2018 1:17:03 PM




 STOP the special exemption allowing downloadable handguns.



 Sent from my iPhone




WASHAR0037057
   Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1069 of 1085


 From:
 To:             DDTC Response Team
 Subject:        STOP DOWNLOADABLE GUNS
 Date:           Wednesday, July 25, 2018 1:13:38 PM


 I am writing to ask you to stop the special exemption allowing downloadable guns.

 I cannot imagine what this increase in gun availability will do to increase the violence in our
 country and I am calling on you to stop this before it gets out of hand.

 I am a college student. I am a woman and I am of color. I am scared to think about what will
 happen to my family, my friends and my fellow students with this exemption. I hope you
 consider my words.


 Thank you,




WASHAR0037058
   Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1070 of 1085


 From:
 To:             DDTC Response Team
 Subject:        Fwd: Please Stop the Special Exemption to allow people access to 3D printable guns
 Date:           Wednesday, July 25, 2018 1:06:46 PM


 Dear Secretary Pompeo,
 Please stop the special exemption which will allow an Anarchist owned company to post gun
 specs on the internet for everyone to access. This will allow all kinds of unfit people to print
 3D functional guns, many of which will be made only of plastic parts which will make them
 undetectable by metal detectors putting our children, government official, airports and society
 in danger.
 Please put a stop to this. We need stricter gun laws NOT printable guns!!!!

 Thank you,

 New York




WASHAR0037059
   Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1071 of 1085


 From:
 To:              DDTC Response Team
 Subject:         Stop the special exemption
 Date:            Wednesday, July 25, 2018 1:05:39 PM


 Please stop the special exemption for downloadable guns




WASHAR0037060
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1072 of 1085


 From:
 To:                DDTC Response Team
 Subject:           Special exemption
 Date:              Wednesday, July 25, 2018 1:04:39 PM




 Please stop the special exemption for downloadable guns.

 Sent from my iPhone




WASHAR0037061
   Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1073 of 1085


 From:
 To:             DDTC Response Team
 Subject:        downloadable guns
 Date:           Wednesday, July 25, 2018 12:56:39 PM


 To Whom it May Concern:

 I write to implore anyone who will listen to STOP THE SPECIAL EXEMPTION
 ALLOWING DOWNLOADABLE GUNS!

 I am a pediatrician and mother, and cannot understand how any sane or half-way intelligent
 person could possibly support this very obviously, extremely dangerous and stupid exemption.
 I cannot imagine how this could benefit anyone other than people attempting to obtain guns
 for illegal activities, most importantly, the murder of innocent people. People wishing to hunt
 to feed their families have been figuring out how to purchase guns legally for this purpose
 since the advent of guns and laws.

 Please take this opportunity, for once, to protect the people of this country who do not happen
 to be elected officials receiving money from the NRA.

 Sincerely,




WASHAR0037062
   Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1074 of 1085


 From:
 To:            DDTC Response Team
 Subject:       Stop downloadable guns
 Date:          Wednesday, July 25, 2018 12:50:49 PM


 Dear Secretary Pompeo:

 I'm writing from Minnesota to demand that you stop the special exemption for
 downloadable guns. We need fewer ways for people to access dangerous firearms,
 especially those who should not be using guns, such as terrorists, domestic abusers
 or people who are unstable or have untreated mental illness. Keep our churches,
 workplaces, concert venues and all public places safe for all Americans.

 Thank you,

 Minneapolis, MN




WASHAR0037063
   Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1075 of 1085


 From:
 To:             DDTC Response Team
 Subject:        No downloadable guns!
 Date:           Wednesday, July 25, 2018 12:42:34 PM


 I'm writing because I'm horrified at the prospect of downloadable guns. Our background
 checks for gun purchases are already horrifyingly weak, but to allow terrorists and felons to be
 able to circumvent them easily is irresponsible. These will also allow guns to be plastic,
 meaning they can get through metal detectors, being taken on airplanes and into schools and
 courtrooms.

 No downloadable guns!


                Omaha, NE 68105




WASHAR0037064
   Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1076 of 1085


 From:
 To:               DDTC Response Team
 Subject:          Stop Downloadable Guns
 Date:             Wednesday, July 25, 2018 12:30:16 PM


 I am asking, begging, imploring you and your fellow policy makers to STOP the special exemption
 allowing downloadable guns. It is truly common sense to prevent felons, terrorists, and abusers from
 making a gun at home that not only bypasses background screenings but also goes undetected by metal
 detectors. This exemption opens the door for severe and unnecessary attacks.

 Thank you-

 Los Angeles, CA




WASHAR0037065
   Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1077 of 1085


 From:
 To:             DDTC Response Team
 Subject:        STOP the special exemption for downloadable guns
 Date:           Wednesday, July 25, 2018 12:29:39 PM


 Hello, Secretary Pompeo,
 Please OPPOSE the special exemption for allowing the downloading of blue prints of guns.
 Thank you,

 Centennial, Colorado




WASHAR0037066
   Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1078 of 1085


 From:                                  on behalf of
 To:             DDTC Response Team
 Subject:        gun blueprints
 Date:           Wednesday, July 25, 2018 12:21:33 PM


 I'm writing as a very concerned mother of a child starting Kindergarten this fall...

 Please STOP the special exemption for downloadable guns. This is absolutely frightening and
 unnecessary. I cannot accept this as a responsible citizen and cannot believe I'm actually
 having to write this after the atrocities that have happened with irresponsible gun use in the
 last few years.

 Please continue to do what you can to help our children to have futures at all.

 Thank you,

 Portland, Oregon




WASHAR0037067
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1079 of 1085


 From:
 To:                DDTC Response Team
 Subject:           STOP exemption no gun instructions online
 Date:              Wednesday, July 25, 2018 12:03:26 PM




 Hello,

 I would like a call back. I demand the state department not provide this exemption.    Our government cannot enable
 or be an accessory to gun crimes and violations of gun law.   




WASHAR0037068
    Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1080 of 1085




UNCLASSIFIED                                                                 April 16, 2019



                       SUMMARY OF DUPLICATIVE MATERIALS


Beginning July 23, 2018, the Department received emails generated by a page on the website
“everytown.org,” which provided a portal in which individuals could enter their first and last
name, email address, and zip code to send an email to the address
DDTCResponseTeam@state.gov. That address is designed as a point of contact for exporters to
send inquiries regarding issues such as status information for licenses or commodity jurisdiction
requests. An image of the page on the website “everytown.org” is included on page 2 of this
summary. The page may be accessed at:

https://act.everytown.org/sign/stop-downloadable-
guns/?source=etno_ETHomepage&utm_source=et_n_&utm_medium=_o&utm_campaign=ETH
omepage&refcode=ETHomepage&_ga=2.184026213.2128109203.1532728356-
2129703753.1532728356


The Department has identified 105,555 such emails received between July 23 and July 27, 2018.
Because the contents of such emails—apart from the personally identifiable information (“PII”)
which the Department has determined should be redacted from public production—are identical,
inclusion of all such emails would unnecessarily expand the Administrative Record in this matter
to unwieldy proportions, without adding any additional substantive content to that Record.
Accordingly, as a substitute for production of all 105,555 emails, the Department is producing
this Summary, along with a sample of four of these emails, as part of the Supplemental
Administrative Record. 1




1
 The Department has conferred with the Plaintiffs in State of Wash., et al. v. Dep’t of State, et
al., Case No. 2:18-cv-01115-RSL (W.D. Wash.), who do not object to the Department’s
approach regarding these emails.
                                          UNCLASSIFIED

WASHAR0037069
   Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1081 of 1085
                                UNCLASSIFIED
                                    -2-




                                UNCLASSIFIED
WASHAR0037070
   Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1082 of 1085


 From:
 To:             DDTC Response Team
 Subject:               in 23320: please stop the release of downloadable guns
 Date:           Monday, July 23, 2018 6:20:33 PM




 Dear Secretary Pompeo,

 Please stop the release of downloadable files that will allow people, including convicted felons
 and terrorists, to make untraceable guns on their 3D printers.

 Do-it-yourself, downloadable guns are incredibly dangerous. The State Department is
 planning a special exemption letting the company Defense Distributed release schematics for
 these guns — information that would enable terrorists, convicted felons and domestic abusers
 to simply download files online and print their own illegal and untraceable guns. It's
 unconscionable to allow criminals to print untraceable guns on demand — and Defense
 Distributed says it will post its plans on August 1.

 The State Department can act to prevent this deadly and dangerous outcome. It should not
 grant this special exemption to endanger the public — and instead should continue to block
 this deadly information from being published online.

 Thank you,

                     in 23320




WASHAR0037071
   Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1083 of 1085


 From:
 To:             DDTC Response Team
 Subject:                 in 22201: please stop the release of downloadable guns
 Date:           Monday, July 23, 2018 11:37:06 PM




 Dear Secretary Pompeo,

 Please stop the release of downloadable files that will allow people, including convicted felons
 and terrorists, to make untraceable guns on their 3D printers.

 Do-it-yourself, downloadable guns are incredibly dangerous. The State Department is
 planning a special exemption letting the company Defense Distributed release schematics for
 these guns — information that would enable terrorists, convicted felons and domestic abusers
 to simply download files online and print their own illegal and untraceable guns. It's
 unconscionable to allow criminals to print untraceable guns on demand — and Defense
 Distributed says it will post its plans on August 1.

 The State Department can act to prevent this deadly and dangerous outcome. It should not
 grant this special exemption to endanger the public — and instead should continue to block
 this deadly information from being published online.

 Thank you,

                     in 22201




WASHAR0037072
   Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1084 of 1085


 From:
 To:             DDTC Response Team
 Subject:              in 92881: please stop the release of downloadable guns
 Date:           Tuesday, July 24, 2018 1:27:20 PM




 Dear Secretary Pompeo,

 Please stop the release of downloadable files that will allow people, including convicted felons
 and terrorists, to make untraceable guns on their 3D printers.

 Do-it-yourself, downloadable guns are incredibly dangerous. The State Department is
 planning a special exemption letting the company Defense Distributed release schematics for
 these guns — information that would enable terrorists, convicted felons and domestic abusers
 to simply download files online and print their own illegal and untraceable guns. It's
 unconscionable to allow criminals to print untraceable guns on demand — and Defense
 Distributed says it will post its plans on August 1.

 The State Department can act to prevent this deadly and dangerous outcome. It should not
 grant this special exemption to endanger the public — and instead should continue to block
 this deadly information from being published online.

 Thank you,

                 in 92881




WASHAR0037073
   Case 2:20-cv-00111-RAJ Document 107-8 Filed 09/23/20 Page 1085 of 1085


 From:
 To:             DDTC Response Team
 Subject:                  in 02420: please stop the release of downloadable guns
 Date:           Friday, July 27, 2018 11:59:25 PM




 Dear Secretary Pompeo,

 Please stop the release of downloadable files that will allow people, including convicted felons
 and terrorists, to make untraceable guns on their 3D printers.

 Do-it-yourself, downloadable guns are incredibly dangerous. The State Department is
 planning a special exemption letting the company Defense Distributed release schematics for
 these guns — information that would enable terrorists, convicted felons and domestic abusers
 to simply download files online and print their own illegal and untraceable guns. It's
 unconscionable to allow criminals to print untraceable guns on demand — and Defense
 Distributed says it will post its plans on August 1.

 The State Department can act to prevent this deadly and dangerous outcome. It should not
 grant this special exemption to endanger the public — and instead should continue to block
 this deadly information from being published online.

 Thank you,

                                 in 02420




WASHAR0037074
